Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 1 of 248 PageID #:
                                    3503
                                                                                    1


      1                        UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
      2

      3
                STEPHANIE TROUTMAN,                   )
      4         Administratrix of the                 )
                Estate of CHARLES R.                  )
      5         TROUTMAN, Jr. Deceased,               )
                                                      )         Case No.
      6                           PLAINTIFF           )     3:16-cv-000742-
                                                      )           DJH
      7         v.                                    )
                                                      )
      8         LOUISVILLE METRO                      )
                DEPARTMENT OF CORRECTIONS,            )
      9         et al.                                )
                                                      )
     10                           DEFENDANTS.         )

     11

     12                      *                   *                  *

     13

     14                The deposition of MARK EDWARD BOLTON, taken

     15        pursuant to notice by the Plaintiff on March 5,

     16        2018, at Simon Law Office, 239 South Fifth Street,

     17        Suite 1700, Louisville, Jefferson County, Kentucky.

     18

     19

     20

     21                     TRACY P. LUNDERGAN, RMR, KY CCR
                         McLendon-Kogut Reporting Service, LLC
     22                          Anchorage Office Plaza
                         2525 Nelson Miller Parkway, Suite 204
     23                        Louisville, Kentucky 40223
                                      (502) 585-5634
     24                      tlundergan@mclendon-kogut.com
                                 www.mclendon-kogut.com
     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 2 of 248 PageID #:
                                    3504
                                                                                    2


      1                              C O N T E N T S
                                                                              Page
      2       Appearances                                                        3

      3       Examination by Mr. Simon                                              5

      4       Notary Certificate                                               248

      5        Exhibits
              Bolton Deposition      Exhibit    1                               23
      6       Bolton Deposition      Exhibit    2                               28
              Bolton Deposition      Exhibit    3                               50
      7       Bolton Deposition      Exhibit    3A                             105
              Bolton Deposition      Exhibit    4                               54
      8       Bolton Deposition      Exhibit    4A                             107
              Bolton Deposition      Exhibit    5                               59
      9       Bolton Deposition      Exhibit    6                               76
              Bolton Deposition      Exhibit    6A                             110
     10       Bolton Deposition      Exhibit    7                               80
              Bolton Deposition      Exhibit    8                               87
     11       Bolton Deposition      Exhibit    9                               89
              Bolton Deposition      Exhibit    10                              95
     12       Bolton Deposition      Exhibit    11                             166
              Bolton Deposition      Exhibit    12                             179
     13       Bolton Deposition      Exhibit    13                             181
              Bolton Deposition      Exhibit    14                             201
     14       Bolton Deposition      Exhibit    15                             238

     15        Requested Items
              Capacity of OBS one in November 2015                              47
     16
              Photos of single cells, esp. H5D9                                 96
     17
              Sources re time of year and increased risk                       122
     18
              Provide daily reports from 10-9-14 to 11-24-15                   156
     19
              Provide info whether Mr. Workun was an HIP                       203
     20       participant when he died

     21

     22                      *                   *                  *

     23

     24

     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 3 of 248 PageID #:
                                    3505
                                                                                    3


      1                                   APPEARANCES

      2

      3        FOR PLAINTIFF:
               Ms. Christina R. L. Norris
      4        P.O. Box 386
               Prospect, Kentucky 40059
      5        (502) 899-4755
               christina@norrislawky.com
      6        and
               Mr. Larry Simon
      7        Simon Law Office
               239 South Fifth Street, Suite 1700
      8        Louisville, Kentucky 40202
               (502) 589-4566
      9        larrysimonlawoffice@gmail.com

     10        FOR DEFENDANT CORRECT CARE SOLUTIONS:
               Ms. Megan P. O'Reilly
     11        Blackburn Domene & Burchett PLLC
               614 West Main Street, Suite 3000
     12        Louisville, Kentucky 40202
               (502) 584-1600
     13        moreilly@bdblawky.com

     14        FOR DEFENDANTS LOUISVILLE METRO DEPARTMENT OF
               CORRECTIONS, ET AL:
     15        Mr. J. Denis Ogburn
               Assistant Jefferson County Attorney
     16        531 Court Place, Suite 900
               Louisville, Kentucky 40202
     17        (502) 574-6312
               denis.ogburn@louisvilleky.gov
     18
               ALSO PRESENT:
     19        Mr. Tim Janes, Videographer (502) 419-5144

     20

     21                      *                  *                   *

     22

     23

     24

     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 4 of 248 PageID #:
                                    3506
                                                                                    4


      1                 (Deposition commenced at 9:41 a.m.)

      2                 THE VIDEOGRAPHER:       We are now on the record

      3        in the matter of Stephanie Troutman, Administratrix

      4        of the Estate of Charles R. Troutman, Jr., deceased

      5        versus Louisville Metro Department of Corrections,

      6        et al.

      7                 This deposition is being held pursuant to

      8        notice in the United States District Court, Western

      9        District of Kentucky, Case Number

     10        3:16-cv-000742-DJH.

     11                 Today's date is March 5th, 2018.           The current

     12        time is 9:41 a.m. Eastern Standard Time.               This is

     13        the video-recorded deposition of Mark E. Bolton

     14        being taken at the office of Larry Simon, 239 South

     15        Fifth Street, Suite 1700, Louisville, Kentucky.

     16                 My name is Tim Janes, the videographer.              The

     17        court reporter is Tracy Lundergan.

     18                 Will the attorneys please identify themselves

     19        and the parties they represent beginning with the

     20        party noticing this proceeding?

     21                 MR. SIMON:     Larry Simon, co-counsel for the

     22        plaintiff.

     23                 MS. NORRIS:     Christina Norris, co-counsel for

     24        the plaintiff.

     25                 MR. OGBURN:     Denis Ogburn, counsel for the



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 5 of 248 PageID #:
                                    3507
                                                                                    5


      1        Louisville Metro Government defendants, including

      2        Director Bolton.

      3                 MS. O' REILLY:      Megan O'Reilly for Correct

      4        Care Solutions, Dr. Donna Smith, Nurse Brown, Nurse

      5        Schindler, and Nurse Temple.

      6                 THE VIDEOGRAPHER:       The court reporter will

      7        now please swear in the witness.

      8                 MARK EDWARD BOLTON, called by the Plaintiff,

      9        having been first duly sworn, testified as follows:

     10                                  EXAMINATION

     11        By Mr. Simon:

     12        Q.       Good morning, Director Bolton.

     13        A.       Good morning.

     14        Q.       Can you state your full name for the record,

     15        spell your last name, please?

     16        A.       Mark, middle -- middle initial E. as in

     17        Edward, last name Bolton, B-O-L-T-O-N.

     18        Q.       And your position?

     19        A.       I'm Director of Louisville Metro Department

     20        of Corrections.

     21        Q.       Director, I assume but I'm not positive, have

     22        you given depositions before?

     23        A.       Yes, sir.

     24        Q.       On about how many occasions?

     25        A.       More than I can remember.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 6 of 248 PageID #:
                                    3508
                                                                                    6


      1        Q.       All right.     So if a deposition is a legal

      2        proceeding where counsel asks you, the deponent,

      3        questions under oath, you understand you're

      4        duty-bound to answer my questions under oath,

      5        correct?

      6        A.       I do.

      7        Q.       Okay.    And it's fair because your lawyer is

      8        here.    Would you agree with that?

      9        A.       Yes.

     10        Q.       All right.     In preparation for your

     11        deposition today -- let me also say this:               I don't

     12        know how long this is going to take, but it's

     13        definitely not an endurance conferen -- contest, so

     14        if you need to take a break, something comes up

     15        where you need to get some water, whatever, just let

     16        us know, we'll go off record and we'll -- we'll come

     17        back in.     Is that all right?

     18        A.       Great.     Thank you.

     19        Q.       Sure.    In preparation for your deposition

     20        today, what did you do to prepare?

     21        A.       I met with my counsel.

     22        Q.       Did you review any documents?

     23        A.       I reviewed some policy.

     24        Q.       And this is LMDC policies and procedures?

     25        A.       Correct.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 7 of 248 PageID #:
                                    3509
                                                                                    7


      1        Q.       And these are written policies and procedures

      2        that are part of the administration of the jail?

      3        A.       They're -- yes.

      4        Q.       And did you acquaint yourself with the

      5        complaint that was filed by the plaintiff?

      6        A.       Other than speaking with my counsel.

      7        Q.       All right.     You have -- you have an idea, you

      8        know what this action is about, what it concerns?

      9        A.       I do.

     10        Q.       Prior to your deposition today, did you have

     11        the opportunity to review any depositions of other

     12        witnesses?

     13        A.       No.

     14        Q.       And what documents did you bring with you

     15        today?

     16        A.       Just my work folder for the week.

     17        Q.       Okay.   In terms of what?

     18        A.       My work folder for the week --

     19        Q.       Okay.

     20        A.       -- and my calendar.

     21        Q.       Okay.   What you have coming up this week --

     22        A.       Correct.

     23        Q.       -- your duties as director.

     24        A.       Correct.

     25        Q.       If you would, tell us the -- your education,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 8 of 248 PageID #:
                                    3510
                                                                                    8


      1        your background in terms of your education.

      2        A.       Well, I've been in the business since 1979.

      3        I started my career in 1979 while a student at

      4        Arizona State University in Tempe, Arizona.                I've

      5        been in this business for 37, 38 years.              Graduated

      6        from Arizona State University with a degree in

      7        criminal science.

      8        Q.       Is that a four-year degree?

      9        A.       Yes.

     10        Q.       And you know the date that you graduated?

     11        A.       No.

     12        Q.       Would you --

     13        A.       Somewhere back in the '80 -- early '80s.

     14        Q.       Your résumé, which I assume you're acquainted

     15        with --

     16        A.       Correct.

     17        Q.       -- has you earning a bachelor of science

     18        degree in criminal justice from Arizona State.                It

     19        has dates 1978 to 1986.         So can you explain to us

     20        the -- the time period indicated there?

     21        A.       Roughly, yes.

     22        Q.       Okay.    Well, are you saying you earned your

     23        degree in 1986?

     24        A.       I believe so, yes.

     25        Q.       And --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 9 of 248 PageID #:
                                    3511
                                                                                    9


      1        A.       That's what it says.

      2        Q.       All right.     And subsequent to that time, did

      3        you earn any other postgraduate degrees?

      4        A.       No.

      5        Q.       Tell us, if you would, starting with

      6        graduating high school, where'd you -- where'd you

      7        graduate high school?

      8        A.       At Carroll High School, Dayton, Ohio.

      9        Q.       What year was that?

     10        A.       1975.

     11        Q.       What employment have you had in the -- in

     12        corrections related opportunities, activities since

     13        graduating high school?

     14        A.       Well, I started out in -- while a student at

     15        Arizona State University as a corrections officer I

     16        believe in 1979, working at various institutions and

     17        release centers, prerelease centers.             I worked as a

     18        parole officer for many years in the state of

     19        Arizona.       I work --

     20        Q.       Do you remember the dates that you did that?

     21        A.       It'd be on the résumé.

     22        Q.       All right.     There's a listing as parole

     23        officer from February 1981 through May of 1986?

     24        A.       That sounds about right.

     25        Q.       All right.     Go ahead.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 10 of 248 PageID #:
                                     3512
                                                                                 10


       1       A.       From there I worked as a administrator for a

       2       inner city school in downtown Phoenix.              That was a

       3       school for delinquent youth leaving state

       4       institution and mainstreaming back into the

       5       community.       The purpose of that program was to

       6       mainstream adjudicated youth back into the public

       7       school system.

       8                From there I believe I became a parole

       9       supervisor supervising a parole field office in

      10       south Phoenix.

      11       Q.       Okay.    That -- on your résumé that indicates

      12       from May of '88 to January of 1989.             That sound

      13       familiar?

      14       A.       That sounds about right, yeah.

      15       Q.       All right.

      16       A.       From there I became a warden or

      17       superintendent of a juvenile facility in Arizona,

      18       and that was a specialized facility for mentally ill

      19       individuals that were high risk individuals under

      20       the age of 18, preparing them for release back into

      21       the community.

      22       Q.       When you say -- let me interrupt.           When you

      23       say high risk, how would you define that?

      24       A.       Individuals that were -- usually had a

      25       history of mental illness, schizophrenia, early



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 11 of 248 PageID #:
                                     3513
                                                                                 11


       1       onset schizophrenia, both Axis I, Axis II diagnosis.

       2       Many were borderline personality disorders, some

       3       were schizophrenic, kids that were probably not

       4       going to be going home, and we were -- prepared them

       5       for community release and put those individuals in

       6       Pathways for continued treatment in the community.

       7       Q.       Time period, as indicated on your résumé, was

       8       January of 1989 to January of 1991.             Does that sound

       9       accurate?

      10       A.       Sounds about right, yeah.

      11       Q.       All right.     Continue.

      12       A.       From there I believe that I was a -- I ran

      13       the contracts division for juvenile corrections in

      14       Arizona.     Basically responsible for the development,

      15       scope of work, solicitation and management of

      16       outside provider contracts.

      17       Q.       And that was for the Arizona Department of

      18       Corrections?

      19       A.       Correct.

      20       Q.       And your dates as indicated in your résumé,

      21       January 1991 to April of 1992, does that sound

      22       accurate?

      23       A.       Sounds close enough, yeah.

      24       Q.       All right.     Please continue.

      25       A.       From there I went to -- I left employment in



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 12 of 248 PageID #:
                                     3514
                                                                                 12


       1       Arizona, moved to the state of Washington, and

       2       became assistant chief of the jail system for

       3       Thurston County sheriff's office in Olympia,

       4       Washington.      That was -- that job description

       5       basically consisted of running operations and

       6       programs for that system.

       7       Q.       And were you like the first assistant at

       8       that --

       9       A.       Correct.

      10       Q.       -- facility?

      11       A.       Correct.

      12       Q.       All right.     That has your dates as April of

      13       1992 through March of 2005?

      14       A.       Sounds correct.

      15       Q.       All right.     So that was a 13-year stint --

      16       A.       Correct.     Some --

      17       Q.       -- approximately?

      18       A.       Something like that, yeah.

      19       Q.       Would there have been times during that stint

      20       of employment where you became essentially the

      21       acting administrator?

      22       A.       Correct.

      23       Q.       And you would assume the job responsibilities

      24       of the administrator of that institution?

      25       A.       Correct.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 13 of 248 PageID #:
                                     3515
                                                                                 13


       1       Q.       Continue subsequent.

       2       A.       During that employment with Thurston County,

       3       I left on a leave of absence, went to work with

       4       Department of Justice contract in Iraq during

       5       Operation Desert Storm.         Spent about five and a half

       6       months over in Iraq as a consultant working -- and

       7       this was -- this was 2000 -- late 2003, 2004, I

       8       believe.     Working with the Iraqi national prison

       9       system on civil rights restorations, mentoring,

      10       management of Iraqi wardens and prison

      11       administrators, and then returned, I believe, in May

      12       of 2004 to my employment in Thurston County.

      13       Q.       All right.     After Thurston County, where did

      14       you resume your employment after that?

      15       A.       I was deputy director, assistant director

      16       with the King County Department of Adult and

      17       Juvenile Detention in Seattle, Washington.               In that

      18       position I was second in command.            That system had

      19       roughly at that time about 3,000 inmates, two large

      20       jails.     A juvenile detention facility was also under

      21       my bailiwick.      Around 1,000 staff, $130 million

      22       budget.

      23       Q.       And your time period at that position as

      24       deputy director March 2005 through December 2007?

      25       A.       Sounds about right.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 14 of 248 PageID #:
                                     3516
                                                                                 14


       1       Q.       And subsequent to that position.

       2       A.       I returned to the state of Arizona for about

       3       a year as operations director of parole, Community

       4       Corrections and interstate compact parole and

       5       probation.

       6       Q.       Okay.   What -- what were your job

       7       responsibilities?

       8       A.       Basically the oversight and management of the

       9       Community Corrections division with years under

      10       Department of Corrections.          Managing all the parole

      11       field offices statewide.

      12       Q.       Now, did that involve prisons or jail?

      13       A.       Post-institutional release.          Individuals

      14       released from prison reentering the community, as

      15       well as interstate compact probation and parole

      16       services.

      17       Q.       And the time period for that was?

      18       A.       About a year.

      19       Q.       Okay.   Starting in October or so of 9 -- of

      20       2007?

      21       A.       Sounds about right.

      22       Q.       And subsequent to that.

      23       A.       Director here in Louisville.

      24       Q.       When did you obtain the current position that

      25       you're in?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 15 of 248 PageID #:
                                     3517
                                                                                 15


       1       A.       I believe it was late 2008.

       2       Q.       So tell us, what are your responsibilities as

       3       director of Louisville Metro Department of

       4       Corrections?

       5       A.       Basically I am responsible for the oversight,

       6       management, and direction of the jail system here in

       7       Louisville, which consists of approximately 2,000 to

       8       2,500 inmates on any given day, another six or 700

       9       that are on the home incarceration program, the food

      10       service operation.        All aspects of the day-to-day

      11       operations of a very large jail system.              $60 million

      12       budget.     Also --

      13       Q.       Did you say 10 million?

      14       A.       Sixty, six zero.

      15       Q.       Very good.

      16       A.       Which also includes private enterprise

      17       contracts, which would be medical, mental health,

      18       food services, some maintenance facility services,

      19       etcetera.

      20       Q.       I may ask you some more about this later, but

      21       do you know the breakdown for the cost of your

      22       budget for medical and mental health services?

      23       A.       I believe this year it's right around

      24       $9 million.

      25       Q.       In 2015 would you be aware of the budget



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 16 of 248 PageID #:
                                     3518
                                                                                 16


       1       amount for medical, mental health services?

       2       A.       No, not without going back and looking at it.

       3       Q.       As director of LMDC, are you the final

       4       decision maker when it comes to setting policy?

       5       A.       We vet all of our policy with our county

       6       attorney's office, with my direct supervisor over in

       7       the mayor's office, but for the most part, yes.

       8       Q.       Well, tell us about that process.           If you're

       9       setting policy and establishing standards for the

      10       jail --

      11       A.       Uh-huh.    Uh-huh.

      12       Q.       -- that you're going to abide by and you

      13       expect your staff to abide by, what's the process

      14       that that decision-making takes place?              How's that

      15       happen?

      16       A.       Rephrase the question.

      17       Q.       If you as the director of LMDC have the

      18       responsibility as -- for oversight --

      19       A.       Uh-huh.

      20       Q.       -- of the facility, and one of your job --

      21       one of your jobs is to set policy --

      22       A.       Uh-huh.

      23       Q.       -- and establish standards for your

      24       employees, how do -- how's that come about?               Explain

      25       the process.       'Cause you talk about interacting with



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 17 of 248 PageID #:
                                     3519
                                                                                 17


       1       other people.

       2       A.       Well, if I -- again, I'm -- I'm trying to

       3       understand the -- the breadth of your question.                 So

       4       what I -- what -- what I -- and I'm not going to

       5       assume anything, but I think what you're asking me

       6       is how policy gets developed and -- and disseminated

       7       throughout the agency.

       8       Q.       Yes.

       9       A.       Is that correct?

      10       Q.       Yes.

      11       A.       Well, policy is -- is developed as a result

      12       of industry standards.         It's also -- assimilated in

      13       that is, you know, local practice at times.               You

      14       know, no two jail facilities are alike in terms of

      15       their physical plant, but, you know, we look at best

      16       practices, national practices, industry standards.

      17                Here in Louisville we are ACA-accredited.              We

      18       just got our second accreditation.             First time

      19       that's ever happened.         That is basically compliance

      20       with -- with national standards.

      21                What we do is we -- you know, we look at --

      22       at policies from best practice, industry standards

      23       nationwide.      We craft those policies, those

      24       procedures to match and to marry up, you know,

      25       sometimes local ordinances, sometimes state jail



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 18 of 248 PageID #:
                                     3520
                                                                                 18


       1       standards.      Those go through a very significant,

       2       somewhat bureaucratic vetting process.

       3                Once they're developed through the entire

       4       management staff, corrections, amendments, input

       5       could be made on those policies.            They come to me in

       6       final draft format, I review them.             Sometimes I

       7       change them based upon my knowledge, significant

       8       knowledge of national standards in American

       9       Corrections Association standards, state jail

      10       standards.

      11                Once I approve those, I vet those through the

      12       mayor's office for final review, they're signed,

      13       implemented, and go into effect.

      14       Q.       So would it be a fair statement to say that

      15       when you're developing policy, you are going to draw

      16       on all these resources and your experience in the

      17       positions that you previously have and that you have

      18       now, you're going to take input from numerous

      19       individuals --

      20       A.       Uh-huh.

      21       Q.       -- and basically come up with a draft, we're

      22       talking about a particular policy or procedure --

      23       A.       Uh-huh.

      24       Q.       -- and when you have that finalized, you're

      25       going to provide that in writing to the mayor, and



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 19 of 248 PageID #:
                                     3521
                                                                                 19


       1       the mayor is going to give final approval --

       2       A.       Not to the mayor, to --

       3       Q.       Oh.

       4       A.       -- my direct report.

       5       Q.       Your who?

       6       A.       My direct report.

       7       Q.       Okay.   And who is that?        Who is your

       8       direct --

       9       A.       It's Mr. Hamilton.

      10       Q.       All right.     And Mr. Hamilton is whom?          That

      11       Doug Hamilton?

      12       A.       Correct.

      13       Q.       All right.     What's his position?

      14       A.       He is Chief of Public Protection, I believe.

      15       Q.       And he is -- that's the position he holds

      16       with metro government.

      17       A.       Correct.

      18       Q.       All right.     And your understanding of the way

      19       metro government works in regard to your position is

      20       that you interact with Mr. Hamilton and you share

      21       information with Mr. Hamilton and together you

      22       establish policy for the jail.           Taking into

      23       consideration all the other --

      24       A.       Mr. Hamilton --

      25       Q.       Yeah.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 20 of 248 PageID #:
                                     3522
                                                                                 20


       1       A.       -- is a -- is a signature -- signature on --

       2       on the policy.

       3       Q.       Okay.     So who --

       4       A.       I don't sit down and go through those

       5       policies word by word with my direct report.

       6       Q.       Let me ask you this:        Since 2008, when you

       7       started in this position, when you have brought

       8       proposed policies, amendments to policies --

       9       A.       Uh-huh.

      10       Q.       -- for the jail to Mr. Hamilton, has he ever

      11       vetoed any recommendation --

      12       A.       Not that I recall, no.

      13       Q.       All right.

      14                THE REPORTER:      If you can let him finish his

      15       question before you begin your answer.

      16                THE WITNESS:     Yes, ma'am.

      17                THE REPORTER:      Thank you.

      18       Q.       Now, let me go back and just ask you some

      19       things about what -- what you told us already.

      20                In your position as director and probably

      21       prior to 2008 when you started at Louisville

      22       Metro --

      23       A.       Uh-huh.

      24       Q.       -- do you -- have you and do you regularly

      25       attend workshops, seminars for individuals like



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 21 of 248 PageID #:
                                     3523
                                                                                 21


       1       yourself that are in the field -- in the corrections

       2       field that are high administrative officials?

       3       A.       Yes, I do.

       4       Q.       All right.     Can you tell us some of those

       5       seminars that you've been to --

       6       A.       Yeah.

       7       Q.       -- say over the last five years?

       8       A.       Well, I am a -- I'm a graduate of the

       9       National Institute of Corrections, which is a

      10       federal agency, of their High Level Executive

      11       Excellence Academy.

      12                I am a member of the Large Jail Network,

      13       which is also a -- a unit of the National Institute

      14       of Corrections whereby several times a year

      15       directors, chiefs, commanders of large jails

      16       throughout the country, those are jails of a

      17       thousand beds or more, get together and discuss

      18       everything from current industry practice to

      19       technology to legal issues, and we communicate, you

      20       know, throughout the year and on webinars, written

      21       articles pur -- you know, pursuant to the industry.

      22                I've been a member of that organization for

      23       10, 12 years prior to coming here to Louisville.

      24       Q.       And during these workshops and seminars,

      25       would you have presentations by different experts in



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 22 of 248 PageID #:
                                     3524
                                                                                 22


       1       the industry?

       2       A.       Yes.

       3       Q.       And they would talk about many different

       4       topics, I'm sure.

       5       A.       Correct.

       6       Q.       All right.     And among those they'd talk about

       7       suicide prevention.

       8       A.       I imagine, yes.

       9       Q.       Okay.     Do you specifically remember any

      10       experts, say, participating in seminars or workshops

      11       that was put on by this Large Jail Network?

      12       A.       Not that I recall.

      13       Q.       Have you attended any seminars or workshops

      14       that were concentrating in the area of suicide

      15       prevention?

      16       A.       Not specifically, but that is an area that

      17       is -- especially when discussing things like legal

      18       issues, etcetera, they come up on a regular basis.

      19       Q.       And in the course of those seminars and

      20       workshops, when you're dealing with that type of

      21       topic --

      22       A.       Uh-huh.

      23       Q.       -- are you -- well, strike that.

      24                In the course of your attending workshops and

      25       seminars with these organizations and de -- and



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 23 of 248 PageID #:
                                     3525
                                                                                 23


       1       you're dealing with the topic of suicide prevention

       2       in jail facilities, do you have -- did you have the

       3       opportunity to review statistics of jail mortalities

       4       during any particular period of time?             Would that

       5       be --

       6       A.       Yeah.

       7       Q.       -- something that's available to you?

       8       A.       Absolutely.

       9       Q.       All right.     I'm going to show you what I've

      10       marked Deposition Exhibit Number 1 and ask you if

      11       that is a -- let me ask you if you recognize it.

      12       A.       I've seen documents like this.

      13                (Bolton Deposition Exhibit 1 was marked for

      14       identification and is filed with this transcript.)

      15       Q.       All right.     And what does that document --

      16       what is that document?

      17       A.       It's the U.S. Department of Justice, Office

      18       of Justice Programs, Bureau of Justice Statistics,

      19       Mortality and Local Jails 2000-2014, Statistical

      20       Tables.

      21       Q.       And would this be the type of information

      22       that you and your colleagues would rely upon in

      23       setting policy, particularly as it pertained to

      24       protecting inmates and taking care of inmates

      25       regarding keeping them safe?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 24 of 248 PageID #:
                                     3526
                                                                                 24


       1       A.       No, because this is -- this is more of a

       2       statistical table of numbers.           I mean, this is

       3       certainly something that we would look at.               This is

       4       not the type of document that we would develop

       5       policy off of.

       6       Q.       Let me ask this:      I'm not going to ask you to

       7       go through this report, obviously, for the purpose

       8       of this deposition.        It's like 30 pages long.

       9       A.       Uh-huh.

      10       Q.       But to summarize a couple of things in this

      11       report, let me -- let me make the statement about

      12       what it says in this report and ask you if you are

      13       aware of it during this time period.

      14                The report, summarizing parts of it, this is

      15       with the Bureau of Justice Statistics, (Reading)

      16       From 2013 to 2014, the number of suicides among

      17       state prisoners climbed from 192 to 249, an increase

      18       of 30 percent, and suicides made up seven percent of

      19       all state prisoner deaths in 2014, the largest

      20       percentage since 2001.

      21                Would that be a statistical statement that

      22       you understood to be true in 2014?

      23       A.       Specific to state prisons?

      24       Q.       State jails.

      25       A.       It says state prisons what you just conveyed.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 25 of 248 PageID #:
                                     3527
                                                                                 25


       1       Q.       State prisoner deaths.

       2       A.       I'm sorry?

       3       Q.       State prisoner deaths.        So that would be

       4       among all prisoners.

       5       A.       Well, you -- well, you -- I'm sorry,

       6       Counselor, but you conveyed state prisoners.

       7       Q.       Let me read it again.

       8                (Reading) From 2013, 2014, the number of

       9       suicides among state prisoners climbed from 192 to

      10       249, an increase of 30 percent.            Thirty percent.

      11       Suicides made up seven percent of all state prisoner

      12       deaths in 2014, the largest percentage since 2001.

      13                Would that have been a subject for us --

      14                MR. OGBURN:     Could you tell us where you're

      15       reading from?

      16       Q.       I'm reading from a summary of this report.

      17       A.       Okay.   What page would that be?

      18       Q.       It's not in that report.

      19       A.       Okay.   Again, what I -- what I hear you

      20       conveying to me is state prisoners.             State

      21       prisoners --

      22       Q.       Well, all state --

      23       A.       -- and not --

      24       Q.       -- prisoners.

      25       A.       -- and not jail inmates, so those are two



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 26 of 248 PageID #:
                                     3528
                                                                                 26


       1       different things.

       2       Q.       Okay.   Let me ask you this:         In this report,

       3       indicates that the suicide rate for jail

       4       prisoners --

       5       A.       Okay.

       6       Q.       -- in 2014 was 45 per 100,000 prisoners.             The

       7       rate for white prisoners was 95 compared to 19 for

       8       blacks and 23 for Hispanics.           On average, a prisoner

       9       who committed suicide had been in jail for nine

      10       days.     About half, 47 percent, of the suicides

      11       occurred in general population housing areas, while

      12       20 percent were in segregation or special housing

      13       units.

      14       A.       Okay.

      15       Q.       Okay.   Assuming that is true, okay, is that

      16       consistent, are these statistics consistent with the

      17       state of jail deaths in the country?

      18                MR. OGBURN:     Objection to form.        Without

      19       knowing exactly where you're reading, I mean, we

      20       can't go by your summary to understand what these --

      21       these data points are.         I mean, if you want to

      22       show --

      23                MR. SIMON:     That's an --

      24                MR. OGBURN:     -- where you're reading from --

      25                MR. SIMON:     That's fine.      That's an



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 27 of 248 PageID #:
                                     3529
                                                                                 27


       1       objection.

       2       Q.       Do you understand my question?

       3       A.       No, sir; I do not.

       4                MR. SIMON:     Okay.    Could you read it back,

       5       Tracy?

       6                THE REPORTER:      Sure.    Sure.

       7                (Reporter read from the record as requested.)

       8       A.       Again, I'm going to -- I'm -- I'm going to

       9       have to ask you, Counselor, to restate your

      10       question, 'cause I'm -- I'm clearly not

      11       understanding what you're asking.

      12                MR. SIMON:     Okay.    Let's do this.      Can we go

      13       off record for a moment?

      14                THE VIDEOGRAPHER:       We are off record at 10:13

      15       a.m.

      16                (Recess from 10:13 a.m. to 10:18 a.m.)

      17                THE VIDEOGRAPHER:       We are back on the record

      18       at 10:18 a.m.

      19       Q.       Director, I'm going to show you what I've

      20       marked as Deposition Exhibit Number 2.              This

      21       purports to be a summary of the Bureau of Justice

      22       Statistics report.

      23                I'll give you a moment to get acquainted with

      24       that, but I am going to ask you the -- about the

      25       statement I made to you before we went off the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 28 of 248 PageID #:
                                     3530
                                                                                 28


       1       record, about the fourth paragraph from the bottom

       2       where it starts, "The suicide rate for jail

       3       prisoners."      All right?

       4       A.       Okay.

       5                (Bolton Deposition Exhibit 2 was marked for

       6       identification and is filed with this transcript.)

       7       A.       Once again, Counselor, where are you focusing

       8       on?

       9       Q.       Be about two full paragraphs from the

      10       bottom --

      11       A.       Okay.

      12       Q.       -- that starts, "The suicide rate" --

      13       A.       Gotcha.

      14       Q.       -- "for jail prisoner."

      15       A.       Okay.

      16       Q.       All right.     My question is:       The information

      17       that's in that paragraph as to the suicide rate for

      18       jail prisoners in 2014 being 45 per 100,000

      19       prisoners, is that consistent with what you

      20       understood the statistics to be nationwide at that

      21       point in time?

      22       A.       Based upon that document, yes.

      23       Q.       Okay.     But it'd also be consistent with what

      24       your understanding was about that -- that type of

      25       death in jail facilities?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 29 of 248 PageID #:
                                     3531
                                                                                 29


       1       A.       That's what the statistics say.           Correct.

       2       Q.       The statistics, are they similar or in line

       3       with the type of information you would receive at

       4       the seminars and workshops --

       5       A.       No, we don't --

       6       Q.       -- that you attended?

       7       A.       Yeah, we don't -- if I understand your --

       8       your -- your -- your question, we don't spend a

       9       whole lot of time, if at all, drilling down into

      10       statistics.

      11                Now, I look at that data as part of my

      12       day-to-day body of work in the industry, so I'm very

      13       familiar with statistics like this.             We participate

      14       in some of these surveys.          These survey

      15       documentation may come to us from DOJ and the Bureau

      16       of Justice Statistics, and we will participate in

      17       those studies, so I am familiar with that.

      18                But I also am very aware that statistics

      19       are -- are sometimes flawed or inaccurate or not

      20       totally representative of the issue at hand.

      21       Q.       Okay.   On the second page of Exhibit 1 --

      22       A.       Yes, sir.

      23       Q.       -- in the box on the top right-hand corner,

      24       this is the DOJ's Bureau of Justice Statistics

      25       report, it indicates -- it's titled 2015 Preliminary



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 30 of 248 PageID #:
                                     3532
                                                                                 30


       1       Count of Jail Inmate Deaths.

       2                It states, (Reading) As of September 6, 2016,

       3       a total of 2,891 jails submitted 1,069 local jail

       4       inmate death records to the Deaths in Custody

       5       Reporting Program.

       6       A.       Uh-huh.

       7       Q.       "This is a 97 percent response rate.            BJS

       8       will publish full details on the 2015 mortality of

       9       local jail inmates in 2017."

      10       A.       Correct.

      11       Q.       Based upon that statement, do you have an

      12       opinion about the reliability and the accuracy of

      13       these types of statistics?

      14       A.       Well, again, I'm not sure how many jails they

      15       sent this out to, but I have no reason to discount

      16       what's in the document.

      17       Q.       And while you're saying this is not the only

      18       document and statistics aren't the only factor --

      19       A.       Uh-huh.

      20       Q.       -- that drives policy, changing policy --

      21       A.       Uh-huh.

      22       Q.       -- etcetera, it's one thing that you would

      23       take into consideration?

      24       A.       It's one thing that I'm keenly aware of, yes.

      25       Q.       And the report saying that suicides among



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 31 of 248 PageID #:
                                     3533
                                                                                 31


       1       jail prisoners in 2014 were up 13 percent from 2013,

       2       would that be consistent with what you understood

       3       the statistics to be at that point in time?

       4       A.       Now that you bring that to my attention,

       5       yeah.

       6       Q.       You mentioned accreditation agencies in

       7       your --

       8       A.       Accreditation bodies, yes.

       9       Q.       Okay.   And you mention the ACA.          What does

      10       that stand for?

      11       A.       American Corrections Association.

      12       Q.       And who are they?

      13       A.       American Corrections Association is a -- a

      14       body that -- they do a lot of things.             They are a

      15       lobby and support group for the corrections

      16       industry.     They are a -- a data collection, a data

      17       warehouse for the corrections industry.              They are

      18       advocates for the corrections industry.              They are

      19       a -- the largest member association in the business,

      20       international.

      21                They are the -- kind of the -- the central

      22       clearinghouse for correction vendors that are

      23       selling goods and services in the corrections

      24       industry, and they are also the accreditating entity

      25       for establishing guidelines for best practice



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 32 of 248 PageID #:
                                     3534
                                                                                 32


       1       correctional programs and policies.

       2       Q.       Very good.     What is the accreditation

       3       process --

       4       A.       It's a --

       5       Q.       -- by ACA?

       6       A.       Yeah.   It -- and again, it's a -- there's

       7       our -- there are multi-accreditations that a -- that

       8       a jail and a state, maybe even federal institutions

       9       and facilities, can get, so it depends on what type

      10       of accreditation that you're going after.

      11       Q.       Well, explain that.       Are we talking about --

      12       A.       Yeah.

      13       Q.       -- the size of the facility?          Are we talking

      14       about --

      15       A.       Yeah.   Well -- yeah.

      16       Q.       -- the type of inmates or what?

      17       A.       Yeah.   Yeah, I'll -- I'll go into that.

      18       Q.       Okay.

      19       A.       It is -- in -- in Kentucky, for example, most

      20       of the prisons, if not all, are ACA, or American

      21       Corrections Association, accredited, and those

      22       standards are guidelines that they are in compliance

      23       with, or not, are different from those of a jail.

      24                In Louisville we have what's called core

      25       standard accreditation.         Okay.    And, you know, there



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 33 of 248 PageID #:
                                     3535
                                                                                 33


       1       is a -- there is a full accreditation process which

       2       is -- the name is alluding me right now, Counselor,

       3       but -- but we are core standard accredited.

       4               Basically what those core standards are, they

       5       are the mo -- what would be called the primary

       6       guidelines of strong corrections programs and

       7       practices.      We are the only jail in the state of

       8       Kentucky that has such compliance of the 80 or so

       9       jails that are in this state.           We are the only one.

      10               It is a very complex, convoluted process in

      11       terms of going through that compliance program, and

      12       it is everything from operations to sanitation to

      13       meal service to inmate programs to your medical

      14       program, your mental health program, visitation

      15       policies.

      16               All the important operational policies are

      17       encompassed in those guidelines and that

      18       accreditation process.

      19               There's a -- a high volume of pre-work that

      20       goes into that process, you know, applications and

      21       data collection, and we send all that electronically

      22       to the accreditors.        They are usually subject matter

      23       experts in the field.         They review that

      24       documentation, they review those policies, they

      25       review some of our empirical data.



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 34 of 248 PageID #:
                                     3536
                                                                                 34


       1                Then there's a site visit, where those

       2       monitors will actually come into the facility and

       3       spend multiple days, basically, to determine if

       4       you're doing what you say and you say what you do.

       5       Q.       How long is the accreditation process?

       6       A.       In terms of how long --

       7       Q.       For --

       8       A.       -- does it last?

       9       Q.       How long does it last for the -- the core

      10       standard accreditation that we talked about?

      11       A.       I believe, Cou -- I believe, Counselor, it's

      12       a two-year process.        It may be three.

      13       Q.       And do you know when this process began for

      14       Louisville Metro Corrections while you were

      15       director?

      16       A.       Yeah, we've -- we've never had it as a metro

      17       agency.     It's not mandatory, 'cause it's a lot of

      18       work.     But I think we first achieved our first

      19       accreditation -- we just got our reaccreditation

      20       for -- for 2018, so I think it was probably around

      21       2015, maybe.      '14, '15.

      22                But we actually started that process in 2009.

      23       It was a -- a goal that I wanted to see done here in

      24       metro.     It took a lot of work to get us there.

      25       Frankly, it took -- it took me about seven years to



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 35 of 248 PageID #:
                                     3537
                                                                                 35


       1       get there.

       2       Q.       Would it be a fair statement to say that as

       3       director of LMDC, you set policy for training

       4       employees?

       5       A.       Correct.

       6       Q.       All right.      Tell us about that process.

       7       A.       Well, pursuant to KRS and state jail

       8       standards, all individuals in the jail business have

       9       to go through 40 hours their first year of

      10       employment.

      11                Now, what that means is that individuals that

      12       are statutorily required, if they are a jail

      13       employee, to go through 40 hours of training their

      14       first year.      Okay.    That's not pre-service training,

      15       that's not before they start, that's sometime during

      16       that first year employment.

      17                So theoretically an individual that is hired

      18       on January 1st of 2018 does not have to complete

      19       that 40 hours until December 31st, 2018.              Now,

      20       that's the standard.

      21                Louisville Metro, however, goes through a

      22       significant training curriculum.            We go through a

      23       very complex vetting process in terms of who we

      24       hire, how we background folks.           There's not another

      25       jail in the state that -- that goes through the --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 36 of 248 PageID #:
                                     3538
                                                                                 36


       1       the process that we do here in terms of

       2       backgrounding and training.

       3                So every individual that comes into

       4       Louisville, they go through nine weeks of

       5       pre-service training, which means they don't even go

       6       into a housing unit, they don't start work on the

       7       clock, they're not assigned to a post until they go

       8       through at least nine weeks of training on the front

       9       end.    This is after a very rigorous hiring and

      10       background process.        They go through nine weeks of

      11       training, and then I believe it's three weeks of FTO

      12       before they're ever assigned to a post.

      13                Now, those nine weeks of pre-service training

      14       runs the gamut of everything from physical fitness

      15       to CPR, first aid, mental health training, substance

      16       abuse training, how to use the computer system, use

      17       of force, which is one of the most important

      18       principles that we train on, firearms training,

      19       defensive tactics training.           I mean, that curriculum

      20       goes on and on and on.

      21                In addition to that, we require 40 hours of

      22       annual in-service training every year.              I can drill

      23       down into some of that a little bit more based on

      24       what you want to know.

      25       Q.       Well, let me concentrate on this.           Among the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 37 of 248 PageID #:
                                     3539
                                                                                 37


       1       nine-week pre-service training regimens --

       2       A.       Uh-huh.

       3       Q.       -- mental health and suicide prevention,

       4       what -- what training specifically would be directed

       5       to those categories?        How much of that nine-week

       6       period is devoted to mental health --

       7       A.       Yeah, I -- I --

       8       Q.       -- and suicide --

       9       A.       -- I'd have to check with my training

      10       administrator on that, but I believe it's -- because

      11       it -- 'cause what we do, you know, for -- for su --

      12       suicide mitigation, for example, you know, that may

      13       be intertwined with several things in several

      14       curriculums, so, you know, we may be touching on

      15       suicide mitigation one day in mental health, then

      16       we'll get into, you know, training on signs and

      17       symptoms of addiction and treatment and suicide may

      18       come up again.

      19                So it's -- I -- I feel -- I feel it's a

      20       fairly robust training curriculum in terms of mental

      21       health, medical, suicide, drugs, detox, etcetera.

      22       Q.       On the 40 hours of in-service training that

      23       goes on, how much of that is devoted --

      24       A.       It's probably --

      25       Q.       -- to suicide --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 38 of 248 PageID #:
                                     3540
                                                                                 38


       1       A.       -- several hours.

       2       Q.       Okay.    Let me finish my question.

       3       A.       Okay.

       4       Q.       Devoted to suicide intervention?           That was

       5       the question.       How much of the 40 hours?

       6       A.       I believe it's several hours.

       7       Q.       Your -- your employees, are they subject to

       8       performance review on a regular basis?

       9       A.       Yes.

      10       Q.       How often?

      11       A.       I believe that's annual.

      12       Q.       And that is a process that involves what type

      13       of superiors to -- to the individual?             Immediate

      14       superiors?       Superiors above that --

      15       A.       Direct reports.

      16       Q.       In terms of your position, Director, do you

      17       have any type of peer review that's done by --

      18       either internally or any outside agency?

      19       A.       I'm not understanding your question.

      20       Q.       Okay.    Well, saying employees and staff of

      21       Metro Corrections, they're subject to --

      22       A.       Correct.

      23       Q.       -- review on a yearly basis by supervisors.

      24       A.       Right.

      25       Q.       And my question is:       As director of the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 39 of 248 PageID #:
                                     3541
                                                                                 39


       1       facility, is there any kind of method for reviewing

       2       your performance?

       3       A.       Yeah, I get reviewed every day.

       4       Q.       Okay.   By whom?

       5       A.       By my peers, by my colleagues, by my staff,

       6       by the media.      All of the above.        I work for the

       7       executive branch, I'm appointed.            I'm not covered

       8       under civil service.

       9       Q.       But is there a formal process where your

      10       performance is reviewed on an annual basis?

      11       A.       Is there a formal process?

      12       Q.       Yeah.

      13       A.       Like a form or report?

      14       Q.       Yes.

      15       A.       No.

      16       Q.       Now, the -- the jail is run as a paramil --

      17       paramilitary operation when it comes to corrections

      18       staff?

      19       A.       That's correct.

      20       Q.       All right.     And when I describe it as a

      21       paramilitary operation, what -- and if that's

      22       correct, how would you define that?             What's the

      23       chain of command?

      24       A.       Chain of command is we have -- we have

      25       various divisions within the department.              You know,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 40 of 248 PageID #:
                                     3542
                                                                                 40


       1       we have about 680 employees and a nu -- and several

       2       hundred contract employees.

       3               The civil side of the house is everything

       4       from records to classification to clerical staff.

       5       The sworn side of the house, that's probably about

       6       120 employees.       Maybe.    Maybe that's -- may be fewer

       7       than that on the civil side of the house, which is

       8       covered under a contract and collective bargaining

       9       agreement under AFSCME.

      10               The sworn side of the house was where I

      11       believe you're asking me in terms of the

      12       paramilitary.      Those are our sworn ranks, our

      13       officers, our sergeants, our lieutenants, our

      14       captains, which -- our shift commanders.              We have an

      15       operations major, I have a deputy, an assistant

      16       director, and a chief staff, and then myself.

      17       Probably 460, maybe, sworn staff.

      18               Then we have our contracts side of the house.

      19       Our food service contract, I think I mentioned this

      20       earlier in the deposition, our medical, mental

      21       health contract.       Some of our maintenance components

      22       are contracted out, especially some of our specialty

      23       maintenance components, like HVAC systems, etcetera.

      24       We're a really old set of facilities.

      25               And that's pretty much it.          I can get into



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 41 of 248 PageID #:
                                     3543
                                                                                 41


       1       more minute detail if you wish.

       2       Q.       The medical provider for Louisville Metro

       3       Corrections in November of 2015 was Correct Care

       4       Solutions?

       5       A.       I believe so, correct.

       6       Q.       And they still are today.

       7       A.       Yes, sir.

       8       Q.       And that's what you're talking about the

       9       contract employees for medical and mental health.

      10       A.       Yes, sir.

      11       Q.       So other than the civil side staff, which are

      12       records, those administrative types of positions?

      13       A.       I'm sorry.

      14       Q.       Are civil staff what one might consider

      15       administrative type --

      16       A.       Not entirely.

      17       Q.       -- positions?

      18       A.       Not entirely.

      19       Q.       Okay.

      20       A.       No, sir.

      21       Q.       Well, again, civil side, you're saying people

      22       that work in corrections?

      23       A.       Yes.    They're civil -- not civil, they're

      24       civilian.

      25       Q.       Civilian.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 42 of 248 PageID #:
                                     3544
                                                                                 42


       1       A.       Civilian side.

       2       Q.       Okay.

       3       A.       I'm sorry.

       4       Q.       I heard you say civil, but you're talking

       5       about civil.

       6       A.       Civilian.    I'm sorry.

       7       Q.       Okay.   So civilian employees, sworn employees

       8       which are like the correctional staff.

       9       A.       Correct.

      10       Q.       And then you have contracts with other

      11       entities --

      12       A.       Yes, sir.

      13       Q.       -- that provide these other services.

      14       A.       Yes.

      15       Q.       No other categories, I assume, of people that

      16       are on -- that -- that work at Metro Corrections?

      17       A.       Oh, we have a very large contingent of

      18       volunteers, religious volunteers, AA, NA, substance

      19       abuse volunteers.        Some are what you might call

      20       paraprofessionals, some are just good people trying

      21       to do good things.

      22       Q.       But they are not part of LMDC staff.

      23       A.       They're not on the payroll; no, sir.

      24       Q.       In -- on November 24th, 2015, that was the

      25       day that Mr. Troutman hanged himself in his cell, do



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 43 of 248 PageID #:
                                     3545
                                                                                 43


       1       you know how many inmates would've been in

       2       corrections, in custody in corrections on that day?

       3       A.       On what day again?

       4       Q.       November 24th, 2015.

       5       A.       I can tell you approximately.

       6       Q.       Right.    I wouldn't expect you to tell me

       7       exact number, but unless you reviewed some

       8       statistic.

       9       A.       No.

      10       Q.       Okay.    But approximately be fine.

      11       A.       Probably around 2,000 inmates, give or take.

      12       Q.       And this would've been approximately the time

      13       that he was -- he being Mr. Troutman, was found in

      14       his cell is 22:47 hours or 10:47 p.m.             You know how

      15       many corrections staff would've been on duty at the

      16       jail at that time?

      17       A.       No.

      18       Q.       Well, tell us on second shift at that point

      19       in time, what -- what is staffed by corrections?

      20       What areas are staffed by corrections?              I'm saying

      21       you have to have people on the floor, right?

      22       A.       Yeah.

      23       Q.       You have corrections officers on the floor.

      24       You'll obviously have civilian staff work -- working

      25       records at that time?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 44 of 248 PageID #:
                                     3546
                                                                                 44


       1       A.       Correct.

       2       Q.       Can you estimate the type -- the amount of

       3       staff that were there on second shift in November --

       4       A.       No.

       5       Q.       -- of 2015?

       6       A.       No.

       7       Q.       Okay.   Well, why don't you give us a layout

       8       of the jail?      You house prisoners in different areas

       9       of the jail.

      10       A.       Correct.

      11       Q.       Okay.   You have prisoners at the Community

      12       Correction Center on Chestnut Street.

      13       A.       Correct.

      14       Q.       You have prisoners that are released through

      15       court order on home incarceration.

      16       A.       Correct.

      17       Q.       Now, if I'm concentrating on the metro jail

      18       complex, on what floors of the metro jail complex

      19       are prisoners housed?         And I'm talking about

      20       November 2015.

      21       A.       Prisoners are housed in multiple floors and

      22       buildings and locations.

      23       Q.       Okay.   Prisoners housed on the first floor?

      24       A.       Yes.

      25       Q.       Okay.   Where are they housed on the first



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 45 of 248 PageID #:
                                     3547
                                                                                 45


       1       floor?

       2       A.       In the booking intake center.

       3       Q.       And is that a temporary location for those

       4       individuals?

       5       A.       Correct.

       6       Q.       Then any other type of housing on the first

       7       floor?

       8       A.       Classification, pre-classification housing.

       9       Q.       Temporary as well?

      10       A.       Correct.

      11       Q.       Okay.   On the second floor, where would

      12       inmates be housed on the second floor in the jail?

      13       A.       Basically throughout the entire second floor.

      14       Q.       Is medical, their medical services on the

      15       second floor?

      16       A.       Yes, sir.

      17       Q.       And mental health offices on the second

      18       floor?

      19       A.       Correct.

      20       Q.       And so would inmates be housed in those

      21       units?

      22       A.       Yes.

      23       Q.       And from time to time can you -- well, strike

      24       that.

      25                Now, the observation units, are they on the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 46 of 248 PageID #:
                                     3548
                                                                                 46


       1       second floor?

       2       A.       Yes.

       3       Q.       And how many observation units are there?

       4       A.       I -- I don't know.

       5       Q.       Okay.

       6       A.       Could not tell you.

       7       Q.       Well, we've had observation units described

       8       as OBS -- OBS one -- OBS, O-B-S, one and OBS two.

       9       A.       Correct.

      10       Q.       Do you know what they're talking about?

      11       A.       Yes.

      12       Q.       What are they?

      13       A.       Observation one would be individuals that are

      14       under acute suicide observation, and level two would

      15       be not acute, but under close monitoring, under

      16       close observation and the like.

      17       Q.       And do you know the capacity for the number

      18       of inmates in each of those units?

      19       A.       It fluctuates.

      20       Q.       Can you tell us approximately the number of

      21       positions that would be available to house an inmate

      22       in observation one during November of 2015?

      23       A.       No.     No.

      24       Q.       You couldn't estimate that for us?

      25       A.       Again, if I can understand your question a



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 47 of 248 PageID #:
                                     3549
                                                                                 47


       1       little more succinctly, I'd try to answer it.

       2       Q.       Question is in November of 2015 --

       3       A.       Uh-huh.

       4       Q.       -- can you estimate for us the number of

       5       places -- well, let me -- let me start over.

       6                Can you estimate for us in November of 2015

       7       at Metro Corrections for observation one the

       8       capacity of that unit?

       9       A.       No, I can't.     Again, that -- that's --

      10       that -- that's dynamic and it fluctuates.               Now, I

      11       can go back and look at a population report from

      12       that day.       If you have one to share, I can look at

      13       that.    As well as a shift report, I can look at

      14       that.

      15       Q.       All right.     Well, what -- what I'll ask is

      16       that if you don't -- if you don't have that, I would

      17       ask that that be produced for the plaintiff.

      18                Would you have the same answer for

      19       observation two?

      20       A.       Yes.

      21       Q.       Is that you'd need to refer to the --

      22       A.       Yeah.

      23       Q.       -- documentation and the statistics --

      24       A.       Yeah.

      25       Q.       -- from the jail?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 48 of 248 PageID #:
                                     3550
                                                                                 48


       1       A.       Yeah.

       2       Q.       Okay.   So what is -- is there a primary

       3       directive to corrections staff when it comes to what

       4       their job is?

       5       A.       There are policies, yes.

       6       Q.       Well, when it comes to the safety of inmates

       7       and staff at the jail, where does that rank on a --

       8       on the job description of a Louisville Metro

       9       Department of Corrections employee?

      10       A.       The mission statement.

      11       Q.       Very good.     And would you consider that to be

      12       a similar type of mission statement for the mental

      13       health and medical provider at your facility?

      14       A.       I don't know exactly what the mission

      15       statement is for the medical provider.

      16       Q.       Would you consider that type of directive to

      17       be an important part of the policy of a mental

      18       health --

      19       A.       Yes.

      20       Q.       -- and medical provider at a facility like

      21       yours?

      22       A.       Yes, sir.

      23       Q.       Do you consider suicide -- let me rephrase

      24       that.

      25                In -- in your training and your experience,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 49 of 248 PageID #:
                                     3551
                                                                                 49


       1       do you consider a -- an inmate who was suicidal --

       2       excuse me.      Oh, sorry.     I apologize.

       3       A.       I did that too, Larry.

       4       Q.       From your training and experience, would you

       5       consider an inmate who is suicidal as an individual

       6       that had a serious medical need?

       7       A.       Who is acutely suicidal, yes.

       8       Q.       And would you consider a person that was

       9       acutely suicidal of being under a substantial risk

      10       of harm?

      11       A.       Acutely suicidal?

      12       Q.       Uh-huh.

      13       A.       Yes.

      14       Q.       And what would you describe -- how would you

      15       describe an individual that's acutely suicidal?

      16       A.       An individual that has current, here and now,

      17       active suicidal ideation, thoughts of self-harm.                 At

      18       risk of doing it.

      19       Q.       And would it be a fair statement that your

      20       policies that exist at Louisville Metro Corrections

      21       are designed to protect an inmate who is in that

      22       zone, who is acutely suicidal?

      23       A.       Yes.

      24       Q.       And your training of your civilian and sworn

      25       staff, that is also designed to protect that inmate



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 50 of 248 PageID #:
                                     3552
                                                                                 50


       1       who's in that position of being acutely suicidal?

       2       A.       As well as the contract medical, mental

       3       health; yes, sir.

       4       Q.       And have you designed, during the course of

       5       time that you've been the director from 2007 to the

       6       present, policies and procedures that -- that are

       7       consistent with that directive, to protect that

       8       inmate, that type of inmate?

       9       A.       Policies, procedures, and practices,

      10       absolutely.

      11       Q.       Okay.     I'm going to show you what I'm marking

      12       Deposition Exhibit 3 and ask you if you can identify

      13       that exhibit.

      14       A.       I can.

      15       Q.       Excuse me?

      16       A.       I can identify it, yes.

      17                (Bolton Deposition Exhibit 3 was marked for

      18       identification and is filed with this transcript.)

      19       Q.       Yes.     Go ahead.

      20       A.       It is the policy 04-4.08 titled Suicide

      21       Prevention, Intervention.

      22       Q.       Now, the effective date of this policy is

      23       indicated as what?

      24       A.       The effective date of this policy is 2-26 of

      25       '17.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 51 of 248 PageID #:
                                     3553
                                                                                 51


       1       Q.       And it replaced or superseded the policy --

       2       A.       Yes.

       3       Q.       -- in this category --

       4       A.       Correct.

       5       Q.       -- from April 10th of 2014?

       6       A.       Correct.

       7       Q.       Now, Director, can -- can you tell us whether

       8       or not there were any changes in this policy from

       9       the policy that was superseded and in effect on

      10       April 10th of 2014 and replaced by this policy?

      11       A.       No, I can't.

      12       Q.       And do you know whether or not the previous

      13       policy is archived at corrections --

      14       A.       Oh, I'm sure --

      15       Q.       -- where you can obtain it?

      16       A.       I'm sure it is, yeah.

      17                MR. SIMON:     Okay.    Can we go off record for a

      18       moment?

      19                THE VIDEOGRAPHER:       We are off the record at

      20       10:54 a.m.

      21                (Recess from 10:54 a.m. to 10:58 a.m.)

      22                THE VIDEOGRAPHER:       We are back on the record

      23       at 10:58 a.m.

      24       Q.       All right.     Director, when we went off I was

      25       showing you Exhibit Number 3, which is Suicide



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 52 of 248 PageID #:
                                     3554
                                                                                 52


       1       Prevention and Intervention, correct?

       2       A.       Yes, sir.

       3       Q.       All right.     Now, looking on the second page

       4       of that document, under Protocol in section B,

       5       Suicide Prevention and Intervention.

       6       A.       Yes, sir.

       7       Q.       Could you read in the record the provisions

       8       two and three in that paragraph?

       9       A.       Are these ones that you have circled?

      10       Q.       Yes.

      11       A.       Number two --

      12       Q.       Apologize for not having a clean copy, but

      13       that's what I had.

      14       A.       Not a problem.

      15       Q.       Okay.

      16       A.       Number two, (Reading) The program includes

      17       staff and inmate critical incident debriefing that

      18       covers the manage -- management of suicidal

      19       incidents, suicide watch and death of an inmate or

      20       staff member.

      21                Number three, "The LMDC suicide and

      22       prevention program ensures a review of critical

      23       incidents by administration, security and health

      24       services staff."

      25       Q.       The combination of those two policies, what



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 53 of 248 PageID #:
                                     3555
                                                                                 53


       1       does that mean to you?

       2       A.       I'm not -- again, Counselor, I'm not

       3       understanding your question.           If you could rephrase,

       4       please.

       5       Q.       Well, when your policy says inmate -- talks

       6       about inmate critical incident debriefing, okay,

       7       what are inmate critical incidents?

       8       A.       Whenever we have a -- a critical incident,

       9       and a critical incident could be anything from a --

      10       a disturbance to a serious staff injury to a inmate

      11       death, it is basically an after action review of

      12       that incident, the who, the what, the when, the

      13       where, the how, the why, and reviewing that incident

      14       from -- from its onset at whatever point we became

      15       aware of it through the incident itself, their

      16       response, what did we do good, what could -- how

      17       could we do better.        It's a critique in debriefing

      18       and what did we do right, what did we do wrong.

      19       Q.       Now, from your own memory, do you know

      20       whether or not those two pro -- provisions were

      21       included in the LMDC policy under this index number

      22       in November of 2015?

      23       A.       Not with -- Counselor, we're -- our policies

      24       are like War and Peace, so if I -- if I saw it, I

      25       could -- I could --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 54 of 248 PageID #:
                                     3556
                                                                                 54


       1       Q.       All right.

       2       A.       -- respond to that question.

       3       Q.       All right.     Director, I'm going to give you a

       4       document that I've labeled Deposition Exhibit 4.

       5       A.       Are we done with 3?

       6       Q.       For the time being, yes.

       7       A.       Okay.

       8                (Bolton Deposition Exhibit 4 was marked for

       9       identification and is filed with this transcript.)

      10       Q.       Okay.   Do you recognize Exhibit 4?

      11       A.       I recognize it as a policy 04-4.01 titled

      12       Health Care Services - Staffing and Authority and

      13       Responsibilities.

      14       Q.       Now, directing your attention on page 3 under

      15       Protocol, which starts on the day be -- on the page

      16       before that and continuing under Responsibility, can

      17       you read in the record numbers five and six that

      18       are --

      19       A.       Un --

      20       Q.       -- under A for pa -- on page 3?

      21       A.       Yes, sir.    Number five and six?

      22       Q.       Yes.

      23       A.       Number five, (Reading) The health authority

      24       shall immediately report any conditions pose --

      25       posing a danger to staff or inmate health and



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 55 of 248 PageID #:
                                     3557
                                                                                 55


       1       safety.

       2                Number six, (Reading) Quarterly statistical

       3       reports shall be prepared and include, at a minimum,

       4       the use of health care services by category,

       5       referrals to specialists, prescriptions written, lab

       6       and x-ray tests completed, off-site hospital

       7       admissions, serious injuries or illnesses, deaths

       8       and off-site transportation.           These reports shall be

       9       submitted to and reviewed by the health authority,

      10       Major of Operations and Director.

      11       Q.       Okay.   So the combination of those two items,

      12       they pertain to the healthcare provider at your

      13       facility?

      14       A.       Yes, sir.

      15       Q.       And what are these two provisions designed to

      16       accomplish?

      17       A.       Essentially these are in support of our

      18       mission, the health and safety of the institution.

      19       Q.       Would it be fair to state -- say that they

      20       provide a scheduled review process towards your

      21       mission, accomplishing your mission?

      22       A.       On number five, no.       Number five states

      23       "shall immediately report," so that's ongoing and

      24       dynamic.     That would be as -- as something occurs,

      25       as immediately as possible with respect to that.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 56 of 248 PageID #:
                                     3558
                                                                                 56


       1                Number six is scheduled, which states

       2       quarterly.

       3       Q.       And when it says, "These reports shall be

       4       submitted to and reviewed by the health authority,"

       5       are we talking about CCS in general?

       6       A.       That would be the contract provider.

       7       Correct.

       8       Q.       All right.     And at that time it was CCS.

       9       A.       Yes, sir.

      10       Q.       And the Major of Operations, who's that

      11       individual?

      12       A.       It's currently Major Chuck Ev -- Eggers.

      13       Q.       In 2015 who was Major of Operations?

      14       A.       Oh, boy.     I believe it was Major Eggers.          I'd

      15       have to go back and check that for sure.

      16       Q.       And, of course, you were the director then.

      17       A.       Yes, sir.

      18       Q.       On page 5 of this document, starting with

      19       section C, has Health Care Internal Review and

      20       Quality Assurance?

      21       A.       Yes, sir.

      22       Q.       Continuing on to the next page, on page 6, in

      23       the subheadings under d., which states, "On-site

      24       monitoring of health services outcomes on a regular

      25       basis through," can you read into the record the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 57 of 248 PageID #:
                                     3559
                                                                                 57


       1       provisions of little v, little vi, and little vii?

       2       A.       I'm sorry.     One more time.

       3       Q.       Can you read these provisions --

       4       A.       Top of page 6?

       5       Q.       Yeah.   Well --

       6       A.       Starting with v?

       7       Q.       Yeah.   Starting with v.

       8       A.       Okay.

       9       Q.       A re -- starting with v, so that would be --

      10       A.       Okay.   "Reviewing all deaths in custody,

      11       suicide attempts and illness outbreaks."

      12                You want me to keep going?

      13       Q.       Yes, the next two.

      14       A.       "Developing and implementing corrective

      15       action plans to address and resolve identified

      16       problems and concerns."

      17                Vii, "Reevaluating problems or concerns to

      18       determine whether the corrective measures have

      19       achieved and sustained the desired results."

      20                Viii, "Incorporating findings of internal

      21       review activities into the organization's

      22       educational and training activities."

      23       Q.       Okay.   That's good.

      24       A.       Okay.

      25       Q.       Now, let me ask you, those four provisions,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 58 of 248 PageID #:
                                     3560
                                                                                 58


       1       v, vi, vii, and viii, okay, what do they mean to

       2       you?    What -- what is -- what is the goal of these

       3       policies and procedures, that section?

       4       A.       These focus on healthcare, internal review,

       5       and quality assurance.

       6       Q.       So when there is a suicide or a suicide

       7       attempt, it is the directive of this policy to

       8       review that incident; is that correct?

       9       A.       "Reviewing all deaths in custody, suicide

      10       attempts and illness outbreaks."            Yes, that's what

      11       it says.

      12       Q.       And when that review takes place, who

      13       participates in that review?

      14       A.       We meet daily as part of our -- we have daily

      15       briefings five days a week.           Those briefings last

      16       anywhere from an hour on up to maybe even two hours

      17       depending upon what's gone on the preceding 24-hour

      18       period.

      19                Those briefings on Monday are inclusive of

      20       Saturday or Sunday, so those encompass a 96-hour

      21       period.     So we are constantly reviewing incidents,

      22       critical incidents.        Inclusive in that would be

      23       suicide attempts, suicides, which there are not very

      24       many, fights, assaults, use of forces, significant

      25       medical concerns.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 59 of 248 PageID #:
                                     3561
                                                                                 59


       1       Q.       Why do you do that?

       2       A.       Again, are we -- are we saying what we do?

       3       Are we doing what we're saying?            Are we -- we are

       4       one of the few jails that I have ever been

       5       associated with that reviews daily, that does a

       6       daily review of the preceding 24, 48, 96 hours, and

       7       we do that so we can quickly identify what we're

       8       doing right, we can quickly identify maybe what we

       9       can do better.

      10       Q.       I'm going to show you what I've marked

      11       Deposition Exhibit Number 5, ask if -- whoop.

      12       Sorry.

      13                (Bolton Deposition Exhibit 5 was marked for

      14       identification and is filed with this transcript.)

      15       Q.       Tell us, if you would, Exhibit 5, how does

      16       that relate to what you just testified about, if it

      17       does?

      18       A.       Looks like a -- it's cut off at the top, but

      19       I believe it says Daily Incidents 11-13-2015.                It

      20       looks like a -- a supporting document to a shift

      21       report.

      22       Q.       Now, is this the type of agenda that would be

      23       set up for the type of daily review that you've just

      24       testified to?

      25       A.       This could be a and likely is a ancillary



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 60 of 248 PageID #:
                                     3562
                                                                                 60


       1       document that drives a bigger report.

       2       Q.       But this is part of the process.           This

       3       document would be representative of the process that

       4       your employees go through in evaluating incidents

       5       that happen in the jail that may have an effect on

       6       the health and the welfare of inmates.

       7       A.       Well, this is -- and, again, if I understand

       8       your -- your -- your -- your -- your -- your -- I'm

       9       not sure if you're making a comment or a question,

      10       so I'm going to ask you to repeat.

      11                MR. SIMON:     Okay.    Can you read the question

      12       back, Tracy?

      13                THE REPORTER:      Sure.

      14                (Reporter read from the record as requested.)

      15       A.       Again, that -- I'm understanding that as a --

      16       as a comment, not a question, so if it could be

      17       rephrased, please.

      18       Q.       Okay.   What -- what does this document

      19       represent when it comes to evaluating extraordinary

      20       incidents?

      21       A.       Okay.   What this is, Counselor, this is a --

      22       a -- a incident report, okay, and there could be

      23       many of these that occur on a shift.             You know, we

      24       are operating a -- really a city under several sets

      25       of roofs of people that don't really want to be



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 61 of 248 PageID #:
                                     3563
                                                                                 61


       1       there, many with problems, addiction, mental health

       2       issues, etcetera, so we have a lot of things that go

       3       on on a -- on a shift.

       4                This is an example of a -- of an incident

       5       that will go into that daily briefing that I'm

       6       talking about that gets reviewed the next day.                So

       7       this is -- this is a -- a -- an example of an

       8       incident that occurred on 11-13 of 2015 on or around

       9       1805 hours.

      10       Q.       And the -- the -- the people that contribute

      11       to the information that would be indicated in that

      12       incident, they are like the frontline people on --

      13       A.       Yes.

      14       Q.       -- your staff that observed it.

      15       A.       Yes, sir.

      16       Q.       All right.     And -- well, tell us what an

      17       Extraordinary Incident Report is.

      18       A.       Okay.   It would be -- could be a use of

      19       force, if we had to use a reasonable force on an

      20       individual to gain compliance.           It could be a

      21       medical emergency.        Everything from a suicide

      22       attempt, to somebody harming themselves, to an

      23       individual that has sustained an injury during

      24       recreation, to a fight, to a disturbance, to a

      25       significant maintenance issue, to a breach of the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 62 of 248 PageID #:
                                     3564
                                                                                 62


       1       perimeter.       It could be one of hundreds of things.

       2       Q.       Is what you're talking about are things that

       3       could affect the personal safety of an inmate or

       4       staff?

       5       A.       It could.

       6       Q.       Okay.    Is that what we might find in

       7       Extraordinary Incident Reports?

       8       A.       One of them of many, yes.

       9       Q.       And these reports are -- how are -- how are

      10       they produced?

      11       A.       They're produced in a automated jail

      12       management system.

      13       Q.       Okay.    What do you call it?

      14       A.       The vendor is a company out of Texas called

      15       Securus, that division is called Archonix, and that

      16       product is called XJail.

      17       Q.       Okay.    And that is what is commonly referred

      18       to as XJail by members of your staff.

      19       A.       Correct.

      20       Q.       When your staff members observe -- we're

      21       talking -- let's talk about this:            When your

      22       corrections staff observe an incident that would

      23       qualify for being an extraordinary incident to be

      24       written up as a report, what's their duty at that

      25       time?    What's their duty when that occurs?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 63 of 248 PageID #:
                                     3565
                                                                                 63


       1       A.       To recur -- to record the who, the what, the

       2       when, the where.

       3       Q.       Okay.    And how do they do it?

       4       A.       I'm not tracking your question to how --

       5       Q.       Well, how do they do it where it becomes an

       6       electronic record?

       7       A.       Oh, it goes into the jail management system.

       8       Q.       Now, we've learned from this case that the

       9       frontline officers are generally told by their

      10       supervisors that they need to make an entry about

      11       what they observe for an Extraordinary Incident

      12       Report before they get off shift.

      13       A.       Correct.

      14       Q.       Okay.    Is that a -- is that --

      15       A.       For the most part, yeah.

      16       Q.       Does that seem to be the way things should

      17       work --

      18       A.       Yes.

      19       Q.       -- so it's fresh in somebody's mind?

      20       A.       Correct.

      21       Q.       All right.     And multiple employees of Metro

      22       Corrections can log into XJail.            Can they log into

      23       XJail and complete their narrative of what happened?

      24       A.       Yes.    The supervisor has to open that

      25       gateway, but yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 64 of 248 PageID #:
                                     3566
                                                                                 64


       1       Q.       And these reports on XJail, are they

       2       available?       Who are they available to?

       3       A.       To people that have authorization.

       4       Q.       Okay.    Who are the people that have

       5       authorization?

       6       A.       I mean, there are numerous people that have

       7       that authorization.

       8       Q.       Okay.    Well, tell --

       9       A.       Most of -- most of the sworn staff.            Some of

      10       the civilian staff.        And the reason, Counselor, that

      11       I'm -- I'm trying to answer your question.               It is a

      12       very robust system, and so individuals may only be

      13       authorized certain access points within that system.

      14                So a person that is working in records is not

      15       going to be able to access some of our internal

      16       investigative modules, for example.

      17                So there are -- the majority of the staff

      18       have access to at least some modules in that system.

      19       Q.       Now, the information that is contained of

      20       Mr. Troutman's incident on November 13th of 2015 in

      21       Exhibit Number 5 --

      22       A.       Yes, sir.

      23       Q.       -- would that information be available to

      24       supervisors of the corrections staff that prepared

      25       that report?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 65 of 248 PageID #:
                                     3567
                                                                                 65


       1       A.       Yes.

       2       Q.       And would it be available to the -- well,

       3       strike that.

       4                What position would be or rank would be the

       5       immediate supervisors of the staff members --

       6       A.       Sergeant.

       7       Q.       -- that prepare that report?

       8       A.       Sergeant.

       9       Q.       Okay.   They oversee the --

      10       A.       Or lieutenant.      Yeah.

      11       Q.       Okay.   They oversee the -- the online staff,

      12       sergeants do.

      13       A.       Correct.

      14       Q.       All right.     And that the supervisors of

      15       sergeants, which would be lieutenants?              Majors?

      16       A.       I'm sorry?

      17       Q.       Who are the supervisors of sergeants?

      18       A.       Lieutenants.

      19       Q.       Okay.   So would this information be available

      20       to lieutenants?

      21       A.       Yes.

      22       Q.       And would it also be available to others up

      23       the chain of command to yourself?

      24       A.       Yes.

      25       Q.       Would this information be available to



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 66 of 248 PageID #:
                                     3568
                                                                                 66


       1       individuals working with your medical provider, the

       2       Extraordinary Incident Report like the one you have

       3       in front of you?

       4       A.       Not sure.    Again, I need to understand your

       5       question.       Individuals working with the medical

       6       provider?

       7       Q.       Yes.    Let's say nurse --

       8       A.       Or with the medical provider?

       9       Q.       Let me ask it this way:         The information that

      10       you have in front of you, like an Extraordinary

      11       Incident Report of --

      12       A.       Uh-huh.

      13       Q.       -- what happened on November 13th of --

      14       A.       Okay.

      15       Q.       -- 2014, through the XJail system, is that

      16       available in the nurse's station?

      17       A.       Yes.

      18       Q.       And if an individual is an employee of CCS as

      19       a nurse, would they have access to --

      20       A.       This informa --

      21       Q.       -- that -- that information?

      22       A.       Yes.

      23                MS. O'REILLY:      Objection.     Form.    Foundation.

      24       Q.       Would it surprise you that a member of the

      25       nursing staff of CCS testified in a earlier



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 67 of 248 PageID #:
                                     3569
                                                                                 67


       1       deposition this case that she didn't have access to

       2       XJail?

       3       A.       Would that surprise me?

       4       Q.       Yes.

       5       A.       I find that curious, yes.

       6       Q.       Okay.    Well, what -- well, what's your

       7       expectation for a member of the medical staff, your

       8       medical provider, when it comes to accessing that

       9       information?      Why is that important?

      10       A.       Well, again, you know, we are a very large

      11       system, a very large jail system, and the

      12       expectation is that people communicate multiple

      13       ways.     Okay?   You communicate through telephone, you

      14       communicate through radio, you communicate person to

      15       person.     We have a jail management system.            We

      16       have -- or our provider has an electronic health

      17       record system.

      18                And so there are multiple avenues, in --

      19       including face-to-face, in which to communicate

      20       pertinent information.         It's not just through one

      21       avenue.

      22       Q.       You said that you found that individual's

      23       testimony to be curious.          Why do you feel that way?

      24       A.       'Cause what I think I heard, and we may have

      25       to go back and -- and -- and refresh.             If you could



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 68 of 248 PageID #:
                                     3570
                                                                                 68


       1       refresh my -- my response to that question, please.

       2                MR. SIMON:     Sure.    Tracy, is that possible?

       3                THE REPORTER:      I'm sorry.     Exactly what would

       4       you like me to read?

       5                MR. SIMON:     The director had made a statement

       6       to the effect of he -- he -- he felt or said that a

       7       particular individual saying that they didn't have

       8       access to XJail, who was a nurse with the healthcare

       9       provider, felt that was curious that that person

      10       said they didn't have access to XJail.

      11                Yeah.   Could you read the question and the

      12       answer?

      13                THE REPORTER:      Sure.

      14                (Reporter read from the record as requested.)

      15       A.       Okay.   So your question is?

      16       Q.       Why do you find that curious?

      17       A.       Well, I find it curious that in -- in --

      18       probably more so now that I've -- I've heard the

      19       question and my response, that a contract medical or

      20       mental health staff would not be aware of the

      21       specifics of an incident in which they were called

      22       to respond.

      23                Now -- and again, whether that was vis-à-vis

      24       a telephone call or a radio call or a escort from an

      25       operations point A to point B or healthcare staff



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 69 of 248 PageID #:
                                     3571
                                                                                 69


       1       that was in the vicinity, yeah, I find that -- I

       2       find that -- I mean, there are just so many multiple

       3       ways that we communicate.

       4       Q.       Okay.   So how does this information that's in

       5       Exhibit 5 about the Extraordinary Incident Report,

       6       for example, of Mr. Troutman's suicide attempt on

       7       November 13th, 2014, how is that information

       8       communicated to the healthcare provider?

       9                MS. NORRIS:     2015.    2015.

      10       Q.       2015.   Excuse me.

      11       A.       Yeah.   Again, I -- I -- I -- I -- I tried to

      12       convey my response.        Maybe I wasn't clear.         It's

      13       going to be a multiple of ways.            It's going to be

      14       through -- again, through phone communication, radio

      15       communication, personal escort, being close to the

      16       proximity of -- of an incident.            It's going to be

      17       in -- I -- I believe in this case there was

      18       something in the in -- in the inmate medical record.

      19                So communication moves back and forth a

      20       multitude of ways.

      21       Q.       And why is that important for the healthcare

      22       provider to have that information?

      23       A.       So they can -- when an incident occurs, it --

      24       it's just like a serious incident on the street with

      25       police.     You know, when you are first brought to the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 70 of 248 PageID #:
                                     3572
                                                                                 70


       1       attention of something or made aware of something,

       2       there could be a million things going on at the same

       3       time, and same things get sorted out and the issue

       4       or the challenge gets dealt with.

       5                It's -- it's really no different in a -- in

       6       a -- in a jail environment.           So communication is

       7       moving -- especially on a critical incident, it

       8       could be moving multiple different ways through

       9       multiple pathways.

      10                But in the end it's -- it is mission critical

      11       to sort out the facts, deal with the -- with the

      12       issue or the challenge at hand, provide care in a

      13       situation like this immediately, to assess that

      14       situation, to follow up with that situation, and

      15       having information available is -- is -- is very

      16       important to ensure that that gets done.

      17       Q.       Would you include the mental health

      18       professional or mental health professionals of your

      19       healthcare provider to be among the people that

      20       should have access to that information?

      21       A.       At some point, absolutely.

      22       Q.       And would you expect that a health

      23       professional, a mental health professional would

      24       refer to the information much like the information

      25       that's in that Extraordinary Incident Report when



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 71 of 248 PageID #:
                                     3573
                                                                                 71


       1       they are making determinations as to whether that

       2       person should be released back into the general

       3       population?

       4                MS. O'REILLY:      Objection.     Form.    Foundation.

       5       Q.       You can answer.

       6       A.       I'm going to ask you to rephrase.

       7                MR. SIMON:     Can you restate it?        Can you

       8       re -- read it back for us, please, Tracy?

       9                THE REPORTER:      Sure.

      10                (Reporter read from the record as requested.)

      11       A.       A mental health professional and a mental

      12       health staff and psychiatric staff is going to rely

      13       on a multitude of factors with respect to evaluating

      14       an individual that's been referred, and certainly

      15       revealing that incident is one of those things that

      16       more than likely they're going to be referring to,

      17       as well as many others.

      18       Q.       Okay.   Why would it be important to the

      19       mental health professional to review the online

      20       corrections staff version of what happened?

      21       A.       'Cause the -- the corrections officers are --

      22       are usually -- not all the time, but are usually the

      23       first responders to a significant event, and that

      24       first response is a -- is more than likely a

      25       foundation and a triggering event that produces



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 72 of 248 PageID #:
                                     3574
                                                                                 72


       1       additional response from medical and mental health

       2       staff.     Or EMS, for that matter.

       3       Q.       And your corrections staff are trained to

       4       deal with the situation, correct?            That -- as it's

       5       happening?      A situation that --

       6       A.       Corrections officers are trained to deal with

       7       significant events as they occur, and significant

       8       events, as I stated earlier, could be a litany of

       9       things.

      10       Q.       But similar to the one that's in Exhibit 5.

      11       A.       As a first responder, yes.

      12       Q.       All right.     And their narrative about what

      13       happens is the record of that event for purposes of

      14       corrections, is it not?

      15       A.       Yes.

      16       Q.       Would you expect that the mental health

      17       professional that determines whether an individual

      18       is released from observation back into the general

      19       population of your jail would refer to those reports

      20       before making that decision?

      21       A.       I'm not going to -- I'm not a mental health

      22       professional, so I'm not going to act like I am, but

      23       that information from a foundation perspective as

      24       we -- as we just discussed, whatever that incident

      25       was that created the need for that individual to be



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 73 of 248 PageID #:
                                     3575
                                                                                 73


       1       assessed and evaluated, I think that answer speaks

       2       for itself.

       3       Q.       And you say that because you have the

       4       background and the experience of all the training

       5       that you told us about earlier, that --

       6       A.       Thirty-seven years.

       7       Q.       -- you would have that expectation.

       8       A.       Thirty-seven years, yeah.

       9       Q.       Director, this is a general question, so I'll

      10       refine it if you'd like, but how well do you know

      11       your staff in terms of knowing who they are?                You

      12       understand what I'm saying?

      13       A.       No.

      14       Q.       Okay.   If I ask you about particular

      15       individuals that were -- either testified in the

      16       case, defendants in the case --

      17       A.       Okay.

      18       Q.       -- let me ask you if you know them.

      19       A.       Okay.

      20       Q.       Sergeant Eric Schmitt.

      21       A.       I know -- I wouldn't recognize his face.

      22       Q.       Okay.   That's a good -- I'm just going to ask

      23       you, do you know that person to see him, have you

      24       interacted with them, just could you tell us more

      25       about that.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 74 of 248 PageID #:
                                     3576
                                                                                 74


       1                So Schmitt is that you recognize the name,

       2       but --

       3       A.       Right.

       4       Q.       -- you wouldn't know him if you saw him.

       5       A.       Correct.

       6       Q.       Corrections Officer Dustin Miller.

       7       A.       I know who he is.

       8       Q.       Corrections Officer Randell Ramey.

       9       A.       I don't know who he is.

      10       Q.       Corrections Officer Terry Warden.

      11       A.       I know who he is.

      12       Q.       Okay.     How do you know him?

      13       A.       I just know the name.        I think I know his

      14       face.

      15       Q.       All right.        Nurse Kimberly Brown?

      16       A.       No.

      17       Q.       Nurse Temp.        Temple.

      18       A.       I've got a thousand staff, Counselor,

      19       including contractors.

      20       Q.       Well, I know.

      21       A.       Yeah, it's -- it's not --

      22       Q.       I know.

      23       A.       -- ringing any bells.

      24       Q.       I'm not saying --

      25       A.       Yeah.     Yeah.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 75 of 248 PageID #:
                                     3577
                                                                                 75


       1       Q.       You understand my question.

       2       A.       Right.    Right.

       3       Q.       Nurse Schindler is a male nurse, works with

       4       CCS.

       5       A.       I believe I've had discussions with him.             I

       6       believe he's no longer there.

       7       Q.       And when you've had discussions, were they in

       8       person?

       9       A.       General walking out the door, how you doing

      10       kind of thing.

      11       Q.       Prisoner Classification Interviewer James

      12       Cox.

      13       A.       I know who he is.

      14       Q.       How do you know Mr. Cox?

      15       A.       He's been there for a while.          I believe he

      16       works in -- I believe he may have worked in records

      17       and now classification.

      18       Q.       Nurse Denning, CCS staff.

      19       A.       No.    No, I don't.

      20       Q.       Dr. Donna Smith, psychiatrist.

      21       A.       Yes.

      22       Q.       How do you know Dr. Smith?

      23       A.       She is a psychiatrist with a significant

      24       background in correctional healthcare.              I've got a

      25       lot of respect for her.         I've had multiple



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 76 of 248 PageID #:
                                     3578
                                                                                 76


       1       discussions with her regarding the business,

       2       experiences that she's had in corrections.

       3                Her -- her and I have a -- kind of a similar

       4       background with state corrections as well as local

       5       corrections.      I've just gotten to know her from a --

       6       you know, from a very broad perspective over the

       7       years.     Not a person I've ever had lunch with or

       8       socialized with.

       9       Q.       Okay.   But you know her professionally?

      10       A.       Yeah.   Absolutely.

      11       Q.       All right.     Stand by.     I'm going to show you

      12       what I've marked Deposition Exhibit Number 6, and

      13       when you're ready, tell us what that document is.

      14       A.       This document is 05-1.02, a Classification

      15       Assessment.

      16                (Bolton Deposition Exhibit 6 was marked for

      17       identification and is filed with this transcript.)

      18       Q.       Again, that has an effective date of

      19       12-31-15?

      20       A.       With a revise date of 2-3-17.          So correct,

      21       yes, and has a revise date of 2-3-17.

      22       Q.       The question that I asked you before, if the

      23       previous policy in this cla -- in this title was

      24       replaced, you would have to refer to it to tell us

      25       what the differences were?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 77 of 248 PageID #:
                                     3579
                                                                                 77


       1       A.       Yeah, not replaced, but revised from --

       2       Q.       Revised.

       3       A.       -- potentially.

       4       Q.       Okay.    Credit that correction to my question.

       5       Revised.

       6                Now, directing your attention to page 5 of

       7       this document.       And I don't know if I have 6, but

       8       let me ask you about 5.

       9       A.       Okay.

      10       Q.       Under section F for Classification Overrides,

      11       read that to yourself and then tell us -- I'm going

      12       to ask you a question about what that pertains to.

      13       A.       Okay.    What's your question?

      14       Q.       So what -- what -- we're talking about

      15       classification overrides, obviously --

      16       A.       Right.

      17       Q.       -- 'cause that's --

      18       A.       Correct.

      19       Q.       -- the title.      So what does this section of

      20       your policy mean?

      21       A.       We utilize an objective classification system

      22       that's called the SARN, S-A-R-N.

      23       Q.       What does it stand for?

      24       A.       I'd have to get back to you on that,

      25       Counselor.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 78 of 248 PageID #:
                                     3580
                                                                                 78


       1       Q.       Okay.

       2       A.       It's on -- that's on the tip of my tongue.

       3       Q.       That's all right.

       4       A.       I'm sure I'll come up with it.

       5                But that is a validated classification

       6       instrument, which validated means it's been proven

       7       to work.     Within the -- within the guidelines of

       8       that classification system, and most validated jail

       9       classification instruments have what's called a

      10       subjective override component to them, and that

      11       component allows the experienced person that's doing

      12       that assessment the ability to override those

      13       objective components based upon a multitude or

      14       variety of factors.

      15       Q.       Now, according to your policy, is that --

      16       when there is such an override, is that documented?

      17       A.       It should be.

      18       Q.       All right.     Does it indicate in the policy

      19       that that is required?

      20       A.       That's what it says, yes.

      21       Q.       And that's your expectation, is that if

      22       classification does do an override, that it should

      23       be documented.

      24       A.       My expectation is we follow all policies.

      25       Q.       Does this section pertain to inmates that are



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 79 of 248 PageID #:
                                     3581
                                                                                 79


       1       on an inmate alert, no barred single cells?               Does

       2       that -- does this policy pertain to inmates on

       3       that -- in that category?

       4       A.       I'd have to go through the whole policy.             I

       5       don't see it in that part that we read.

       6       Q.       What's that?     Tell me --

       7       A.       I said I'd have to read the entire policy.

       8       Q.       You mean this section of the policy that

       9       I've -- Classification Assessment?

      10       A.       Yes.

      11       Q.       Okay.   Well, take your time and go ahead and

      12       read that.

      13       A.       The whole policy?

      14       Q.       Yes.

      15                MR. SIMON:     I need page 6.

      16                (Ms. Norris left the deposition room

      17       momentarily.)

      18       A.       Looks like I might be missing a page.

      19       Q.       I'm missing a page too.         We're going to come

      20       back with that.

      21       A.       Yeah, I'm going to need to take a break.

      22       Q.       Sure.   Let's take a break.

      23                THE VIDEOGRAPHER:       We are off the record at

      24       11:43.

      25                (Recess from 11:43 a.m. to 11:52 a.m.)



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 80 of 248 PageID #:
                                     3582
                                                                                 80


       1                THE VIDEOGRAPHER:       Okay.    We are back on the

       2       record at 11:52 a.m.

       3       Q.       Director, you've had an opportunity to review

       4       this policy and procedure of LMDC, Classification

       5       Assessment?

       6       A.       Yes, sir.

       7       Q.       And from your examination of that document,

       8       does this relate in any way to the Inmate Alert

       9       Report to prevent inmates from being placed in

      10       single cells with bars?

      11       A.       I don't see the word -- I think you said

      12       alert of bars.       I don't see that in here.

      13       Q.       All right.     I'm going to show you what is

      14       marked Deposition Exhibit 7.           And let's -- if you

      15       could look at the first two pages of that exhibit,

      16       and after you've done so, can you tell us what --

      17       what that document purports to be?

      18       A.       Louisville Metro Department of Corrections,

      19       Inmate Alert Report.

      20                (Bolton Deposition Exhibit 7 was marked for

      21       identification and is filed with this transcript.)

      22       Q.       And the name of the alert?

      23       A.       No bars single cell.

      24       Q.       All right.     So what is the purpose of this

      25       Inmate Alert Report?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 81 of 248 PageID #:
                                     3583
                                                                                 81


       1       A.       Well, as -- as -- as I pointed out, you know,

       2       we are an old jail, and even new jails, a jail has

       3       bars.    I think we can -- we can agree to that.              And

       4       older jails have a lot of bars.

       5                And as a result of historical challenges in

       6       trying to mitigate some of the physical plant

       7       nuances that we have in terms of individuals that

       8       may have acute suicidal ideation, we developed a --

       9       a protocol or a practice engaged in a discussion,

      10       how can we mitigate some of our physical plant

      11       challenges as it relates to dealing with individuals

      12       that may have challenges.

      13       Q.       So my question is this.

      14       A.       Uh-huh.

      15       Q.       Deposition Exhibit 6, the policy on --

      16       A.       Uh-huh.

      17       Q.       -- classification assessment --

      18       A.       Right.

      19       Q.       -- does that relate in any way to the Inmate

      20       Alert Report that says no bars single cells?

      21       A.       Not specifically, no.

      22       Q.       Well, generally does it pertain to -- pertain

      23       to that, to the Inmate Alert Report?

      24       A.       I think there are -- and, again, when I --

      25       when I read the classification assessment, you know,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 82 of 248 PageID #:
                                     3584
                                                                                 82


       1       I think it's inherent in a lot of the elements of

       2       the classification policy that we are going to

       3       assess an individual's classification, and it

       4       conveys how we are going to do that, and -- and

       5       that's by looking at risks, looking at protective

       6       custody factors, looking at classification

       7       assignments, location, etcetera.

       8       Q.       Any other sections of Deposition Exhibit 6

       9       regarding classification assessment that you would

      10       consider to be in conjunction with the Inmate Alert

      11       Report shown to you in Deposition Exhibit 7?

      12       A.       Not that I'm seeing.

      13       Q.       Let me ask you about mortality reviews.

      14       A.       Uh-huh.

      15       Q.       What's your definition of a mortality review?

      16       A.       After action report.

      17       Q.       And particularly as it pertains to your field

      18       of endeavor, in-custody --

      19       A.       In-custody --

      20       Q.       -- deaths.

      21       A.       -- death.    Correct.

      22       Q.       All right.     And is that required for you to

      23       do a mortality review?

      24       A.       Yeah.

      25       Q.       You being corrections.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 83 of 248 PageID #:
                                     3585
                                                                                 83


       1       A.       Yeah.

       2       Q.       All right.     And that's in your policy and

       3       procedure.

       4       A.       It's standard practice in the business.

       5       Q.       To your knowledge, during this time period

       6       that we're talking about pertinent to Mr. Troutman

       7       estate's claim, did CCS as the healthcare provider,

       8       did they attend the mortality reviews?

       9       A.       Specifically, Counselor, I -- I don't

      10       remember.

      11       Q.       When there is a mor --

      12       A.       It's a standard practice.

      13       Q.       All right.     It's standard practice for the

      14       healthcare provider to --

      15       A.       Correct.

      16       Q.       -- attend.

      17       A.       Yes.    The -- the healthcare provider

      18       administers that review process.

      19       Q.       Okay.    What do you -- what do you mean when

      20       they administer the review?

      21       A.       They initiate it, they administer it, they

      22       lead the discussion.

      23       Q.       And who would be the individual that would

      24       lead the discussion?

      25       A.       It would normally be the health services



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 84 of 248 PageID #:
                                     3586
                                                                                 84


       1       administrator or the charge nurse.

       2       Q.       In 2015, do you remember who the health

       3       services administrator was for CCS?

       4       A.       I'd have to go back and check, but I believe

       5       it was -- I know it was either Teresa Wallace or

       6       Regina Reese-Davis.

       7       Q.       If Ms. Wallace had previously testified that

       8       was her position during that time period, would that

       9       seem correct?

      10       A.       Yeah.

      11       Q.       And would you attend as the director any or

      12       all of these mortality reviews?

      13       A.       I may.

      14       Q.       Is it required for you to attend?

      15       A.       Or a designee, yes.

      16       Q.       Excuse me?

      17       A.       Or my designee.

      18       Q.       And who would that be during this time

      19       period?

      20       A.       I have a chain of command.         It would normally

      21       be Dwayne Clark in my absence.

      22       Q.       And Mr. Clark, what is his position?

      23       A.       Chief of staff.

      24       Q.       And in November of 2015, would Mr. Clark have

      25       been in that position?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 85 of 248 PageID #:
                                     3587
                                                                                 85


       1       A.       Chief of staff, yes.

       2       Q.       If we went back to let's say the end of 2013,

       3       would Mr. Clark have been in that position then?

       4       A.       Yes, sir.

       5       Q.       Okay.   And no breaks in between.          He would

       6       have that position continuously?

       7       A.       Yes.

       8       Q.       What's the purpose of a mortality review in

       9       the context of, you know, LMDC and your field of

      10       endeavor?

      11       A.       It's to overview again the event, the who,

      12       the what, the when, the where, the how, and the why

      13       if we can get to it.        It's also an opportunity to

      14       engage anything that may be compelling or could or

      15       should've been done differently.

      16                It takes on a -- a multitude of -- of reasons

      17       why we do that.       It is primarily to make sure that

      18       we have the facts as we know them to be up to that

      19       point, who responded, you know, the -- the type of

      20       response, did we preserve the scene, did we report

      21       it, who we reported it to, what time did we call

      22       EMS, what time did EMS arrive, what time did we

      23       report it to PIU, Professional Integrity Unit, what

      24       time did they arrive.

      25                It's basically a -- a check and balance as



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 86 of 248 PageID #:
                                     3588
                                                                                 86


       1       to -- to what occurred, and then follow up what

       2       could we have done better, what did we do well, that

       3       sort of thing.

       4       Q.       If you're telling us that one of the purposes

       5       is to do fact-finding?

       6       A.       Uh-huh.

       7       Q.       Did I hear that correctly?

       8       A.       Yes.

       9       Q.       All right.     Who --

      10       A.       As we -- as we know it to be up to that

      11       point.

      12       Q.       Who's responsible for bringing those facts to

      13       that review?

      14       A.       Again, it's not -- it's a multitude of

      15       partnerships.       From -- certainly from the medical

      16       and mental health, that is the role of the contract

      17       medical, mental health provider.

      18                In terms of the operational response, it is

      19       our Professional Standards Unit that compiles that

      20       information.       Along with we have -- we have

      21       specifically assigned staff that have been trained

      22       in putting together what's called a death report,

      23       which is the -- compiling all the relevant data as

      24       we know it to be at that point in time.

      25       Q.       Would that be the report that's compiled by



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 87 of 248 PageID #:
                                     3589
                                                                                 87


       1       the Professional Standards Unit of LMDC?

       2       A.       No, that's a separate report, Counselor, but

       3       that is -- that is forwarded to the Professional

       4       Standards Unit.       It is a component of their

       5       investigation.

       6       Q.       I'm going to show you what I've marked

       7       Deposition Exhibit 8 and ask you if you can describe

       8       that document.

       9                (Ms. Norris left the deposition room.)

      10       A.       Yes, I can describe the document.

      11       Q.       Okay.   What is it?

      12       A.       It is a case report, referred to as Case

      13       Report 2015-037, and this is basically the executive

      14       summary of that incident.

      15                (Bolton Deposition Exhibit 8 was marked for

      16       identification and is filed with this transcript.)

      17       Q.       Involving --

      18       A.       Your question?

      19       Q.       -- Mr. Troutman?

      20       A.       Yes, sir.

      21       Q.       Now, the report that you mentioned in your

      22       previous answer, is that different than the report

      23       that is in Exhibit -- that is Exhibit 8?

      24       A.       Yes, but it's a -- it is a component --

      25       that -- that report is a component of this.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 88 of 248 PageID #:
                                     3590
                                                                                 88


       1       Q.       Explain what the component is.

       2       A.       I'm sorry?

       3       Q.       Explain what the component is.

       4       A.       There is a -- there is a -- a comprehensive

       5       investigation with all the relevant documentation

       6       regarding an incident, and the -- everything from,

       7       you know, the incident report that you showed me

       8       previously, all these documents may be in that --

       9       that entire investigative report, and what you have

      10       in -- what I have in front of me now is the

      11       executive summary of all that documentation.

      12                (Ms. Norris reentered the deposition room.)

      13       Q.       So what we -- let me ask you this:            In the --

      14       as part of the comprehensive investigation, would

      15       the inmate's medical records be included in that?

      16       A.       It may.    And again, let me -- let me -- I

      17       think this is important that we do not confuse the

      18       administrative investigation, or the PSU

      19       investigation, with the criminal investigation, or

      20       the PIU investigation, which is done by LMPD.                Those

      21       are two separate independent reports --

      22       Q.       Okay.

      23       A.       -- but contain much of the same information.

      24       Q.       All right.     Well, in that regard let's go

      25       ahead and mark this Exhibit 9, and ask if that is



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 89 of 248 PageID #:
                                     3591
                                                                                 89


       1       the report that you're talking about in your last

       2       answer.

       3                MS. NORRIS:     Is this Exhibit 9?

       4                MR. SIMON:     Yes.

       5                (Bolton Deposition Exhibit 9 was marked for

       6       identification and is filed with this transcript.)

       7       Q.       All right.     So are you prepared to answer?

       8       A.       Yes.

       9       Q.       Okay.   Go ahead.

      10       A.       Rephrase the question, please.

      11       Q.       All right.     What is Exhibit 9?

      12       A.       Exhibit 9 is the LMPD Public Integrity Unit

      13       Case Summary.

      14       Q.       And this report is compiled by another

      15       department of metro government --

      16       A.       Correct.

      17       Q.       -- different than corrections.

      18       A.       Yes.

      19       Q.       And what you indicate in your previous

      20       answer, these are two different types of reports.

      21       A.       Yes.

      22       Q.       All right.     And what is the purpose of the --

      23       Exhibit Number 8, the LMDC case report?

      24       A.       In -- in summary, short answer is that

      25       Exhibit 8 is the case report from our PSU,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 90 of 248 PageID #:
                                     3592
                                                                                 90


       1       Professional Standards Unit, which is an

       2       administrative investigation done internally by my

       3       Internal Affairs personnel, whereas Exhibit 9 is a

       4       criminal investigation that is done independently by

       5       a separate agency that's purpose is to determine

       6       whether there was any criminal violations or

       7       criminal actions as it relates to the incident.

       8       Q.       Now, can you tell us one of the purposes of

       9       the mortality re -- let me restate it.

      10                If I heard your testimony right when you're

      11       talking about mortality reviews, part of what you're

      12       doing with your health services provider is

      13       determining whether or not -- what happened and how

      14       you can follow up and improve the performance --

      15       A.       That's --

      16       Q.       -- of corrections?

      17       A.       -- just one thing.       Correct.

      18       Q.       All right.     But that's one of the purposes.

      19       A.       Correct.

      20       Q.       And how's that process work?

      21       A.       I'm not sure if I understand your question.

      22       Q.       Well, you told us that it's -- it's mandated

      23       to have mortality review for suicides of inmates in

      24       the jail and attempted suicides.

      25       A.       It's a standard practice, yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 91 of 248 PageID #:
                                     3593
                                                                                 91


       1       Q.       And as part of that you're going to have your

       2       healthcare provider and either you or your designee

       3       as -- meeting on this mortality review.

       4       A.       It's much more individuals than just that,

       5       but yes.

       6       Q.       Well, would you bring in individuals from

       7       both the heal -- employees of both the healthcare

       8       provider and the corrections staff, both civilian if

       9       necessary --

      10       A.       Correct.

      11       Q.       -- and sworn staff, let me finish my

      12       question, and do the fact-finding?

      13       A.       Correct.

      14       Q.       And after compiling that information, does

      15       corrections review their policies to determine

      16       whether or not there should be some changes?

      17       A.       I'm going to have to ask -- ask you to repeat

      18       that question.

      19       Q.       Okay.   Let me rephrase it.

      20                Would it be a fair statement that one of the

      21       reasons that an institution like LMDC would do a

      22       mortality review would be to improve performance?

      23       A.       I think that's fair to say, yes.

      24       Q.       All right.     Now, when I say -- I've asked the

      25       question improve performance, what does that mean to



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 92 of 248 PageID #:
                                     3594
                                                                                 92


       1       you, improving performance?           'Cause we aren't making

       2       widgets.     I understand that.        You're -- we know what

       3       you're doing.       Tell us what you mean by that.

       4       A.       Well, I think that in any business, whether

       5       you're making widgets or you're pumping gas or

       6       you're operating and running or working in a

       7       corrections field or a police department or a fire

       8       department or EMS, that's what healthy organizations

       9       do, look for ways to do it better.             You look at a

      10       constructive review process and determine if you can

      11       do it better, or if what you did do, if it went

      12       well, certainly an indicator of that as well.

      13       Q.       And these types of mortality reviews,

      14       performance reviews, are those the types of

      15       activities that are contemplated by accreditation

      16       agencies?

      17       A.       I'm not sure if I understand your question.

      18       Q.       All right.     Let me try and restate -- restate

      19       that.    You previously told us that the jail has gone

      20       through a lengthy accreditation process?

      21       A.       Yes.

      22       Q.       All right.     And multiple aspects of the

      23       operations of the jail are reviewed and evaluated

      24       during the accreditation as -- process?

      25       A.       Correct.     Those are guidelines, not



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 93 of 248 PageID #:
                                     3595
                                                                                 93


       1       mandatory, something we chose to do.

       2       Q.       And among the types of activities that are

       3       evaluated by the accreditation agency, the ACA,

       4       would your mortality review be among those items

       5       that are evaluated?

       6       A.       I don't know if they looked at that or not.

       7       Q.       Are you aware of any evaluation by ACA of

       8       the -- of any of the suicides that took place at

       9       LMDC between late 2013 and November 2015?

      10       A.       I believe they looked at hard numbers.             I

      11       don't know if they drilled into any of those

      12       specifics or not.

      13       Q.       I asked you earlier about different sections

      14       of the jail where inmates are housed.             Let me just

      15       ask specifically.        On H5D9, what does that

      16       designate?

      17       A.       H5 I believe is in the Hall of Justice.

      18       Q.       And dorm nine is a dorm with single cells.

      19       Do you know that for a fact?

      20       A.       Counselor, I'd have to -- I'd have to look.

      21       I mean, we're -- we're a really large, spreadout

      22       facility.     I know there are single cells on that --

      23       on that floor, yeah.

      24       Q.       Well, let me ask you this:         When was the last

      25       time that you were in a single cell dorm with bars



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 94 of 248 PageID #:
                                     3596
                                                                                 94


       1       at the Hall of Justice?

       2       A.       The last time I was in there.

       3       Q.       Well, I'm saying in a dorm that had single

       4       cell -- that -- that was a single cell dorm with

       5       bars on it, when was the last time that you would've

       6       been in a cell like that?

       7       A.       Every time I go into the Hall of Justice,

       8       there's -- there are bars.

       9       Q.       Okay.   And single cell dorms.

      10       A.       I'd have to -- depends on what -- what

      11       housing unit and cell you're talking about,

      12       Counselor.

      13       Q.       Okay.   Well, I'm talking about on the fifth

      14       floor of the Hall of Justice, dorm nine, do you know

      15       that independently as being --

      16       A.       I don't.     We can take a trip over there.

      17       Q.       All right.     Well, we've had testimony that

      18       described it.

      19       A.       Okay.

      20       Q.       All right.     My -- my question at this time is

      21       are you familiar with the way a dorm like that is

      22       set up?

      23       A.       That specific dorm I am not.          I think I've

      24       tried to convey that.

      25       Q.       We've taken testimony and we've learned from



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 95 of 248 PageID #:
                                     3597
                                                                                 95


       1       your online officers --

       2       A.       Uh-huh.

       3       Q.       -- that were at that dorm on November 24th of

       4       2015, they've described the dorm.

       5       A.       Okay.

       6       Q.       All right?

       7       A.       All right.

       8       Q.       Would you -- would it be your thought that a

       9       corrections officer that works there on a regular

      10       basis would be -- would be knowledgeable about the

      11       way that that dorm is set up?

      12       A.       Absolutely.

      13       Q.       I'm going to show you what has been marked

      14       Deposition Exhibit 10.         Previously Officer Miller

      15       with LMPD had testified in regard to this deposition

      16       exhibit, this was Exhibit 2 during his deposition.

      17                So, Director, would you take a look at that

      18       exhibit, and then let me ask you some questions

      19       about it.

      20       A.       Okay.

      21                (Bolton Deposition Exhibit 10 was marked for

      22       identification and is filed with this transcript.)

      23       Q.       Okay.     Would that be a representation of what

      24       a single cell dorm would look like, not drawn to

      25       scale, on -- in the Hall of Justice?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 96 of 248 PageID #:
                                     3598
                                                                                 96


       1       A.       Counselor, I got to be honest with you.             This

       2       is -- this is pretty primitive.            If you had actual

       3       photographs, it would probably be -- I could respond

       4       a little bit better.        I -- I -- I really have a

       5       tough time visualizing this.           This is -- this is

       6       something you would sketch on a napkin.

       7       Q.       Does corrections maintain photographs of

       8       single cells --

       9       A.       There --

      10       Q.       -- dorms?

      11       A.       They could -- they could be made available,

      12       yeah.

      13       Q.       All right.     Would you make those available to

      14       us?     Particularly H5, dorm nine, would you make

      15       those available to us, please?

      16       A.       Sure.

      17                MR. OGBURN:     We have them.

      18       Q.       Thank you.

      19                MR. SIMON:     Can this be seen (indicating)?

      20                THE VIDEOGRAPHER:       Okay.

      21                MR. SIMON:     Thank you.

      22       Q.       Now, you told us you've had occasions to be

      23       in dorms with single cells --

      24       A.       I've --

      25       Q.       -- with bars?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 97 of 248 PageID #:
                                     3599
                                                                                 97


       1       A.       -- been through that jail for ten years

       2       almost.

       3       Q.       All right.     In a unit that this officer

       4       described, he did talk and testified about this

       5       common area, and in this case five cells where

       6       inmates would be housed.

       7       A.       Okay.

       8       Q.       Okay?   With a shower, whether it's a cell or

       9       not, but there's another enclosed space that he

      10       labeled as a closet.        All right?

      11       A.       Okay.

      12       Q.       Okay.   That general description, would that

      13       be consistent with what you've -- you've observed in

      14       single cells dorms?

      15       A.       Again, I'm -- I'm -- I'm not going to rely on

      16       a -- a rudimentary drawing to respond to your

      17       question.     If the question is is this is an

      18       officer's rendition of what he believes a housing

      19       unit looks like in this case, I do not have any

      20       reason to dispute that.

      21       Q.       Now, the doors to each of the single cells,

      22       are those solid metal doors?

      23       A.       It depends on which unit you were in.

      24       Q.       So if you have photographs of that unit,

      25       that -- that will be able to determine if it has



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 98 of 248 PageID #:
                                     3600
                                                                                 98


       1       windows or not.

       2       A.       Yes.

       3       Q.       Okay.   Now, the officers that worked on that

       4       unit describe the doors to each of the single cells

       5       as a solid door with a small window (indicating).

       6       A.       Okay.

       7       Q.       All right.     And -- and the door, as an

       8       entrance to the unit, also has a solid metal door

       9       with a small window.

      10       A.       Okay.

      11       Q.       All right.     Director, do you know during this

      12       time period, and we're talking about November 24th

      13       of 2015, inmates that are in a single cell dorm, are

      14       they locked in their dorms at particular times of

      15       the shift?

      16       A.       If they -- yes.

      17       Q.       And what would be the occasions in which the

      18       inmate would be let out of his single cell?

      19       A.       Recreation, attorney visits, potential

      20       emergency response.        Could be for a variety of

      21       reasons.

      22       Q.       Are you saying that -- that the inmate would

      23       normally be in his single cell during the majority

      24       of the shift unless, you know, there was a reason --

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 99 of 248 PageID #:
                                     3601
                                                                                 99


       1       Q.       -- to remove them?         Okay.

       2       A.       Correct.

       3       Q.       And each of the cells' doors would be locked?

       4       A.       Yes.

       5       Q.       And the door that entered into what's labeled

       6       on this diagram the common area, would that also be

       7       locked?

       8       A.       For the most part, yes.

       9       Q.       Director, can you tell us why -- well, re --

      10       strike that.

      11                Director, do you have an opinion about the

      12       propriety of placing an acutely suicidal inmate in a

      13       single cell like the one in dorm nine on the fifth

      14       floor of the Hall of Justice?

      15                MR. OGBURN:     Objection to form.        He's not an

      16       expert.

      17                MR. SIMON:     He's the director of the jail.

      18       Q.       Go ahead and answer.

      19       A.       Re -- repeat the question, please.

      20                MR. SIMON:     Can you repeat the question,

      21       Tracy?

      22                THE REPORTER:      Sure.

      23                (Reporter read from the record as requested.)

      24       A.       Do I have an opinion.

      25                MR. OGBURN:     Note an object -- additional



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 100 of 248 PageID #:
                                     3602
                                                                                100


       1        objection to form as well.         Go ahead.

       2        A.       Let me -- let me set a little bit of a

       3        foundation.     That we operate -- we have 1,793 beds

       4        in our inventory.        That 1,793 beds is spread between

       5        three facilities.        Okay?   We -- every day we're

       6        overcrowded and we are over capacity.

       7                 Ideally most jails have, you know, 10 or

       8        15 percent vacan -- vacancy, okay, for purposes of

       9        classification.        There has been a movement in this

      10        country to reduce administrative segregation and

      11        disciplinary lockdown.

      12                 Inmates that are violent or pose a threat to

      13        self or others that are involved in misbehavior or

      14        violation of inmate behavioral guidelines are dealt

      15        with, and they are dealt with according to policy

      16        and procedure in best practices we know that best

      17        practice to be.

      18                 We are constantly looking and striving to

      19        improve.     Best intention is not a constitutional

      20        violation.     Okay?     And things like our mitigation of

      21        suicide and risk, you know, we -- we assess every

      22        individual that comes into our facility, 33,000

      23        times a year.      We assess those individuals.

      24                 We assess their healthcare, we assess their

      25        mental health, we assess their risk, we assess their



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 101 of 248 PageID #:
                                     3603
                                                                                101


       1        behavior, we assess whether they have chronic or

       2        acute medical issues, mental health issues, have

       3        they been with us before.         We assess -- try to

       4        assess all those things.         Okay.    We're not perfect,

       5        but we do a pretty damn good job.           Okay?

       6                 So if your -- if your question is is, you

       7        know, what's my opinion on administrative

       8        segregation, my opinion on administrative

       9        segregation or locking people down is that I'm part

      10        of that movement to reduce that utilization of

      11        administrative segregation when and where we can.

      12        Q.       Why?

      13        A.       Having been in this business for almost

      14        40 years, okay, and specific to this issue that

      15        we're discussing here today called suicide, okay,

      16        I've seen individuals that have hung themselves with

      17        elastic in their underwear.          I have seen individuals

      18        that have -- that have taken a screw out of a light

      19        fixture in what was supposedly called a

      20        suicide-proof cell and slice their wrist and bleed

      21        out.    I have seen individuals that have hung

      22        themselves with telephone cords.

      23                 I've seen just about everything that you can

      24        see in this business over the course of 40 years,

      25        and every day we strive to do better.             Okay?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 102 of 248 PageID #:
                                     3604
                                                                                102


       1                 And so when we have a antiquated facility --

       2        jails have bars, jails have bars everywhere.

       3        Especially old antiquated jails have bars

       4        everywhere.     If an individual wants to kill

       5        themselves, you are probably not going to stop it,

       6        you can try to mitigate it.          Okay?

       7                 We've taken phone cords, and instead of a

       8        standard phone cord in a housing unit that's

       9        two-foot long, we've shortened those to six or eight

      10        inches.     Those are things that we have tried to do

      11        to mitigate risk.

      12                 And, again, I will go back to best intentions

      13        are not a constitutional violation.            We do

      14        everything that we can to try to mitigate

      15        opportunity of somebody that is actively has

      16        suicidal ideation, and if I have the ability to

      17        separate people, if I have the ability to -- to read

      18        minds or if there are some new, fancy mental health

      19        assessment suicide instrument out there and it's

      20        been validated to work, I'm going to try it.

      21                 So, yeah, we are constantly looking to

      22        improve.

      23        Q.       And that's one of the reasons you do

      24        mortality reviews, right?

      25        A.       That's one of the reasons why we look at



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 103 of 248 PageID #:
                                     3605
                                                                                103


       1        data, that's one of the reasons why we do mortality

       2        reviews, that's one of the reasons why we do a daily

       3        briefing.     That's one of the reasons why we look at

       4        everything that happened in the jail environment

       5        preceding 24 hours.       That's one of the reasons why I

       6        go to the media and talk about some of the problems

       7        and challenges that we have with mental health, with

       8        risk assessment, with alternatives to incarceration.

       9        Yeah, that's the reason why.          One of them, one of

      10        many.

      11        Q.       Let me ask you this question directly related

      12        to the cell that Mr. Troutman was in when he hanged

      13        himself on November 24th of 2015.

      14                 An actively suicidal inmate has an increased

      15        risk of harm being placed in a single cell with bars

      16        like the one that Mr. Troutman was assigned to.               Is

      17        that a fair statement?

      18        A.       That's not -- that's --

      19                 MR. OGBURN:     Object to form.      Assuming facts

      20        not in evidence.

      21                 MR. SIMON:    Please, can you just read it back

      22        for the director and ask him to -- I'll ask him to

      23        answer it?

      24                 THE REPORTER:     Sure.

      25                 (Reporter read from the record as requested.)



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 104 of 248 PageID #:
                                     3606
                                                                                104


       1        A.       Are you speaking specifically about Mr.

       2        Troutman or are you speaking in a generalized

       3        question?

       4        Q.       Generalized.

       5        A.       Again, jails have bars and an individual can

       6        harm themselves with almost nothing.            I've seen

       7        individuals hang themselves with toilet paper

       8        braided together in my career.           Do we try to

       9        mitigate risk?       Yes.

      10                 MS. NORRIS:     Can we go off the --

      11        Q.       My que --

      12                 MS. NORRIS:     -- record a moment?       I'm sorry.

      13        It's 12:30.     I --

      14                 THE REPORTER:      I'm sorry.    Is that agreeable

      15        with all counsel, go off the record?

      16                 MR. OGBURN:     Yes, yes, yes.

      17                 (Ms. O'Reilly nodded head.)

      18                 THE VIDEOGRAPHER:      We are off the record at

      19        12:33.

      20                 (Lunch recess from 12:33 p.m. to 1:46 p.m.)

      21                 THE VIDEOGRAPHER:      We are back on the record

      22        at 1:46 p.m.

      23        Q.       All right.     Director, what I'm going to do,

      24        I'm going to show you the deposition exhibits that

      25        we previously admitted, this is departmental



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 105 of 248 PageID #:
                                     3607
                                                                                105


       1        policies, and we were provided with the policies

       2        that were in effect on November -- in November of

       3        2015, when Mr. Troutman hanged himself in the jail.

       4                 And I'm going to ask you to compare the

       5        departmental policies and see if there's a change in

       6        the specific sections that I asked you about

       7        earlier.     I'm not going through the whole thing.

       8        All right?

       9                 So I'm going to show you Deposition Exhibit

      10        3, which you've already identified.            This is Suicide

      11        Prevention and Intervention, and the same policy as

      12        earlier in effect.

      13        A.       Okay.

      14                 (Bolton Deposition Exhibit 3A was marked for

      15        identification and is filed with this transcript.)

      16        Q.       And I'm going to direct your attention to

      17        page 2 of the original policy -- excuse me, of

      18        Exhibit 3.

      19        A.       Okay.

      20        Q.       Okay.     And compare it to -- well -- okay.

      21        The provision on Exhibit 3 that you've previously

      22        identified for Suicide Prevention and

      23        Intervention --

      24        A.       Uh-huh.

      25        Q.       -- we identified B2 and 3 as an after



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 106 of 248 PageID #:
                                     3608
                                                                                106


       1        incident review.       Did those provisions exist in the

       2        previous policy that was in effect in November of

       3        2015?

       4        A.       Looks to be the same.

       5        Q.       Okay.   All right.     Thank you.

       6                 All right.    If those two provisions stayed

       7        the same, do you know why the policy was updated for

       8        Suicide Prevention and Intervention?

       9        A.       I'm sorry.    Can you restate the question?

      10        Q.       If those two provisions stayed the same, all

      11        right, do you know why your Suicide Prevention and

      12        Intervention policy was updated so that it was

      13        effective in 2-26 of '17?

      14                 MR. OGBURN:    Well, note -- note my objection.

      15        The documents speak for themselves, and the witness

      16        hadn't had a chance to go through every part of

      17        that, but to the extent that he knows, he can answer

      18        the question.

      19        Q.       Do you know what portions were updated?

      20        A.       No.

      21        Q.       Okay.   I'm going to show you -- I'm going to

      22        show you Deposition Exhibit 4 and Deposition Exhibit

      23        what we've marked 4A, and ask you specifically about

      24        portions of that policy that I asked you about

      25        before.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 107 of 248 PageID #:
                                     3609
                                                                                107


       1                 (Bolton Deposition Exhibit 4A was marked for

       2        identification and is filed with this transcript.)

       3        A.       Okay.

       4        Q.       All right.    On page 3 of the -- of Exhibit 4,

       5        under Responsibility of the healthcare services

       6        provider -- I'll let you get to that.

       7        A.       Okay.

       8        Q.       We talked about or I asked you questions

       9        about sections five and six, the quarterly

      10        statistical reports in particular.            Did that policy

      11        exist in the earlier version of the -- of that index

      12        number 04-4.01?

      13        A.       Specific to five and six?

      14        Q.       Yes.

      15        A.       Five looks to be the same.         The newer version

      16        on number six looks to have some minor changes.

      17        Q.       Just tell us what the minor changes are.

      18        A.       It appears --

      19                 (Ms. Norris left the deposition room

      20        momentarily.)

      21                 MR. OGBURN:     Number six.

      22        A.       -- the revised version is inclusive of the

      23        Major of Operations, whereas the previous policy was

      24        not.

      25        Q.       Okay.   The previous policy had Deputy



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 108 of 248 PageID #:
                                     3610
                                                                                108


       1        Director of Operations in place of Major of

       2        Operations?

       3        A.       That's what it appears, correct.

       4        Q.       Is that a difference other than semantics?

       5        A.       Yeah, that's a difference.

       6        Q.       Okay.   What's the difference?

       7        A.       The major is over the sworn -- uniform sworn

       8        staff, whereas the deputy director of operations,

       9        there is no such position for that.

      10        Q.       Not -- not presently.       Is that what I

      11        understand?

      12        A.       Not presently, correct.

      13        Q.       The other provision that I asked you about

      14        before on Exhibit 4 was on page 5 and it had to do

      15        under section C, Health Care Internal Review and

      16        Quality Assurance.       And if you remember --

      17        A.       Hold on.     Hold on, Counselor.

      18        Q.       Yeah.

      19        A.       It's on page 5 of the newer version, page 4

      20        of the previous version.

      21        Q.       All right.     And then, as you remember when I

      22        was asking you the questions, I was asking you about

      23        the subsections, v, vi, vii, and viii.             Do you see

      24        those repeated or not in the updated -- excuse me,

      25        on the previous policy section?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 109 of 248 PageID #:
                                     3611
                                                                                109


       1        A.       New one is page 6 and the previous version is

       2        page 5?

       3        Q.       Correct.

       4        A.       Okay.     What sections are you talking about?

       5        Q.       Starting with v, that and the following three

       6        sections.

       7        A.       Starting with vi?

       8        Q.       Starting with v.

       9        A.       V?

      10        Q.       Uh-huh.

      11        A.       Okay.

      12        Q.       All right.     Any changes to those four

      13        sections?

      14        A.       V appears to be the same.

      15        Q.       All right.     Then proceeding to page 6 on the

      16        exhibit -- strike that.

      17                 Proceeding to page 7 on Exhibit 4, which was

      18        the newer version of the policy, section F, Use of

      19        Inmate Assistants/Work Aides, and underneath that

      20        you had subheading 2E where it talks about serve as

      21        a suicide watch aide.        Is that in the previous

      22        version of the policy?

      23        A.       It appears to be, yes.

      24        Q.       All right.     Thank you.

      25        A.       Four and 4A.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 110 of 248 PageID #:
                                     3612
                                                                                110


       1        Q.       Okay.     All right.    Now I'm going to show you

       2        what was previously marked Deposition Exhibit 6 and

       3        now Deposition Exhibit 6A, and that is

       4        Classification Assessment.

       5        A.       Okay.

       6        Q.       The old version and the new.

       7        A.       Okay.

       8                 (Bolton Deposition Exhibit 6A was marked for

       9        identification and is filed with this transcript.)

      10        Q.       All right.     I asked you during our earlier

      11        part of our deposition on page 5 of the newer policy

      12        about classification overrides.           If you can compare

      13        that to the old superseded policy.            Is that -- there

      14        in total, that would be on page 4 on that exhibit?

      15        A.       Uh-huh.     Gotcha.    Which section?

      16        Q.       D.   May have been re -- relettered, for lack

      17        of a better word.

      18        A.       Looks like this policy may be significantly

      19        different.

      20                 MR. OGBURN:     Are you talking about

      21        Classification Override?

      22                 MR. SIMON:     Yes.

      23        Q.       So it looked like it was relettered in the --

      24        from the new pol -- the more recent policy, it was

      25        relettered from --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 111 of 248 PageID #:
                                     3613
                                                                                111


       1        A.       D to F.

       2        Q.       Yeah, D to F.     So by comparing the substance

       3        of the classification overrides, is the substance

       4        provision -- substantive provisions the same or not?

       5        A.       Are you talking one, two, three, and four?

       6        Q.       Yes.

       7        A.       One is different than one on 6A.          Two is

       8        different.       Three is different.      And four is --

       9        there's some minor differences.           I think what

      10        it's -- you know, we -- we moved from one

      11        classification system to a new one --

      12        Q.       Okay.     Well, let's go --

      13        A.       -- between --

      14        Q.       -- let's go --

      15        A.       -- in between both of these.

      16        Q.       -- let's go through that.        So that may be

      17        easy to answer, but --

      18        A.       Uh-huh.

      19        Q.       -- on the -- on the older departmental

      20        policy --

      21        A.       Uh-huh.

      22        Q.       -- it talks about factors not captured by

      23        questions in the IMS Classification Navigator, and

      24        that's been replaced by XJail Classification

      25        Navigator.       So what's the difference?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 112 of 248 PageID #:
                                     3614
                                                                                112


       1        A.       Well, we were under a -- an older jail

       2        management system for number -- num -- first of all,

       3        and secondly, we moved to a new validated

       4        classification model between one policy and the

       5        revised policy.

       6        Q.       Okay.   Section two is essentially the same

       7        but for the different -- the different hardware that

       8        you were using?      Would that be a fair statement?

       9        You went from IMS Classification Navigator to XJail

      10        Classification Navigator?

      11        A.       That is correct.      Any different

      12        classification system.

      13        Q.       And where would we find the different

      14        classification system?

      15        A.       I'm not sure I understand your question.

      16        Q.       Okay.   Well, what -- what is different about

      17        the prisoner classification system in the XJail

      18        Classification Navigator and the IMS Classification

      19        Navigator?

      20        A.       The IMS Navigator was using a different

      21        classification system.        The XJail utilized a revised

      22        classification system, which is the SARN that I

      23        alluded to earlier.

      24        Q.       And to utilize the XJail system which was --

      25        which was newer, right, than the IMS system --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 113 of 248 PageID #:
                                     3615
                                                                                113


       1        A.       That is correct.

       2        Q.       -- what type of -- what type of training

       3        would your employees go under to use that system?

       4        A.       Which system are you talking about?

       5        Q.       The XJail system.

       6        A.       I'd say -- I -- I -- I guess I would defer

       7        that question to our training administrator, but

       8        from a -- from a 10,000-foot level, all staff are --

       9        are trained in the basics of the XJail system.

      10        Q.       Well, the XJail system, one of the purposes

      11        is to maintain a record of a lot of different

      12        things, right?

      13        A.       Absolutely.

      14        Q.       Okay.   You're maintaining a record of

      15        extraordinary incidents, right?

      16        A.       Correct.

      17        Q.       You're maintaining a record of inmate

      18        movement, correct?

      19        A.       Correct.

      20        Q.       You're maintaining a record of dates and

      21        times where an inmate would be housed?

      22        A.       Correct.

      23        Q.       You're maintaining when an inmate is subject

      24        to discipline?

      25        A.       Correct.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 114 of 248 PageID #:
                                     3616
                                                                                114


       1        Q.       You would maintain when information from even

       2        an outside source came into the jail that needed to

       3        be -- to jail personnel that needed to be documented

       4        in the inmate's records?

       5        A.       I'm sorry.    I didn't understand your

       6        question.

       7        Q.       When information would come to the jail

       8        through jail personnel from an outside source, not a

       9        corrections officer, not a corrections employee, not

      10        an employee of -- of your healthcare provider, would

      11        there be occasions where important information would

      12        be included on the XJail system?

      13        A.       I'm -- again, I'm not sure how you're

      14        defining important.       It could or could not be.

      15        Q.       Okay.   Well, let me give you an example.

      16        And -- and we'll introduce this in a minute.               The

      17        inmate notes, inmate movement notes for Mr. Troutman

      18        indicate that his daughter called corrections.

      19        A.       Okay.

      20        Q.       And you may have seen this.         Called

      21        corrections and wanted the people in corrections to

      22        know and relay to her father her phone number so she

      23        can get a phone call from her father, and that was

      24        on the XJail system.

      25        A.       Okay.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 115 of 248 PageID #:
                                     3617
                                                                                115


       1        Q.       That's what I was trying to allude to.

       2        A.       Yeah.   Okay.     And the response to that is --

       3        is -- is something like that may or may not be.               You

       4        know, we -- like I said, we have 2,500 inmates at

       5        any given time.       Something like that may or may not.

       6        That would be a discretionary call based upon

       7        whoever took that call and who entered it.

       8        Q.       All right.      In the older system, it -- under

       9        three, it says, "All classification overrides shall

      10        be documented on the Shift Report by the PCI."

      11                 So when that was documented, what was the

      12        manner in which it was documented?

      13        A.       I don't know the answer to that question.

      14        Q.       I mean, was it documented electronically or

      15        is it just a paper document or what?

      16        A.       On the old system or the new system?

      17        Q.       On the old.

      18        A.       The old system says it would clearly be

      19        documented in the -- "Initial classification

      20        overrides may be utilized.         The reason for the

      21        override shall be clearly documented in the inmate's

      22        chronological notes in IMS."

      23        Q.       Okay.   What's the difference?

      24        A.       What's the difference in what?

      25        Q.       In those two provisions.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 116 of 248 PageID #:
                                     3618
                                                                                116


       1        A.       Well, one refers to chronological notes in

       2        IMS, the other one says in the inmate's notes in

       3        XJail.

       4        Q.       So the newer policy contained the directive

       5        to document an override for classification in XJail,

       6        correct?

       7        A.       That's what it says.       Correct.

       8        Q.       And does that have a similar documentation

       9        provision, a change in F4 from the old policy to the

      10        new?

      11        A.       Well, again, the previous policy mentions

      12        documented image chronological notes in IMS.               I'm

      13        not familiar with that.

      14        Q.       But in the -- in the updated report -- or the

      15        updated departmental policy, those -- the

      16        classification overrides should be documented in the

      17        notes of the XJail --

      18        A.       Correct.

      19        Q.       -- Classification Navigator.

      20        A.       Correct.

      21        Q.       Okay.   So why was that policy changed?           Do

      22        you know the reason why that policy was changed?

      23        A.       All policies are reviewed on a regular basis.

      24        One policy refers to a previous jail management

      25        system.     The revised policy refers to a newer, more



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 117 of 248 PageID #:
                                     3619
                                                                                117


       1        robust jail management system.           That would be the

       2        primary difference.       And then secondly,

       3        classification system in its entirety was updated

       4        and revised.

       5        Q.       Okay.     I'm going to have you examine

       6        Depositions 3 and 3A again.

       7                 MR. SIMON:     Oh, is this his?      This -- here's

       8        3 (indicating).

       9        Q.       Okay.     On page -- page 2 of the -- of the

      10        revised policy under Protocol.

      11        A.       Are you talking Exhibit 3?

      12        Q.       Exhibit 3.

      13        A.       I do not have that.

      14        Q.       Oh.

      15        A.       You gave me 3A.

      16                 MS. NORRIS:     I had both of them.

      17        Q.       Oh.     Do you have the marked exhibit?

      18        A.       I have 3A.

      19        Q.       Oh.

      20        A.       I don't have 3.

      21        Q.       You need 3.     Oh, here it is.      All right.

      22        We'll come back to that.

      23                 MS. NORRIS:     Let me borrow your copy.

      24        A.       Okay.     Now I have 3 and 3A both.

      25        Q.       All right.     We are -- I'm going to come back



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 118 of 248 PageID #:
                                     3620
                                                                                118


       1        to that in a moment.        I want to ask you about some

       2        other stuff.

       3                 Director, tell us, based upon your experience

       4        and training, what are warning signs for suicide --

       5        what are warning signs that you and members of

       6        corrections staff and healthcare providers at your

       7        facility should look for to prevent suicides of

       8        inmates?

       9        A.       Are they actually stating that they are

      10        suicidal, number one.        Are there any overt signs and

      11        symptoms.     For example, is the person actively

      12        cutting on themselves, for example.            We have the

      13        records, might look at previous suicidal history if

      14        there is any.

      15                 Primarily we rely upon a suicide screening

      16        instrument, and that screening instrument is kind of

      17        a decision tree type of instrument based upon that

      18        questionnaire.      The mental health professional or

      19        intake medical staff, there are certain things

      20        within that questionnaire that will alert that a

      21        person is potentially at higher risk.

      22        Q.       It would alert the interviewer of the

      23        different warning signs.

      24        A.       Correct.

      25        Q.       Okay.   And you would prepare an individual



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 119 of 248 PageID #:
                                     3621
                                                                                119


       1        that was on your staff that was in that position to

       2        be trained to be aware for those warning signs,

       3        correct?

       4        A.       I don't supervise healthcare staff.

       5        Q.       Not healthcare staff, corrections staff.

       6        There's corrections staff on the booking store --

       7        floor, right?

       8        A.       Correct.

       9        Q.       All right.    And don't you have -- well, let

      10        me ask you.      Do you have civilian staff in booking

      11        to ask questions of inmates coming into the

      12        facility, questions that are designed to utilize the

      13        screen, the -- the suicide screening?

      14        A.       Contracted healthcare staff, yes.

      15        Q.       Those individuals should be aware of those

      16        warning signs, right?

      17        A.       The contract medical staff?         Is that --

      18        Q.       Yes.

      19        A.       Yeah.

      20        Q.       Okay.   But your correctional staff should be

      21        aware of it as well, correct?

      22        A.       We provide them with rudimentary training.

      23        Q.       Your correctional officers on the floor, do

      24        they get more than just rudimentary --

      25        A.       Well, they get -- they ge --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 120 of 248 PageID #:
                                     3622
                                                                                120


       1        Q.       Well, let me finish my question.          Do they get

       2        more than just rudimentary training to look for

       3        warning signs of suicide in inmates?

       4        A.       Yeah.   Again, it is -- every -- every

       5        corrections officer goes through a pre-service

       6        academy in mental health, in suicide.             Suicide

       7        mitigation are things that are taught in the

       8        academy, and, as I previously stated, that are

       9        reiterated annually during in-service.

      10        Q.       Based upon your knowledge and experience and

      11        training, inmates with traumatic brain injury, would

      12        that, in certain circumstances, be an increase -- be

      13        a warning sign, something to look for if we're

      14        talking about suicide prevention?

      15        A.       Very important that I understand that

      16        question.     Traumatic brain injury, most of the time

      17        a corrections officer, corrections staff is not

      18        going to be aware of that.

      19        Q.       Okay.   But would that be a factor that, based

      20        upon your training and your experience, would be a

      21        factor to increase the risk of suicide?

      22        A.       It certainly could.       It could be.

      23        Q.       Okay.   Agitation on the part of an inmate,

      24        could that be a warning sign of a high risk?

      25        A.       I get 33,000 inmates per year.          Just about



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 121 of 248 PageID #:
                                     3623
                                                                                121


       1        all of them are agitated when they're brought in.

       2        Q.       Okay.     But my -- but your answer is.

       3        A.       Could be.

       4        Q.       All right.     An inmate fighting with other

       5        inmates or corrections officers, could that be an

       6        indication of an increased risk, someone had an

       7        increased risk of suicide?

       8        A.       I've been in the jail business for almost

       9        40 years.     Fights happen all the time.          It could be.

      10        Q.       All right.     And receiving bad news on their

      11        criminal case, an inmate in the situation where he

      12        gets some bad news, a longer sentence than

      13        anticipated, something in that category, could that

      14        also be a -- in the nature of increasing the risk

      15        for an inmate?

      16        A.       It could be.

      17        Q.       Would you put the time of year, near the

      18        holidays, Christmas, Thanksgiving, could that be an

      19        increased -- another factor to increase the risk?

      20        A.       Usually not.

      21        Q.       Why do you say that?

      22        A.       I've done some research on that.

      23        Q.       Really.     From where -- what source?

      24        A.       Through a variety of sources.         There's been

      25        some research on that that that's more of a fallacy



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 122 of 248 PageID #:
                                     3624
                                                                                122


       1        than it is a fact.

       2        Q.       Can you cite your source?

       3        A.       I can probably do that and get back to you.

       4        Q.       Okay.   Well, we'll ask for that to be

       5        followed up on.

       6                 Now, I asked you a bunch of different

       7        categories, and you gave answers to different

       8        categories of warning signs that your staff would be

       9        trained upon to mitigate suicides.            Just your most

      10        recent answers.

      11        A.       Okay.

      12                 MR. OGBURN:    Objection to form.        Go ahead.

      13        A.       Okay.

      14        Q.       Is that an answer?

      15                 MR. OGBURN:    Objection, form.       Yeah.     Let him

      16        answer.

      17        Q.       Would any of these factors that you talked

      18        about standing alone constitute an increased risk of

      19        suicide in an inmate?

      20        A.       Majority of the time they are not.            They

      21        could be.

      22        Q.       Would the combination of some of these

      23        factors increase the risk of suicide for an inmate?

      24        A.       The vast majority of the time they're not.

      25        They could be.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 123 of 248 PageID #:
                                     3625
                                                                                123


       1        Q.       When we talk about the factor of a previous

       2        suicide attempt by an inmate at the institution in

       3        which he remains lodged, tell us your -- where's

       4        that stand on warning signs for an inmate being at

       5        risk?

       6        A.       It could be.     It would be based upon a lot of

       7        different factors.

       8        Q.       What other factors?

       9        A.       Well, it could be based on previous history,

      10        it could be based upon a current mental health

      11        diagnosis, it could be based upon the severity of

      12        the -- of the threat.

      13                 I mean, we have -- we have 33,000 people per

      14        year.    People say they're going to hurt themselves

      15        all the time.      That's why we hire mental health

      16        professionals to ferret that out and use the -- the

      17        tools, the experience, the skill set, the validated

      18        instruments in the -- in the toolbox to make the

      19        appropriate mental health or medical decision.

      20                 But those are -- are -- are some of the

      21        primary factors.

      22        Q.       Okay.   Would you agree with the opinion of

      23        HSA Teresa Wallace with CCS when she testified that

      24        an inmate with a previous suicide attempt in an

      25        institution, that is in the same institution after



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 124 of 248 PageID #:
                                     3626
                                                                                124


       1        that attempt, is at a high risk of suicide?

       2        A.       I would disagree with that.

       3                 MS. O'REILLY:     Objection.     Form.

       4                 MR. OGBURN:     Same objection.

       5        Q.       You would disagree with that?

       6        A.       I would disagree with that based upon what I

       7        just said.       It depends on a variety of factors.

       8        Q.       How do you evaluate the severity of an

       9        inmate's threat to do self-harm as a -- as a

      10        corrections officer?

      11        A.       As a corrections officer?

      12        Q.       Uh-huh.     As someone trained on your staff.

      13        A.       Okay.     Again, based upon the behavior, based

      14        upon the affect of the inmate, based upon the actual

      15        action or act the person is engaged in.             I mean, if

      16        you want me to go into specific examples, I'll be --

      17        I'll be happy to do that.

      18        Q.       I'm just asking a question.

      19        A.       You know, I have the -- you know, in the

      20        40 years in this business, Counselor, I've had

      21        individuals that have attempted or have stated that

      22        they were going to kill themselves that just

      23        scratched the surface with a fingernail.             You know,

      24        I have indi -- I've seen individuals that have

      25        sliced their wrist with a -- with a screw or with a



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 125 of 248 PageID #:
                                     3627
                                                                                125


       1        rock or with a piece of glass that have successfully

       2        bled out.

       3                 So it -- it really runs the gamut.           There are

       4        very serious threats and actions and there are some

       5        that are not.      And that does not mean that one that

       6        is not isn't to be taken lightly, but it certainly

       7        is -- is -- is cause for that individual to be

       8        looked at and evaluated.         Absolutely.

       9        Q.       Okay.   And is it important for all the

      10        information surrounding a previous suicide attempt

      11        that you've talked about to be documented?

      12        A.       I would -- absolutely.

      13        Q.       Okay.   And it's documented for what reason?

      14        A.       To create a historical record.

      15        Q.       In terms of -- I'll let you finish your

      16        que -- your answer.       I'm sorry.

      17        A.       Just in -- just in terms of -- I mean, for --

      18        for a whole variety of reasons.           Look, we are -- as

      19        a -- as a -- as a jail or as a -- as a -- as a

      20        corrections professional and is stated in, you know,

      21        our mission to protect people.

      22        Q.       Okay.   So --

      23        A.       And sometimes to protect people from other

      24        inmates, to protect inmates from each other, to

      25        protect inmates from staff, to protect inmates from



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 126 of 248 PageID #:
                                     3628
                                                                                126


       1        themselves.       It's all inclusive.

       2        Q.       Right.     Are you saying that that information

       3        needs to be documented so it can be reviewed by that

       4        part of the system, the jail system, to determine

       5        what the proper classification level should be for

       6        each inmate?

       7        A.       Yeah.     And -- and again, I want to be --

       8        'cause this is -- this is a -- this is an important

       9        element.     You know, not -- not everything gets

      10        documented, not everything goes into a database.

      11        Some things are discretionary, some things are

      12        mandatory, some things get documented based upon a

      13        person's level of experience or a person's level of

      14        training, a person's level of education.

      15                 And again, some things are -- are required

      16        and some things are not, and so at times some people

      17        put things in there that they don't have to put in

      18        there, but it -- maybe it's a good idea.

      19        Q.       All right.

      20        A.       So there's a variety of -- of -- of -- of

      21        what goes into that.

      22        Q.       Your policies and procedures --

      23        A.       Uh-huh.

      24        Q.       -- when they're written down and they're

      25        categorized and you train your staff on them --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 127 of 248 PageID #:
                                     3629
                                                                                127


       1        A.       Okay.

       2        Q.       -- you expect your staff to follow those

       3        pol -- those policies and --

       4        A.       Yes.

       5        Q.       -- procedures, right?

       6        A.       Yes.

       7        Q.       All right.    The discretionary -- let me

       8        strike that.       Let me rephrase it.

       9                 Is it your goal when you establish policy and

      10        procedures that you incorporate best practices so

      11        that discretionary decisions of your staff that

      12        might cause mistakes are eliminated and you -- and

      13        you are trained on established policies?

      14        A.       Yeah, I don't think you're ever going to

      15        eliminate mistakes.       I think you're going to

      16        mitigate mistakes and you're going to learn to do

      17        things better.       It's just like our accreditation

      18        processes.       We have, you know, two straight terms of

      19        ACA accreditation.       We didn't have to do that.

      20        Q.       That's --

      21        A.       Nobody forced -- nobody -- let me finish.

      22        Nobody --

      23        Q.       Go ahead.

      24        A.       Nobody forced us to do that.         Those were

      25        initiatives that were the right thing to do.               Just



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 128 of 248 PageID #:
                                     3630
                                                                                128


       1        like national accreditation on -- National

       2        Commission on Correctional Health Care.             We are --

       3        we are accredited by the National Commission.

       4        Again, one of the only jails in the state to do

       5        that.

       6                 That -- we're not required to do that.            We've

       7        taken that initiative on because we want to run

       8        safe, secure, and constitutionally regarded

       9        facilities.

      10        Q.       And is that one of the reasons that you have

      11        policies and procedures and you upgrade them and

      12        revise them over periods of time?

      13        A.       Absolutely.

      14        Q.       And that's what you utilize mortality reviews

      15        to do in part.

      16        A.       In part.

      17        Q.       All right.    That's what you do when you have

      18        performance reviews.        It may impact on a policy and

      19        a procedure that may need to be revised.

      20        A.       Correct.

      21        Q.       Now, when employees at LMDC are hired for a

      22        new position, they may be correctional officers that

      23        are promoted or civilian employees that go to a new

      24        position, what steps does corrections take to train

      25        them in their new position?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 129 of 248 PageID #:
                                     3631
                                                                                129


       1        A.       Well, again, it -- it -- it -- I want to make

       2        sure that you understand that it's not a

       3        one-size-fits-all application, that, first of all,

       4        an individual has to meet minimum qualifications.

       5        Okay.    We don't determine that internally.            That is

       6        determined externally by metro HR.

       7                 So if you're a -- a clerk typist and you want

       8        to be a -- and you've been there several years and

       9        you want to be a classification interviewer, you're

      10        going to have to meet those minimum qualifications

      11        first and foremost.

      12                 And once you meet -- and if you meet those

      13        minimum qualifications, then you're going to go

      14        through a screening process, an application process,

      15        an interview process, and our collective bargaining

      16        nuances that also go into -- to this process.

      17                 And if you get that position or you get that

      18        promotion and you meet all those basic requirements,

      19        you're going to go through a -- a period of -- of --

      20        of training and mentoring.

      21        Q.       Okay.   And that is the responsibility of

      22        corrections to make sure that new hires or people

      23        that are promoted from within or taking new

      24        positions are adequately trained at their new

      25        position; is that right?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 130 of 248 PageID #:
                                     3632
                                                                                130


       1        A.       Correct.

       2        Q.       And do your policies and procedures reflect

       3        that fact?       That people that are hired for new

       4        positions that are promoted, they are given adequate

       5        training to prepare them for that position?

       6        A.       I'm going to ask you to -- to rephrase your

       7        question.       I'm not sure where you're going with it.

       8                 MR. SIMON:    Tracy, can you ask the question

       9        again?

      10                 THE REPORTER:     Sure.

      11                 (Reporter read from the record as requested.)

      12        A.       Again, I don't understand your question.

      13        Q.       Okay.    I'll restate it.

      14                 Do you have policies and procedures that

      15        pertain to training LMDC employees?

      16        A.       Yes.

      17        Q.       Excuse me?

      18        A.       Yes.

      19        Q.       All right.    And do they provide a -- strike

      20        that.

      21                 You told us earlier you identified the -- you

      22        identified the LMDC PSU's report, case report

      23        regarding Mr. Troutman's death?

      24        A.       Yes, sir.

      25        Q.       Okay.    That was Exhibit Number 8?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 131 of 248 PageID #:
                                     3633
                                                                                131


       1        A.       Correct.     I have it in front of me.

       2        Q.       Okay.   Now, what was the -- what was the

       3        conclusion of the report?

       4        A.       If you could rephrase the question, please,

       5        or reask the question.

       6        Q.       You're familiar with the report?

       7        A.       I have it in front of me, yeah.

       8        Q.       All right.     And you reviewed it in January of

       9        last year?

      10        A.       Correct.

      11        Q.       And on the last page, this is page 6 of that

      12        report, it talks about an email that apparently was

      13        not received by the classification interviewer,

      14        Mr. Cox.

      15        A.       Okay.

      16        Q.       Can you read that paragraph into the record?

      17        A.       Paragraph states --

      18                 MR. OGBURN:     Objection.     Form.    Paragraph

      19        speaks for itself.

      20        Q.       Go ahead and read it into the record.

      21        A.       The paragraph states, "The only written

      22        direction pertaining to a requirement for

      23        Classification Staff to gain Medical clearance prior

      24        to placing an inmate in a single cell, was an email

      25        sent to all classification personnel on January 13,



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 132 of 248 PageID #:
                                     3634
                                                                                132


       1        2014.    This email was sent seven months prior to

       2        Mr. Cox receiving a bid to Classification; there was

       3        no evidence that Mr. Cox was provided with this

       4        information during his training."

       5        Q.       So the conclusion made in this report had to

       6        do with the classification officer placing an inmate

       7        in a single cell without getting clearance from

       8        mental health?

       9        A.       I -- I don't know.

      10        Q.       Well, you're familiar with Mr. Troutman's

      11        suicide?

      12        A.       I am.

      13        Q.       All right.    And this is a case report that

      14        dealt with that incident?

      15        A.       This report is from over a year ago, so -- I

      16        don't remember everything that's in the

      17        investigation.

      18        Q.       Well, Director, the -- you realize the -- the

      19        whole point of this lawsuit --

      20        A.       Uh-huh.

      21        Q.       -- is about what happened to Mr. Troutman.

      22        A.       Right.

      23        Q.       Right?

      24        A.       Right.

      25        Q.       Okay.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 133 of 248 PageID #:
                                     3635
                                                                                133


       1        A.       Absolutely.

       2        Q.       You know from this situation Mr. Cox was the

       3        classification interviewer?          He was the

       4        classifica --

       5        A.       I know that now, yeah.

       6        Q.       Okay.   Well, did you know it at the time when

       7        you read this report?

       8        A.       I -- I haven't thought about it until I

       9        discussed this with my counsel.

      10                 MR. SIMON:    All right.     Let's take a break.

      11                 THE VIDEOGRAPHER:      We are off the record at

      12        2:35 p.m.

      13                 (Recess from 2:35 p.m. to 2:46 p.m.)

      14                 THE VIDEOGRAPHER:      We are back on the record

      15        at 2:46 p.m.

      16                 MR. SIMON:    Thank you.

      17        Q.       Director, I'm going to have you direct your

      18        attention to Deposition Exhibit 7 at this time.

      19        This is a document with some attachments, but first

      20        two pages of the document I'm referring to as an

      21        Inmate Alert Report.        Would that be accurate?

      22        A.       Yes, sir.

      23        Q.       And this is an Inmate Alert Report for

      24        November 24th, 2015?

      25        A.       Yes, sir.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 134 of 248 PageID #:
                                     3636
                                                                                134


       1        Q.       And would -- well, strike that.

       2                 When was this protocol and practice

       3        effective?

       4        A.       I don't know the answer to that.

       5        Q.       It was obviously effective on November 24th

       6        of 2015?

       7        A.       Yes.

       8        Q.       On Exhibit 7, on the first and second pages,

       9        there are a list of inmates who are -- have this

      10        alert on them.      Would that be a fair statement?

      11        A.       Yes.

      12        Q.       And it has a start date and an end date for

      13        each inmate?

      14        A.       Yes.

      15        Q.       In looking through the nine names that are on

      16        this list, what's the oldest date that you see as to

      17        the start date?

      18        A.       It looks like it is October 9th of 2014.

      19        Q.       Okay.   For Mr. Cambron?       That's the inmate

      20        that it's designated for as the start date?

      21        A.       Yes.

      22        Q.       All right.    So would it be a correct

      23        statement to say that the Inmate Alert Report that

      24        was in existence on November 24th of 2015 was in

      25        existence on October 9th of 2014?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 135 of 248 PageID #:
                                     3637
                                                                                135


       1        A.       It was for Mr. Cambron.

       2        Q.       How did you -- how did you, speaking you

       3        being corrections, how did Louisville Metro

       4        Department of Corrections develop this Inmate Alert

       5        Report?

       6        A.       Well, it is -- again, as I -- as I hope I was

       7        able to convey throughout this deposition, that we

       8        are -- we consistently try to improve and mitigate

       9        challenges that we -- that we have with high risk

      10        populations, and as I believe I -- I pointed out,

      11        jails and especially old jails have bars and a lot

      12        of bars, and this report and this protocol was not

      13        something that historically has been in place, and

      14        it came about as a result of trying to improve and

      15        mitigate challenges with people that are at risk,

      16        specifically those people that are acutely at risk.

      17                 You know, when I first got there in 2008, you

      18        know, we were using 240 single cells on any given

      19        day, and we have reduced that number probably by

      20        250 percent, and that is a result of a lot of hard

      21        work and constant review and performance improvement

      22        initiatives.

      23                 This report -- and, you know, I don't know

      24        this for a fact, and so I -- you know, I can't say

      25        exactly when it started or what propelled us to try



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 136 of 248 PageID #:
                                     3638
                                                                                136


       1        to do something better, to take a intention of -- of

       2        trying to do something and change something that is

       3        problematic in the industry and in the business and

       4        mitigate it, and -- and we've done that, by the way.

       5        We did not have one in-custody death in 2016.               Not

       6        one in-custody death in 2016.

       7        Q.       All right.    Who --

       8        A.       And it was a result of this type of process

       9        where we're starting to achieve and have achieved

      10        those type of results.

      11        Q.       Who had input into developing this protocol

      12        and practice?

      13        A.       I would -- something like this is usually a

      14        team approach that is a result of -- I mean, I could

      15        tell you what my role was, was to bring people

      16        together as director and have a brainstorming

      17        session on how we can do something better.

      18        Q.       Okay.

      19        A.       It's just like with community detox.           You

      20        know, we run the largest community detox program in

      21        the region.      Not Healing Place.       Us.

      22        Q.       Okay.   But what was the -- what was the

      23        specific concern for developing this practical --

      24        this practice and protocol?          What was happening that

      25        lit a fire among you and the people you work with to



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 137 of 248 PageID #:
                                     3639
                                                                                137


       1        get this going?

       2        A.       One suicide's too many.

       3        Q.       So what the language of this alert would

       4        indicate would be that an inmate whose name is on

       5        this alert list and report could not be placed in a

       6        single cell that had bars on it; is that correct?

       7        A.       Without -- without a mental -- without mental

       8        health staff releasing a person from that status.

       9        Q.       Let's go back a little bit.

      10        A.       Okay.

      11        Q.       Who has the responsibility for placing an

      12        inmate in a single cell that has bars?

      13        A.       That had the -- a no bars?

      14        Q.       That has bars.

      15        A.       Well, that's --

      16        Q.       Whose responsibility is that?

      17        A.       That's a -- a classification move.

      18        Q.       Okay.   Classification is part of corrections.

      19        A.       Correct.

      20        Q.       What is the criteria for being placed on --

      21        an inmate being placed on this Inmate Alert Report?

      22        A.       That would be a mental health team or staff

      23        decision.     It is vetted and cleared by them.

      24        Q.       So in -- everybody that's on this report,

      25        your testimony is that mental health made a staff



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 138 of 248 PageID #:
                                     3640
                                                                                138


       1        decision that they were not cleared for --

       2        A.       That's not my testimony, no.

       3        Q.       Okay.     Well, explain to me what --

       4        A.       Again, without --

       5        Q.       It's mental health's decision.

       6        A.       Without -- without drilling down into

       7        everybody that's on this report and how they got on

       8        a no bars alert, what I -- what I can tell you is

       9        everybody that is a level one, okay, acutely

      10        suicidal ideation, okay, that is vetted and

      11        validated by mental health staff.

      12        Q.       Is what you're saying -- let -- strike that.

      13                 If an inmate's in observation one, you're

      14        talking level one and observation one --

      15        A.       Uh-huh.

      16        Q.       -- being the same person?

      17        A.       Uh-huh.

      18        Q.       Same type of category?

      19        A.       OBS one observation, yeah.

      20        Q.       Okay.     So if somebody is in -- if an inmate's

      21        in observation one --

      22        A.       Uh-huh.

      23        Q.       -- it's up to a mental health professional to

      24        release that person from observation?

      25        A.       It's up -- it's up to the mental health staff



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 139 of 248 PageID #:
                                     3641
                                                                                139


       1        to put him on level one observation.            Okay.

       2        Q.       Well, a level -- let me ask you this

       3        question:     Information can be brought to mental

       4        health from corrections staff, corrections employees

       5        saying this particular incident happened and we're

       6        bringing him to you because that's what we've been

       7        trained to do, right?

       8        A.       Yeah, that's collateral information.

       9        Absolutely.

      10        Q.       All right.    And based upon that information,

      11        the mental health staff makes a determination as to

      12        whether or not that inmate should be on level one

      13        observation.

      14        A.       Correct.

      15        Q.       And your testimony is that an inmate that is

      16        on level one observation can only be released from

      17        level one observation by a mental health

      18        professional.

      19        A.       Correct.

      20        Q.       And during this time period it would've been

      21        a mental health professional employed by CCS.

      22        A.       Yeah.   Correct.

      23        Q.       Now, if they're not released into the general

      24        population, if they're not released by a mental

      25        health professional into the general population,



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 140 of 248 PageID #:
                                     3642
                                                                                140


       1        they're not going to go to a single cell with bars,

       2        are they, if they're not released?

       3        A.       Can you reask that question again, please?

       4        Q.       Is there any possibility for an inmate who

       5        has been placed on observation level one who is not

       6        cleared by a mental health professional to wind up

       7        on -- in a single cell with bars as long as

       8        everybody's following policy and procedure?

       9        A.       Right now, today, yes.

      10        Q.       In 2015?

      11        A.       I don't know.

      12        Q.       How come?

      13        A.       Because, again, what I -- what I -- what I

      14        tried to convey to you, Counselor, within the last

      15        five minutes, okay, this protocol was obviously in

      16        place for Mr. Cambron at the time.            I'm clear about

      17        that based upon this documentation.

      18                 Okay.   We just didn't come to this

      19        conclusion, snap our fingers and come up with this

      20        no bars alert process in an old antiquated jail that

      21        is full of bars that has four, five, 600 more

      22        inmates than what it was built for.            So it's a

      23        process that developed over time as a performance

      24        improvement measure as to how can we do things

      25        better and different.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 141 of 248 PageID #:
                                     3643
                                                                                141


       1                 I can't tell you the exact time that this

       2        protocol got traction and evolved into what it's

       3        evolved into today.       That's what I'm trying to

       4        convey.

       5        Q.       The protocol and practice of this Inmate

       6        Alert Report --

       7        A.       Yes, sir.

       8        Q.       -- are you saying that -- strike that.

       9                 Can you tell us the criteria for being -- for

      10        placing an inmate on this Inmate Alert Report?               What

      11        is the criteria?

      12        A.       That is done by a mental health professional.

      13        Q.       And a mental health professional says what?

      14        A.       I'm not a mental health professional.

      15        Q.       Okay.    Well, I mean, you're relying on --

      16        A.       Right.

      17        Q.       -- you're relying on an opinion of a mental

      18        health professional that's working at your

      19        facility --

      20        A.       Correct.

      21        Q.       -- during this time period.

      22        A.       Correct.

      23        Q.       All right?    And so what does the mental

      24        health professional have to communicate to the

      25        classification officer to put an inmate's name on



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 142 of 248 PageID #:
                                     3644
                                                                                142


       1        this alert?

       2        A.       There's obviously something that -- that has

       3        triggered the mental health professional that a

       4        person is active suicidal ideation or there was a --

       5        a reason to put them on a level one observation.

       6                 That's the purpose of the -- of the follow-up

       7        with the mental health professional and the mental

       8        health staff, is to determine whether they should be

       9        placed on level one, remain on level one, for how

      10        long, move from level one to level two.             They may

      11        not even be put on level one, they could be placed

      12        on level two.      That is the call from the mental

      13        health staff.      That's why we pay $9 million a year

      14        to have professionals do it.

      15        Q.       An inmate that had been on level one -- one

      16        and that was released to the general population --

      17        A.       Okay.

      18        Q.       -- are you saying every inmate that would be

      19        in that category should be on this list?

      20        A.       I'm not sure I understand your question.

      21        Q.       All right.    Let me give you a hypothetical.

      22        A.       Okay.

      23        Q.       An inmate comes into corrections.

      24        A.       Uh-huh.

      25        Q.       An incident occurs.       Information is



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 143 of 248 PageID #:
                                     3645
                                                                                143


       1        communicated to the mental health provider at your

       2        facility.       The mental health provider makes the

       3        determination that person is supposed to be on level

       4        one.

       5        A.       Correct.

       6        Q.       All right?    At a later point in time the

       7        mental health provider releases -- the mental health

       8        professional, the mental health provider releases

       9        that individual back into the general population.

      10        A.       Correct.

      11        Q.       All right?    Under those circumstances are you

      12        telling us in November of 2015 that person should've

      13        been on the Inmate Alert Report?

      14        A.       No, I'm not saying that at all.

      15        Q.       Okay.    Well, I asked you what the criteria

      16        was for being on the list, and -- am I incorrect in

      17        interpreting that way?

      18        A.       I'm not sure what you're interpreting it.

      19        Q.       What you're say -- let me ask you this:            Are

      20        you familiar with the inmates that are on this list?

      21        A.       Am I familiar with the inmates?

      22        Q.       Yes.    As the director of corrections.

      23        A.       Counselor, I got 33,000 inmates a year that

      24        come into my facility.        Am I familiar with the

      25        individuals on this list?         I'm familiar with one.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 144 of 248 PageID #:
                                     3646
                                                                                144


       1        Q.       There -- on November 24th of 2015, there are

       2        nine individuals on this list.

       3        A.       Right.

       4        Q.       Mr. Troutman wasn't on this list.

       5        A.       Right.

       6        Q.       All right.    What I'm trying to find out is

       7        what -- is there anything in addition to mental

       8        health at your facility saying that person at

       9        some -- that inmate at some point in time needed to

      10        be on observation level one that would qualify them

      11        for this list?

      12        A.       No, the -- the individual was apparently

      13        involved in a -- in an incident at booking where he

      14        wrapped some gauze or something around his neck from

      15        a -- from a hand injury.         That's what my review of

      16        this case indicates to me.         Okay?    As a result of

      17        that, he was put on the list to see a mental health

      18        professional.      Okay?    He never had a no bars alert.

      19                 He saw mental health, mental health cleared

      20        him for general population.          He never was -- never

      21        received a no bars alert.

      22                 What the -- what the evaluation, based upon

      23        the notes that I saw this morning, into the EMAR

      24        report, in the medical report, indicated that this

      25        individual, he -- his own words, was, "I did it to



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 145 of 248 PageID #:
                                     3647
                                                                                145


       1        get attention 'cause I didn't want to be here."

       2                 Thousands and thousands of inmates do that

       3        every year.      Every day.     That's why we have mental

       4        health professionals.         They made the decision, okay,

       5        to clear him and return him to general population.

       6        That's what occurred.

       7        Q.       The fact that the mental health professional

       8        did not refer to any reports from LMDC officers

       9        regarding the suicide attempt incident on the 13th

      10        of November, would that cause you some concern?

      11        A.       I don't know that --

      12                 MS. O'REILLY:     Objection.     Form.

      13        A.       -- Counselor.

      14        Q.       You don't know what?

      15        A.       I don't know if that -- if what you're saying

      16        is correct.

      17        Q.       Assume it's correct.

      18        A.       Okay.   Rephrase the question, please.

      19        Q.       If we've learned in this case and through

      20        the -- you told us earlier that it would be your

      21        expectation that a mental health professional would

      22        refer to the reports of LMDC, the line officers, on

      23        an incident that happened that generated an

      24        Extraordinary Incident Report.

      25        A.       It could.    Absolutely.     Yeah.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 146 of 248 PageID #:
                                     3648
                                                                                146


       1        Q.       And that would be your expectation, that --

       2        A.       That would --

       3        Q.       -- that would be one of the pieces of

       4        information a person in that position would rely

       5        upon?

       6        A.       That could be, yes.

       7        Q.       Is it a fair statement to say that

       8        corrections makes the decision to lodge an inmate in

       9        a particular place in the jail?

      10        A.       Not in every case.      The general population,

      11        yes.    Disciplinary lockdown, yes.         Medical, special

      12        needs, mental health, no.

      13        Q.       Tell us what the process is.         Tell us what

      14        the process for mental --

      15        A.       Well, every case -- Counselor, every case is

      16        going to be different based upon a -- you know,

      17        based upon a variety of factors.           Everything from --

      18        from mental health to chronic and acute diseases,

      19        transgender, gang affiliations, keep separate

      20        issues.

      21        Q.       Okay.   Well, let me ask --

      22        A.       Could be one or many of those woven together.

      23        It's not a one-size-fits-all.          We use an objective

      24        classification system that has built-in subjective

      25        override functionality to it, and with medical and



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 147 of 248 PageID #:
                                     3649
                                                                                147


       1        mental health, all that is taken in consideration.

       2        Medical, mental health drives that process.

       3        Q.       An objective classification system would be

       4        codified in policy and procedure?

       5        A.       It is assimilated therein, yes.

       6        Q.       All right.     That's where you'd find it,

       7        that's where your staff would find it, right?

       8        A.       Yes.

       9        Q.       And that's what they're trained on, correct?

      10        A.       That's what classification staff are trained

      11        on, yeah.

      12        Q.       All right.     Now, on this protocol and

      13        practice of this Inmate Alert Report --

      14        A.       Uh-huh.

      15        Q.       -- where's the policy?       Is the policy

      16        contained in anything that we've marked as a depo --

      17        A.       No.     No.

      18        Q.       -- deposition exhibit?

      19        A.       Not that I saw, no.

      20        Q.       All right.     And so where does the policy --

      21        where does the -- strike that.

      22                 This is a -- Exhibit 7 is a Louisville

      23        Metropolitan Department of Corrections document,

      24        correct?

      25        A.       Yeah.     Looks like an ad hoc document that was



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 148 of 248 PageID #:
                                     3650
                                                                                148


       1        developed for this purpose.          Yeah.

       2        Q.       And it's produced by corrections personnel?

       3        A.       Correct.

       4        Q.       And you're telling us, or are you telling us,

       5        that mental health has the final say-so as to

       6        whether an inmate is on this report?

       7        A.       Correct.

       8        Q.       Have you examined the documents that

       9        accompany this list of inmates that are on the

      10        report?

      11        A.       No.

      12        Q.       They were provided us by your counsel.

      13        A.       Okay.

      14        Q.       Okay.   Let's go through this.        With

      15        Mr. Cambron, these are all in sections about his

      16        situation.

      17        A.       Okay.

      18        Q.       Okay.   Mr. Cambron was on the list, this

      19        Inmate Alert Report, on November 24th, 2015, because

      20        why?    What's the incident that caused him to be

      21        placed on this list?

      22        A.       I don't know.

      23        Q.       Well, go ahead and read -- there's some

      24        Extraordinary Incident Reports that are attached to

      25        that.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 149 of 248 PageID #:
                                     3651
                                                                                149


       1        A.       Okay.

       2        Q.       All right.        Did it appear that this inmate

       3        made a suicide attempt on October 8th of 2014 in a

       4        single cell?

       5        A.       I don't see that, but -- where are you

       6        looking?

       7        Q.       Okay.     On the Extraordinary Incident Report

       8        on October 8th at approximately 19:40 hours --

       9        A.       Okay.

      10        Q.       -- 19:44 hours --

      11        A.       Okay.

      12        Q.       -- it's called the H5 East North 1 Cell 9.

      13        Okay.    That's the beginning of this Extraordinary

      14        Incident --

      15        A.       Okay.

      16        Q.       -- Report?

      17        A.       Uh-huh.

      18        Q.       Okay.     Okay.     The officer observed Inmate

      19        Cambron in a semi squatted position on his bunk with

      20        a piece of a towel tied to the bars and the other

      21        end around his neck?

      22        A.       Okay.

      23        Q.       And he was holding on to it in his left hand,

      24        his face was red and it says feet kicking.              Right?

      25        A.       Okay.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 150 of 248 PageID #:
                                     3652
                                                                                150


       1        Q.       All right.    Would that be fairly described as

       2        a suicide attempt on that date?

       3        A.       Yes.

       4        Q.       Mr. Garrett's case.

       5        A.       I'm sorry?

       6        Q.       In Mr. Garrett's case, he's the next inmate

       7        on the list.     The information that we were provided

       8        regarding Mr. Garrett is contained in an inmate

       9        notes.     This is an Xfile entry or the copy of an

      10        Xfile entry?

      11        A.       Yes.

      12        Q.       And this entry indicates that the inmate had

      13        made statements of -- saying that he is depressed.

      14        A.       Correct.

      15        Q.       And because of those concerns of the officer,

      16        the corrections officer, he was removed from the

      17        single cell with bars and placed on this list; is

      18        that correct?

      19        A.       Says, "Spoke with Nurse Hatcher who stated

      20        inmate is not appropriate for mental health, but

      21        would be better behind a solid door and with a no

      22        bars alert."     Correct.

      23        Q.       So it is one indication of the people on this

      24        list that were not cleared by medical for general

      25        population; is that correct?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 151 of 248 PageID #:
                                     3653
                                                                                151


       1        A.       I don't understand your question.

       2        Q.       Can you determine from the information that

       3        accompanies Mr. Garrett's situation as to whether or

       4        not he was cleared by medical to go into the general

       5        population?

       6        A.       It appears as if we gained fairly significant

       7        guidance from medical, Nurse Hatcher, that they're

       8        familiar with this inmate, he's not appropriate for

       9        mental health, provide a guidance that would be

      10        better behind a solid door with a no bars alert.

      11        What it says almost verbatim.

      12        Q.       As to the next inmate on the list, Mr. James.

      13        A.       Okay.

      14        Q.       My question is:     What was observed to cause

      15        him to be placed on this list?

      16        A.       It looked like an officer by the name of T.

      17        O'Bryant was conducting his security checks, and

      18        Inmate James indicated that he was having thoughts

      19        of self-harm.      It looks like the officer notified

      20        medical, again Nurse Hatcher, who the inmate looks

      21        like validated with her that he was indeed having

      22        self-harm thoughts, and that medical and Nurse

      23        Hatcher indicates that he needed to be placed on

      24        level one observation.

      25        Q.       On in -- Inmate Montgomery, what indications



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 152 of 248 PageID #:
                                     3654
                                                                                152


       1        are in the Extraordinary Incident Report that would

       2        show that he was appropriate for the Inmate Alert

       3        Report?

       4        A.       Again, it looks like -- looks like my

       5        officers are doing a hell of a job.            Doesn't say

       6        what Sergeant Schmitt was doing at the time, but

       7        looks like he apparently had some type of dialogue

       8        with the inmate, and the inmate made statements

       9        wanting to harm himself or in this case wanting to

      10        kill himself, he was put on level one observation by

      11        Nurse S-N-A-R-D-O-N.

      12        Q.       Okay.   Next inmate on the list is Ernest

      13        Powell.

      14        A.       Okay.

      15        Q.       Are you familiar with Mr. Powell?

      16        A.       I am not.

      17        Q.       All right.    If you review the information

      18        that looks -- that appears to be XJail entries, why

      19        was Mr. Powell put on the list?

      20        A.       Looks like -- I'm not going to assume

      21        anything, but from what I can read here, it looks

      22        like this was an elderly inmate, and he may have

      23        been in our -- what we refer to as a -- as geriatric

      24        housing.

      25                 A person can be placed on a bottom bunk for a



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 153 of 248 PageID #:
                                     3655
                                                                                153


       1        variety of reasons, and it could be medical

       2        complications, medical issues.            If I was in jail, I

       3        would need a bottom bunk.         Okay.

       4                 But it looks like this individual was having

       5        some mental health issues.         A Sergeant Hornback

       6        referred to a Nurse Mark, and he was put on a no

       7        bars alert status.       Again, done in conjunction with

       8        medical staff.

       9        Q.       All right.    Mr. Rodriguez is the next inmate

      10        on the list.

      11        A.       Now this inmate I do know.

      12        Q.       Okay.    How do you know Mr. Rodriguez?

      13        A.       Mr. Rodriguez is what we call a familiar

      14        face.     He has been -- he pretty much lives his life

      15        in custody on the installment plan.

      16        Q.       Okay.    There is a very brief Extraordinary

      17        Incident Report associated with this document.

      18        Basically Mr. Rodriguez made statements of

      19        self-harm.

      20        A.       Right.    Pretty much same scenario, other

      21        than just about everybody knows who Mr. Rodriguez

      22        is.     He has an extensive history with us.           I mean,

      23        if I know these inmates personally by name,

      24        everybody that works with them pretty much does.

      25                 And again, it looks like while being screened



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 154 of 248 PageID #:
                                     3656
                                                                                154


       1        by Nurse Stith during medical screening, the inmate

       2        stated that he would attempt to harm himself, he put

       3        on level one.

       4        Q.       Okay.   The next inmate is Mr. Klock with a K?

       5        A.       Yes, sir.

       6        Q.       What was the -- what was the information in

       7        the Extraordinary Incident Report that placed him on

       8        this list?

       9        A.       Apparently he was fresh arrest.          Looked like

      10        probably during the assessment, made statements of

      11        being suicidal.

      12        Q.       Okay.   Mr. Presley is the next inmate.           What

      13        information is there accompanying Mr. Presley that

      14        would indicate he needed to be on this inmate alert?

      15        A.       Are we talking Mr. Presley?

      16        Q.       Yes.

      17        A.       Okay.   This is apparently an inmate, we

      18        intercepted a letter that the inmate had written

      19        basically stating if he got bad news in court, he

      20        was going to harm himself or hang himself.              This

      21        information was -- medical then made the decision --

      22        it looks like Lisa in mental health made the call to

      23        bring him, when he went to court, directly from

      24        court to second floor, a level one suicide

      25        observation.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 155 of 248 PageID #:
                                     3657
                                                                                155


       1                 I got to tell you, I mean, I'm -- I'm

       2        impressed by reading it.         Man, we're -- we're -- all

       3        of these that we're talking about so far, this is --

       4        this is the way it should be done.

       5        Q.       Okay.   On Alex Smith, who is the last person

       6        on the list, what incident prompted Mr. Smith to be

       7        placed on the alert report?

       8        A.       Looks like this individual, Mr. Smith, tied a

       9        sheet around his neck.        Officer Wiley, Laws, and

      10        D-U-R-G-A-S-I-N-G-G -- I-N-G-H were at the cell

      11        immediately and started to -- medical treatment on

      12        Inmate Smith.

      13                 Subject upon arrival at the scene, he was

      14        alert and breathing.        Vitals were stable.        EMS was

      15        called.     The inmate was sent out to U of L Hospital

      16        via EMS.     That's where that report ends.

      17        Q.       All right.    Director, do you know from day to

      18        day the number of people that are on this list?               Do

      19        you know the -- the lowest figure it's been up to

      20        the highest figure it's been?

      21        A.       I can tell you probably a range is pretty

      22        close.

      23        Q.       Can you tell us that?

      24        A.       I mean, this information is available.            Been

      25        zero, as probably high as 10 or 11.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 156 of 248 PageID #:
                                     3658
                                                                                156


       1        Q.       When would it have been zero?

       2        A.       Pardon me?

       3        Q.       When would it have been zero?

       4        A.       I -- I don't know, Counselor.         I can just

       5        tell you that those reports are part of our daily

       6        packet.     There have been times where there's been

       7        zero, been times where it's been high.

       8        Q.       All right.    I'll -- can you agree to give us

       9        copies of those reports for at least the dates

      10        beginning on October 9th of 2014 up until

      11        November 24th of 2015?

      12                 MR. OGBURN:    Well, I mean, I'm not going to

      13        guarantee anything without -- I -- I don't know how

      14        long those reports are kept and for -- what are you

      15        talking about?      Every day for a year?

      16                 MR. SIMON:    Yes.    Let me ask Director Bolton.

      17        Q.       Are these reports archived?

      18        A.       I can't tell you that for a fact.

      19        Q.       How are they viewed by -- what -- what's the

      20        manner in which they are viewed by jail personnel?

      21        A.       Pardon me?

      22        Q.       In other words, an inmate's name is on this

      23        alert report.      Someone in classification has

      24        generated this list?

      25        A.       Yeah.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 157 of 248 PageID #:
                                     3659
                                                                                157


       1        Q.       All right.    And how would other people

       2        working in corrections know about whether or not

       3        somebody's on this list -- whether or not an --

       4        A.       There is a --

       5        Q.       -- inmate's on this list?

       6        A.       I understand.     There is a regular review

       7        group that meets on a regular basis, and they review

       8        everybody that is -- again, this is -- this is

       9        ongoing, but there is a -- a specific group that

      10        meets on a regular basis to discuss some of our more

      11        challenging cases, including those that are on level

      12        one at the time of that review.           And a lot of these

      13        individuals we may already know through previous

      14        incarcerations or challenges.

      15        Q.       The individuals on this regular review list,

      16        have they been the same during this time period?

      17        A.       I'm not sure I understand your question.

      18        Q.       You said there's a regular review group.

      19        A.       Yes.

      20        Q.       Okay.   Who are the people that are in the

      21        regular review group that reviews the people on --

      22        A.       Yeah.

      23        Q.       -- then that's on this list?

      24        A.       That would be -- that would be classification

      25        staff, that could be operation staff, mental health



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 158 of 248 PageID #:
                                     3660
                                                                                158


       1        staff, medical staff.        It's a multidisciplinary

       2        approach.

       3        Q.       And how often do they meet?

       4        A.       I -- I don't have that for sure, Counselor.

       5        I believe it -- it -- again, I'd have to find that

       6        out for sure.       It's a regular basis.       It's a

       7        regularly occurring function.

       8        Q.       And apparently and from what you're telling

       9        us, it was in practice for at least a year, over a

      10        year, before Mr. Troutman was found hanging on

      11        November 24th of 2015.

      12        A.       I'm not going to let you put words in my

      13        mouth.     I'm not saying that.       I'm saying I don't

      14        know about that.       What I'm saying is that there is a

      15        regularly occurring multidisciplinary group, okay,

      16        that meets on a regular basis to discuss in-staff

      17        challenging cases.

      18        Q.       Okay.     And that group -- is it correct from

      19        what you're telling us, that group makes a joint

      20        decision as to whether an inmate shows up on an

      21        Inmate Alert Report?

      22        A.       No.     That's not what I'm -- that's not what

      23        I'm saying at all.

      24        Q.       Okay.     What's the purpose of that group

      25        meeting?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 159 of 248 PageID #:
                                     3661
                                                                                159


       1        A.       The purpose of that group meeting, as I

       2        discussed, is a multidisciplinary approach.              You

       3        know what that means?

       4        Q.       Uh-huh.

       5        A.       Okay.

       6        Q.       Well, you explain it to us.

       7        A.       Okay.

       8        Q.       What does that mean?

       9        A.       A multidisciplinary approach is where we have

      10        individuals working at corrections that have

      11        different functions, whether it's security, whether

      12        it's classification, whether it's medical, whether

      13        it's mental health.       They meet collectively, okay,

      14        as a team, okay, to discuss challenging cases.

      15                 It's not everybody that's on a level one.             It

      16        could be people that are on level one, it could be a

      17        person that's been locked up for four years on a

      18        capital case that's in administrative segregation.

      19                 Serves a whole variety of purposes, but what

      20        it's designed primarily to do is how is this inmate

      21        doing, is he getting better, is he getting worse, is

      22        he staying the same, is he taking his medication, is

      23        he compliant, how's his hygiene, how is here -- how

      24        are his nutritional habits, is he -- is he

      25        decompensating, is he getting better, is his -- are



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 160 of 248 PageID #:
                                     3662
                                                                                160


       1        his meds adjusted right.

       2                 It's for a whole variety of purposes, but

       3        basically it has to do with how well is that

       4        individual doing in custody.          Is there anything that

       5        we can do to try to improve upon that or -- or not.

       6        Q.       I heard what you said --

       7        A.       Okay.

       8        Q.       -- about this is an ongoing thing and you're

       9        developing this as you go along?           Is that what

      10        you're telling us?

      11        A.       No, it's -- it's dynamic.        It -- and I don't

      12        know exactly how long that's been in place.              I've

      13        been there for ten years.         We've been doing it for a

      14        while.     But not every single case is staffed at

      15        every single meeting.        It's -- it's -- it's dynamic,

      16        it varies.       People come off that list, people go on

      17        that list.       People go on that agenda, off that

      18        agenda.

      19        Q.       Is there a consensus among the individuals

      20        that make up this review group that when it comes to

      21        placing an inmate on an Inmate Alert Report, that

      22        they should err on the side of caution?

      23        A.       I'm not understanding your question.

      24        Q.       You told us about the individuals that are on

      25        the review group.       They're part -- they're from



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 161 of 248 PageID #:
                                     3663
                                                                                161


       1        classification --

       2        A.       Okay.   Right.

       3        Q.       -- they're mental health, they're medical,

       4        they are -- what other category?

       5        A.       Classification, medical, mental health,

       6        security.

       7        Q.       Okay.   They all meet and they talk about

       8        particular inmates that are either on the alert

       9        report or should be on the alert report?

      10        A.       It could be, yeah.      Could be.     But they --

      11        they do not decide who goes on level one and who

      12        comes off level one.

      13        Q.       I understand that.      I understand that.        Who's

      14        the representative from mental health that's in that

      15        group?

      16        A.       It's an MHP and it's usually the mental

      17        health, the MHP supervisor participates in that.

      18        Q.       And what -- what would be the position of the

      19        MHP supervisor?      Would it be --

      20        A.       Supervisor's --

      21        Q.       -- like a charge nurse?

      22        A.       Supervisor's the MHP.

      23        Q.       Su -- that supervise.       So it might be the

      24        director of nursing?        Might be the health services

      25        administrator?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 162 of 248 PageID #:
                                     3664
                                                                                162


       1        A.       Well, there -- there are medical staff that

       2        are on there and there are mental health staff that

       3        are on there, that both --

       4        Q.       I'm talking about -- talking about mental

       5        health staff.

       6        A.       And so your question is?

       7        Q.       Who would be on this review group from mental

       8        health?

       9                 MS. O'REILLY:     Objection.     Form.

      10        A.       MHP -- MHPs as well as the MHP supervisor.

      11        Q.       What are the positions that supervise the

      12        MHPs, do you know?

      13        A.       The MHP supervisor.

      14                 MS. NORRIS:     I'm sorry, I got a text, I need

      15        to take a call.

      16                 MR. SIMON:    All right.     We'll take a break

      17        and go off record.

      18                 THE VIDEOGRAPHER:      We are off the record at

      19        3:35 p.m.

      20                 (Recess from 3:35 p.m. to 3:53 p.m.)

      21                 THE VIDEOGRAPHER:      We are back on the record

      22        at 3:53 p.m.

      23        Q.       All right.    Director, let me ask you if an

      24        inmate that had been placed on observation one,

      25        level one at LMDC in November of 2015 was cleared to



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 163 of 248 PageID #:
                                     3665
                                                                                163


       1        the general population by mental health --

       2        A.       Uh-huh.

       3        Q.       -- your testimony is he would not be placed

       4        on this list?

       5        A.       I want to be sure I understand your question,

       6        Counselor, so if you can repeat that, please, or ask

       7        it a different way.

       8        Q.       An inmate at LMDC in November of 2015 --

       9        A.       Uh-huh.

      10        Q.       -- that had previously been placed in level

      11        one observation, but subsequently cleared to enter

      12        the general population, would that person

      13        necessarily be on this list or not on this list?

      14        A.       They would not necessarily be on that list,

      15        no.    Absolutely not.

      16        Q.       So they could be placed in general population

      17        after they're cleared by mental health.

      18        A.       Absolutely.

      19        Q.       All right.

      20        A.       Yes.

      21        Q.       Now, while they're in general population, if

      22        LMDC staff observes things with the inmate that

      23        would indicate that they should be moved for

      24        disciplinary --

      25        A.       Okay.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 164 of 248 PageID #:
                                     3666
                                                                                164


       1        Q.       -- what -- in November of 2015, what steps

       2        were supposedly taken at that time?

       3        A.       I'm -- I'm going to -- I'm going to have to

       4        ask you to -- to repeat and rephrase the question.

       5        Q.       Okay.   I'll do that.      An inmate in that

       6        situation that was previously cleared by mental

       7        health --

       8        A.       Okay.

       9        Q.       -- and is written up --

      10        A.       Okay.

      11        Q.       -- for fighting --

      12        A.       Okay.

      13        Q.       -- and there's going to be a disciplinary

      14        move, what's the procedure on that?            What was the

      15        procedure at that time?

      16        A.       Again, it's -- it's not a -- it's not a

      17        one-size-fit -- fit-all answer to a -- to a broader

      18        question.     It depends upon the -- the nature of the

      19        disciplinary infraction, it depends upon the

      20        severity.     In this case you're asking me if it was a

      21        fight.

      22        Q.       Okay.   Well, let's talk -- let's talk about a

      23        specific instance.       Okay?

      24        A.       Okay.

      25        Q.       In Mr. Troutman's case, he's fighting.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 165 of 248 PageID #:
                                     3667
                                                                                165


       1        A.       Right.

       2        Q.       He has a fight with another inmate.

       3        A.       Right.

       4        Q.       And at that time, in November of 2015, the

       5        policy of LMDC was for him to be moved to a single

       6        cell.    To be isolated from other individuals so he's

       7        protected and he doesn't cause any harm to anybody

       8        else.

       9        A.       Correct.

      10        Q.       Is that a fair statement?

      11        A.       Again, it -- it's -- it's -- there's more to

      12        it than that, but -- but okay.

      13        Q.       All right.    Well, I mean, are you agreeing?

      14        Is that the case?

      15        A.       Well, again, you know, it -- it depends on a

      16        lot of factors.       It depends upon, you know, did he

      17        have a medical condition, did he have a mental

      18        health condition, was he actively engaged in

      19        suicidal ideation, had he already been cleared from

      20        mental health.

      21                 Depends upon a lot of things.         If we're

      22        talking just about a fight and a -- and a -- and a

      23        somewhat serious fight, he will go into disciplinary

      24        segregation.      Okay?   Now, do we do that all the

      25        time?    Again, it's -- it depends upon the severity



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 166 of 248 PageID #:
                                     3668
                                                                                166


       1        of the situation.

       2                 If it's a -- if it's two inmates that are

       3        having a verbal altercation and squaring off and not

       4        throwing punches and they're -- and they are -- are

       5        obeying officer commands, well, that may get handled

       6        a little bit different as a -- as a warning, versus

       7        physical punches, an actual fight, physical contact

       8        made and a person being put on disciplinary

       9        lockdown.

      10                 So not all fights or not all verbal

      11        confrontations are -- are -- are -- are written up

      12        and put in disciplinary lockdown.

      13                 In this case, in the Troutman case, and,

      14        again, I have not seen the incident reports on

      15        the -- on the fight, but he was brought back from

      16        CCC, according to what I reviewed, and put on

      17        disciplinary lockdown.        That I do know.

      18        Q.       All right.    That's why I'm asking, in Mr.

      19        Troutman's case, if the inmate movement -- I'm going

      20        to show you Deposition Exhibit 11.

      21        A.       Yes, sir.

      22                 (Bolton Deposition Exhibit 11 was marked for

      23        identification and is filed with this transcript.)

      24        Q.       What is -- what is Exhibit 11?

      25        A.       It looks like a inmate movement report out of



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 167 of 248 PageID #:
                                     3669
                                                                                167


       1        the jail management system.

       2        Q.       Okay.   Pertinent to Mr. Troutman himself,

       3        right?

       4        A.       Yes, sir.

       5        Q.       And basically, what, is this like a screen

       6        shot of the XJail information?

       7        A.       It appears to be.      I mean, I'm not overly

       8        familiar with this report, but that's what it

       9        appears to be.

      10        Q.       All right.    This is information that's

      11        available to --

      12        A.       Yes, sir.

      13        Q.       -- corrections officers and CCS staff,

      14        correct?

      15        A.       Yes, sir.

      16        Q.       So if we're going to trout Mr. -- if we're

      17        going to track Mr. Troutman, this is Exhibit 11 --

      18        A.       Yes, sir.

      19        Q.       -- after his orientation on November 13th of

      20        2015, there's a notation where Mr. Troutman tried to

      21        hang himself on the booking floor in Hold 2,

      22        correct?

      23        A.       That's what this says, yes.

      24        Q.       All right.    And is that similar -- that

      25        information a very short version of the information



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 168 of 248 PageID #:
                                     3670
                                                                                168


       1        that was in the incident report, Deposition

       2        Exhibit 5?      That match up?

       3        A.       Exhibit 5 is a little bit more detail.

       4        Q.       Well, sure.    But the XJail entry would be a

       5        reflection of the same fact situation that happened

       6        on --

       7        A.       Yes.   Summary of that.

       8        Q.       -- November 13th.

       9        A.       Yes, sir.

      10        Q.       All right.    And as a result of that, Mr.

      11        Troutman was moved to observation one, correct?

      12        A.       Yes, sir.

      13        Q.       It also indicated that he was a detox patient

      14        as well?     According to the inmate notes.

      15        A.       Yes, sir.

      16        Q.       Now, Mr. Troutman was cleared from detox and

      17        for entry into the general population on the 17th of

      18        November?

      19        A.       Yes, sir.

      20        Q.       Later on that same day, what we had mentioned

      21        before, there's an inmate services note that denotes

      22        the decedent's daughter calling, asking corrections

      23        to give information about her phone number to her

      24        father?

      25        A.       Yes, sir.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 169 of 248 PageID #:
                                     3671
                                                                                169


       1        Q.       From calls that come in to your facility,

       2        what's your policy when an individual, relative,

       3        close friend of an inmate, calls corrections and

       4        wants to give information regarding an inmate?

       5        A.       If that information gets to the right person,

       6        we will attempt to do that.          I rarely see this in

       7        a -- get entered into jail management system.               It

       8        doesn't mean that it doesn't.          I -- I've never seen

       9        it before.

      10        Q.       Okay.    If we learn from an employee of LMDC

      11        during the course of this case that if a call came

      12        in and it was a medical related call, that employee

      13        would transfer that call from that caller to

      14        medical, the medical unit, so that information could

      15        be received by that individual or -- and/or they

      16        would be given the extension number, the caller, the

      17        outside caller would be given --

      18        A.       They should, yeah.

      19        Q.       Okay.    So that's consistent with your policy

      20        and your training of people that are on the

      21        switchboard that take calls from the public?

      22        A.       Well, we don't really have a switchboard,

      23        Counselor.       Those calls would be coming in through,

      24        you know, multiple sources.          You know, sometimes

      25        people go to the Internet and they get a general



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 170 of 248 PageID #:
                                     3672
                                                                                170


       1        number, sometimes they get the number to medical.

       2                 So it could come in --

       3        Q.       Well, at a point --

       4        A.       It could come in a variety of different ways.

       5        Q.       But as descri -- as I described it and what

       6        we learned through depositions in this case, that

       7        would be consistent with your policy.

       8        A.       I think so, yeah.

       9        Q.       All right.    So subsequent, if we go back to

      10        Exhibit 11, the -- Mr. Troutman had a verbal

      11        altercation with another inmate according to that

      12        report, and Mr. Troutman was moved to CCC in a --

      13        had like a keep-from order imposed with that other

      14        inmate.

      15        A.       Uh-huh.

      16        Q.       All right.

      17        A.       Correct.

      18        Q.       So while -- and Mr. Troutman is at CCC, on

      19        November 21st he receives a write-up for some

      20        violation and as a result of that he's returned back

      21        to the metro jail complex.

      22        A.       Main jail complex.

      23        Q.       Main jail complex.      All right.      And he is

      24        placed in passive booking?         Is that what that is?

      25        A.       Says he was placed on move list to passive.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 171 of 248 PageID #:
                                     3673
                                                                                171


       1        Q.       So where is passive?

       2        A.       I'm sorry?

       3        Q.       Where in the main jail complex is passive?

       4        A.       It's the first floor --

       5        Q.       All right.

       6        A.       -- off the sally port.

       7        Q.       And the next entry was on the 24th of

       8        November, the time being 12:58 military time, which

       9        would be 12:58 p.m., that Mr. Troutman got a

      10        write-up for fighting, correct?

      11        A.       That's what it indicates.

      12        Q.       Okay.   And it indicates that this was an

      13        entry that was based upon information by a

      14        disciplinary officer?

      15        A.       It appears to be, yes.

      16        Q.       So at that time, in November of 2015, what

      17        was the policy and procedure of LMDC when an inmate

      18        receives a disciplinary write-up?

      19        A.       I'm not understanding your question.

      20        Q.       Mr. Troutman was written up for fighting,

      21        correct?     According to this inmate note on

      22        November 24th of 2015.

      23        A.       We're talking specifically Inmate Troutman.

      24        Q.       Correct.

      25        A.       Okay.   Yes.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 172 of 248 PageID #:
                                     3674
                                                                                172


       1        Q.       He was moved -- he was put on a move list to

       2        be put in a single cell.

       3        A.       Correct.

       4        Q.       That would be consistent with LMDC's policy

       5        for an inmate that was being written up for

       6        fighting.

       7        A.       Correct.

       8        Q.       When he's placed on the move list, what is

       9        the responsibility of the classification officer

      10        with LMDC in regard to his placement?

      11        A.       To run them through the objective

      12        classification process.

      13        Q.       Okay.   What does that entail?

      14        A.       It is a validated screen instrument that

      15        drives housing of an individual.           In this case

      16        apparently Inmate Troutman, being involved in a

      17        disciplinary write-up, he was moved to a

      18        disciplinary single cell.

      19        Q.       Okay.   When he's put on the move list, what

      20        is the responsibility of the classification officer

      21        when that inmate at that point in time, in November

      22        of 2015, is put in a single bell -- single cell with

      23        bars?

      24        A.       I'm not sure if I'm -- I'm understanding your

      25        question again, Counselor.         What is his



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 173 of 248 PageID #:
                                     3675
                                                                                173


       1        responsibility.       I'm not --

       2        Q.       What is the classifications officer

       3        responsibility when --

       4        A.       For determining housing of that individual.

       5        Q.       Right.     What's his responsibility?        What's

       6        his next step once he makes that --

       7        A.       To run him through that classification

       8        process.     In this case it was a disciplinary

       9        classification based upon an incident, a physical

      10        altercation that he was in.          He placed the

      11        individual in a disciplinary segregation cell.

      12        Q.       Okay.     Well, he doesn't physically place it.

      13        A.       Well, he --

      14        Q.       He puts him on a list to be moved --

      15        A.       Correct.

      16        Q.       -- for that.

      17        A.       Correct.

      18        Q.       Okay.     You would agree that one factor in

      19        increased risk of suicide is fighting among inmates?

      20        A.       It -- it -- as I conveyed during --

      21        Q.       Uh-huh.

      22        A.       -- earlier testimony, it could be.

      23        Q.       So you -- if I have -- if I understand your

      24        testimony right, saying Mr. Cox was the

      25        classification officer at this point in time.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 174 of 248 PageID #:
                                     3676
                                                                                174


       1        A.       Correct.

       2        Q.       Okay.   And you know that because you reviewed

       3        the report --

       4        A.       Correct.

       5        Q.       -- that was generated by both -- you've

       6        reviewed the reports.

       7        A.       Yes.

       8        Q.       All right.    So you've -- you're telling us is

       9        that there's an objective classification protocol

      10        for Mr. Cox to go through at this point in time?

      11        A.       Yeah.   Let me be -- let me be clear about

      12        that.    There is an objective classification process

      13        that we go through with all inmates.            When I look at

      14        Inmate Troutman, he was moved to community

      15        corrections.     Okay?    And that's the minimum security

      16        classification, which meant during his

      17        classification process he was classified as minimum

      18        security.

      19                 We have minimum security cells in the main

      20        jail, we have minimum security cells -- housing

      21        units at CCC.       CCC is not just work release, it's

      22        kind of a split between work release beds and

      23        minimum security classification.

      24                 While he was at CCC, he was involved in an

      25        altercation, apparently.         Okay?    As a result of that



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 175 of 248 PageID #:
                                     3677
                                                                                175


       1        altercation, he was moved back to the main jail

       2        complex.     We do not have disciplinary segregation

       3        cells at CCC, so because of the altercation that he

       4        was in, he was moved back to the main jail complex,

       5        okay, and moved by classification into that

       6        disciplinary segregation cell as a result of that

       7        altercation.

       8        Q.       Now, what obligation -- now, the -- the

       9        cell -- let me strike that.

      10                 The cell that he was moved into was a single

      11        cell with bars.       That's the dorm he was moved into?

      12        Mr. Troutman?

      13        A.       Again, I -- it -- it -- I don't have that in

      14        front of me again, but it sounds like it, yeah.

      15        Q.       Well, yeah.     Because that's where he wound up

      16        and died.

      17        A.       He was moved into disciplinary segregation.

      18        Right.     Right.

      19                 THE REPORTER:     I'm sorry.     Say your answer

      20        again.

      21        A.       He was moved into disciplinary segregation as

      22        a result of the altercation.          That is correct.

      23        Q.       Right.     And according to the timeline, he

      24        gets written up for fighting on November 24th of

      25        2015.    At 15:58 hours military time, or 3:58 p.m.,



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 176 of 248 PageID #:
                                     3678
                                                                                176


       1        Mr. Cox, the class -- classification officer,

       2        notifies -- calls down to medical to notify Nurse

       3        Brown of the fact that Mr. Troutman was placed in a

       4        single cell with bars --

       5        A.       Correct.

       6        Q.       -- correct?    Okay.    Now, the records, the

       7        jail records indicate that Mr. Troutman was actually

       8        moved and put in the cell on -- on the fifth floor

       9        of the Hall of Justice, which was a single cell with

      10        bars, at 20:32 hours, or 8:32 p.m.

      11        A.       Okay.

      12        Q.       And later that evening, approximately two

      13        hours later, at 22:47 hours, 10:47 p.m., is when the

      14        corrections officers on that unit came in and found

      15        him hanging and tried to save him.

      16        A.       Correct.

      17        Q.       All right.    The objective classification

      18        process that you're talking about, is that codified

      19        anywhere?

      20        A.       As a matter of policy, yes.

      21        Q.       All right.

      22        A.       What was different -- I guess not different,

      23        but what was the case here is Mr. Troutman, Inmate

      24        Troutman was housed at CCC in minimum security

      25        classification, was brought back on a major



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 177 of 248 PageID #:
                                     3679
                                                                                177


       1        disciplinary infraction for fighting.             Okay.        As a

       2        result of that fight, he was put into a disciplinary

       3        segregation.

       4                 Now, I will compare that to, it's no

       5        different if he had been in minimum security in the

       6        main jail complex and involved in a fight.                He

       7        would've been put into disciplinary segregation.

       8        Q.       And that's where he was put.

       9        A.       That's where he was put.        Correct.

      10        Q.       All right.    Once he's put there, what is the

      11        responsibility of the classification officer to --

      12        to protect Mr. Troutman for being placed in a single

      13        cell with bars based upon Mr. Troutman's history?

      14                 MR. OGBURN:    Objection.      Form.    Go ahead and

      15        answer.

      16        A.       Mr. Troutman was never placed on a no bars

      17        alert.     Okay?   Mr. Troutman had been placed on

      18        observation as a result of a action that occurred in

      19        the booking area when he was first brought in to

      20        custody.

      21                 As a result of that act, Mr. Troutman was put

      22        on a level one observation, was assessed by mental

      23        health, was cleared by mental health, and was moved

      24        to general population.

      25                 Further, as validated by the -- the note in



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 178 of 248 PageID #:
                                     3680
                                                                                178


       1        the EMAR, he was cleared by mental health and there

       2        was a notation made in that EMAR that the -- that it

       3        was an attention-getting act.          I believe that's what

       4        the inmate said.       Something to that effect.          "I just

       5        wanted to get out of here."

       6                When he is moved to CCC, gets involved in the

       7        altercation -- okay.        And I can't speak for the

       8        mental health professional that cleared him.               Okay?

       9        But what I can speak to is policy.            Okay?

      10                There was nothing on this case that alerted

      11        us, that gave us pause, that gave us reason to

      12        believe, based upon him just being cleared, that he

      13        was actively engaged in suicidal ideation or else we

      14        wouldn't have put him there.

      15                Now, what apparently Mr. Cox did -- I'm not

      16        going to speak for Mr. Cox and I don't know if he's

      17        been deposed or not, and if he has, what he said.

      18        Okay.   But there was an investigation done, okay, an

      19        administrative investigation that was done, and

      20        Mr. Cox was cleared in that inve -- in that

      21        investigation.      There was no policy violation.

      22                Pragmatically, there was nothing to indicate

      23        Mr. Troutman was at risk for self-harm.               Nothing.

      24                Now, one of the most devastating things that

      25        ever occurs, whether you're a jail administrator or



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 179 of 248 PageID #:
                                     3681
                                                                                179


       1        whether you're a counselor or staff or other

       2        inmates, is an in-custody death.           It upsets me

       3        greatly, as well as people around me.

       4        Q.       It should everyone.

       5        A.       Absolutely.

       6        Q.       Director, let's stick to the answer to the

       7        question.

       8        A.       Well, I'm -- I'm attempting to answer your

       9        question, Counselor.

      10        Q.       You're just making a statement.

      11        A.       It's a big deal.

      12        Q.       It is a big deal.      That's why we're here.

      13        A.       Absolutely.

      14        Q.       I'm going to show you what has been marked

      15        Deposition Exhibit 12 and ask you if you recognize

      16        that exhibit.

      17                 (Bolton Deposition Exhibit 12 was marked for

      18        identification and is filed with this transcript.)

      19                 MS. O'REILLY:     Am I missing Exhibits 9 and

      20        10?

      21                 MR. SIMON:    We did -- yeah.       Nine --

      22                 MS. O'REILLY:     I'm sorry.     It's the --

      23                 MR. SIMON:    You got it?

      24                 MS. O'REILLY:     -- PIU report and the

      25        diagram --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 180 of 248 PageID #:
                                     3682
                                                                                180


       1                 MR. SIMON:     Okay.

       2                 MS. O'REILLY:     -- that I got.

       3                 MR. SIMON:     All right.

       4                 MS. O'REILLY:     Okay.

       5                 MR. OGBURN:     Right.    Right.

       6                 MS. O'REILLY:     All right.       I've got it.

       7        Thanks.

       8        Q.       Okay.   You familiar with this email string?

       9        A.       No, sir.     I -- I -- I believe I -- I believe

      10        that this was -- I just saw this recently.

      11        Q.       All right.     Who's Kyle Ernst?

      12        A.       Kyle Ernst is a --

      13        Q.       At that time?

      14        A.       He worked in classification.          He's retired

      15        now.

      16        Q.       All right.     Was he director of

      17        classification?

      18        A.       No.

      19        Q.       Who was William Ashby?       Or is William Ashby?

      20        A.       William Ashby is a -- now he's a -- he

      21        started off at -- at -- at Louisville Metro as a

      22        corrections officer, retired as a major, came back

      23        to us in a civilian capacity.          Works now in a -- in

      24        a lower level civilian capacity.

      25        Q.       In November of 2000 -- excuse me.           In



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 181 of 248 PageID #:
                                     3683
                                                                                181


       1        January 2014, Dwayne Clark, what was his position?

       2        A.       Chief of staff.

       3        Q.       Eric Troutman, what was his position?

       4        A.       He is a deputy director.

       5        Q.       Okay.   And this was an email that was sent to

       6        those individuals, they are copied to those

       7        individuals, but it was sent to corrections sta --

       8        classification staff, right?

       9        A.       Yes, it looks that way.

      10        Q.       Okay.   I'm going to show you Exhibit --

      11        Deposition Exhibit 13, ask you if you recognize this

      12        exhibit.

      13        A.       Yes, sir.

      14                 (Bolton Deposition Exhibit 13 was marked for

      15        identification and is filed with this transcript.)

      16        Q.       Okay.   What is it?

      17        A.       Says policy 03-3.01 titled Special Management

      18        Unit.

      19        Q.       Individuals that are in disciplinary

      20        segregation, are they included in the categories in

      21        that policy?

      22        A.       Yes.

      23        Q.       All right.    And the last page of that

      24        exhibit, can you go to that exhibit on the last

      25        page?    You see the form that's included?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 182 of 248 PageID #:
                                     3684
                                                                                182


       1        A.       Yes, sir.

       2        Q.       Okay.    Does that form seem to match the

       3        information that's in the email in Exhibit 12?

       4        A.       Appears similar, yes.

       5        Q.       All right.    And by the -- by the notations on

       6        the last page of Exhibit 13, does it appear that

       7        that form was incorporated into the -- the policy as

       8        stated in division -- as stated in Exhibit 13?

       9        A.       Restate the question, please.

      10                 MR. SIMON:    Could you repeat it, please,

      11        Tracy?

      12                 THE REPORTER:     Sure.

      13                 (Reporter read from the record as requested.)

      14        A.       I don't know the answer to that, and I'll

      15        tell you why.       I -- without reading the entire

      16        policy, I don't know if this form -- there's nothing

      17        on this form to indicate that it is a ancillary

      18        report or document pursuant to 03-3.01.             I don't

      19        know that.       It's attached to it, but, again, I don't

      20        know if it's part of the policy or not.

      21        Q.       On that document on the last page --

      22        A.       Yes, sir.

      23        Q.       -- does it -- does it make reference to the

      24        same numbered policy as -- that it's attached to?

      25        A.       Left-hand corner?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 183 of 248 PageID #:
                                     3685
                                                                                183


       1        Q.       No.

       2        A.       Yeah, left-hand corner down here?

       3        Q.       Yeah.

       4        A.       Okay.   03-3.01 dash -- yeah, I'm not sure --

       5        sure what the dash -- the dash two is, but certainly

       6        the first part of that, yes.

       7        Q.       All right.    Now, I'm going to take you back

       8        to Exhibit 12.

       9        A.       Okay.

      10        Q.       The date on that email, what is the date on

      11        that email?

      12        A.       Looks like January 13th, 2014.

      13        Q.       And what is the directive of that email?

      14        A.       Basically what this email states is that the

      15        classification supervisor is advising classification

      16        staff anytime that you are requesting or need to use

      17        a single cell, let them know that you'll call them

      18        back, meaning custody staff, because you need to

      19        find out if there are any medical conditions that

      20        classification needs to make security aware of

      21        before moving that person into a single cell.

      22        Q.       Okay.   Now, an inmate that was actively

      23        suicidal, would that qualify as a medical condition?

      24        A.       If a person was actively suicidal, yeah.

      25        Q.       So this is a directive to the classification



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 184 of 248 PageID #:
                                     3686
                                                                                184


       1        officer that requires him to communicate with

       2        medical, correct?

       3                 MR. OGBURN:    Objection.      Form.    Go ahead.

       4        A.       There's nothing to indicate that this is

       5        embedded in policy, but, again, it was a --

       6        obviously a best intention to mitigate risk.

       7        Q.       How was -- how was this directive

       8        communicated to classification staff?

       9        A.       I'm not sure I understand your question.

      10        Q.       Other than this email, do you know of any --

      11        other than this email, during this time period in

      12        November of 2014, would this have been communicated

      13        to the classification staff in any other manner?

      14        A.       I don't know that, sir.

      15        Q.       What's that?

      16        A.       I have no way of knowing that.

      17        Q.       In the report, in the PSU report --

      18        A.       Correct.

      19        Q.       -- it indicated that the Classification

      20        Officer Cox was not aware of this requirement --

      21        A.       Yes, sir.

      22        Q.       -- that he contact -- he get affirmative

      23        information from medical that he can pass on to the

      24        sergeant about whether this inmate should be moved

      25        to a single cell with bars, correct?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 185 of 248 PageID #:
                                     3687
                                                                                185


       1        A.       Correct.

       2        Q.       And the reason that Classification Officer

       3        Cox did not get that information is that it was not

       4        in his materials when he assumed the position of

       5        classification prisoner interviewer.

       6        A.       I don't know that, Counselor.

       7        Q.       That's what his testimony was.

       8        A.       Okay.   Well, I -- okay.

       9        Q.       Okay.   If that's what his testimony was --

      10        strike that.

      11                 What -- what are your expectations -- or what

      12        were your expectations in September -- excuse me,

      13        November of 2015 for the classification officer to

      14        communicate with medical about Mr. Troutman in that

      15        situation?

      16        A.       I -- I don't know what my expectations were

      17        on -- on November 15th, 2014, Counselor.

      18        Q.       Let's go back.     Whose responsibility was it

      19        that Mr. Cox, as the classification prisoner

      20        interviewer, had that directive?

      21        A.       I'm not sure I understand your question.

      22        Q.       The report, the PSU report by corrections --

      23        A.       Yes.

      24        Q.       -- indicates that Mr. Cox was unaware of the

      25        directive to communicate with medical about putting



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 186 of 248 PageID #:
                                     3688
                                                                                186


       1        a -- an inmate in a single cell with bars in this

       2        situation.

       3        A.       I believe what it says pursuant to this email

       4        of January 13th, 2014, as we have already discussed

       5        and -- and talked about, the email from Mr. Ernst

       6        is -- is advising his staff, based on what I see

       7        here, that that's that he wishes them to do.

       8        Q.       All right.    But according to Mr. Cox, he

       9        didn't receive that information.

      10        A.       Okay.

      11        Q.       Okay.   Whose responsibility was it that

      12        Mr. Cox receive that important information?              Did

      13        somebody have that responsibility?

      14        A.       Well, it looks like the email was sent from

      15        Mr. Ernst to Mr. Cox.

      16        Q.       The email was sent to Metro Corrections

      17        classification and others apparently at a time,

      18        according to Mr. Cox and the PSU investigation,

      19        before Cox assumed that position.

      20        A.       Okay.

      21        Q.       Mr. Cox testified that he was unaware of this

      22        directive at the time that he was filling that

      23        position and in communicating this information

      24        regarding Mr. Troutman.

      25        A.       Okay.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 187 of 248 PageID #:
                                     3689
                                                                                187


       1        Q.       So who has the responsibility to make sure

       2        that a classification officer that assumes that

       3        position as a new hire is told about changes in

       4        policy?

       5        A.       My understanding is Mr. Cox -- my

       6        understanding is that Mr. Cox contacted medical.

       7        That's my understanding.

       8        Q.       He contacted them, all right, but he didn't

       9        get a -- didn't get a response back from medical

      10        regarding Mr. Troutman.

      11        A.       Okay.     Again, it -- it -- my understanding is

      12        Mr. Cox contacted medical.          Now, whether or not

      13        medical contacted him back, I don't -- I don't know

      14        that.     It doesn't --

      15        Q.       Well --

      16        A.       It sounds like maybe that didn't occur.

      17        Q.       Well, we're going to talk about that in a

      18        minute, but who had the responsibility for informing

      19        Mr. Cox of the policy?

      20        A.       It's not a policy.        It was not writ -- it's

      21        not recorded in the policy.          That practice is not

      22        recorded in the policy.

      23                 MR. SIMON:     Have we marked this yet?

      24                 MS. NORRIS:     Uh-huh.

      25                 MR. SIMON:     Okay.   What --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 188 of 248 PageID #:
                                     3690
                                                                                188


       1        A.       Looking for special management?

       2        Q.       Yeah.

       3        A.       Right here, Exhibit 13.

       4        Q.       Okay.     Okay.    What's the effective date of

       5        Exhibit 13?

       6        A.       It looks like 4-17 of '14.

       7        Q.       And under the definition of Disciplinary

       8        Segregation, was Mr. Troutman -- at that point in

       9        time, on November 24th of 2015, was he in

      10        disciplinary segregation or pre-hearing confinement?

      11        A.       According to the Exhibit 11 from Mr. Cox, the

      12        inmate was moved pending disciplinary, notified

      13        Nurse Brown of single cell use, waiting to hear back

      14        from medical on that.

      15        Q.       Okay.     Who in Louisville Metro Corrections is

      16        obligated to make sure that Cox knows about this

      17        directive?

      18        A.       Well --

      19                 MR. OGBURN:       Objection.   Form.    Go ahead.

      20        A.       Again, it looks like -- and -- and again, I

      21        don't -- I don't know what Mr. Cox said or didn't

      22        say, but what I see in the documentation is that

      23        Mr. Cox notified Nurse Brown of single cell use and

      24        then waiting -- was waiting to hear back from her on

      25        that.    It looks like that notification was made.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 189 of 248 PageID #:
                                     3691
                                                                                189


       1                 Now, whether Mr. Cox says he knew or didn't

       2        know about a memo that came sometime in

       3        January 2014, I don't know about that, but from

       4        Mr. Cox's entry on the movement report, it looks

       5        like he did just that.

       6        Q.       Where did he get -- where did Mr. Cox get a

       7        response from medical, receive a response from

       8        medical that would allow him to continue to keep Mr.

       9        Troutman on the move list?

      10        A.       Again, I -- and, again, I don't have the

      11        investigative report in front of me, so maybe I can

      12        defer to that, but it's clear that he notified Nurse

      13        Brown of single cell use and was waiting to hear

      14        back from Nurse Brown on that.           Apparently he never

      15        heard back from Nurse Brown.

      16        Q.       Okay.

      17        A.       Okay?   That's what I'm ascertaining.          And

      18        again, I don't have the investigative --

      19        investigation in front of me from -- that I read

      20        January of last year.

      21        Q.       Okay.   On Ernst's email --

      22        A.       Yeah.

      23        Q.       -- would you read again the first paragraph

      24        where it says Staff?

      25        A.       (Reading) Staff, from this point on -- from



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 190 of 248 PageID #:
                                     3692
                                                                                190


       1        this point on, anytime a sergeant calls you for a

       2        single cell, let them know you will call them back.

       3        You are to call Medical and speak with a supervisor

       4        and say, I have an inmate that has to be housed in a

       5        single cell.       Is there any medical condition that

       6        classification needs to make Security aware before

       7        moving to that cell?

       8        Q.       Okay.     Continue.

       9        A.       (Reading) PCI will then notify the sergeant

      10        that the inmate can or can't be housed in a single

      11        cell, at the same time updating the notes with who

      12        you spoke with in medical and what the condition, if

      13        any, who in security you notified.            This is to be

      14        documented on the inmate notes.

      15        Q.       So at that point in time, in November of

      16        2015, an individual like Mr. Troutman could be

      17        placed in a single barred cell --

      18        A.       Uh-huh.

      19        Q.       -- and actually moved into a single barred

      20        cell --

      21        A.       Uh-huh.

      22        Q.       -- before there would be information given

      23        back to classification that would allow him to be

      24        placed there.

      25        A.       I -- again, Counselor, I have not seen this



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 191 of 248 PageID #:
                                     3693
                                                                                191


       1        up until just within the last week or so, this --

       2        this email from Mr. Ernst.         I'm not aware of it.

       3                 What I can tell you, based upon my review of

       4        this case from a higher level, in reading the -- the

       5        investigation at the time, Inmate Troutman was moved

       6        into a disciplinary segregation unit based upon an

       7        incident that occurred.         Okay?

       8                 There was nothing to indicate that he was

       9        engaged in -- in -- in active suicidal ideation.

      10        There was nothing to indicate -- there was -- there

      11        was nothing to indicate, we did not know that he was

      12        going to hurt himself.        There was nothing to

      13        indicate that.

      14        Q.       And you base that upon what?         You base

      15        upon --

      16        A.       I'm basing that upon, number one, there was

      17        nothing to indicate in any of the notes, okay, that

      18        he was a threat to self or others.            He had just seen

      19        a mental health professional, I think it was about a

      20        week before, where he was cleared from observation

      21        to general population, and then there was further an

      22        indication in the medical note that the -- that the

      23        issue that triggered the observation to begin with

      24        was nothing more than attention getting on his part

      25        to begin with.      He wrapped gauze from his hand



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 192 of 248 PageID #:
                                     3694
                                                                                192


       1        around his neck.

       2        Q.       You've testified to that.

       3        A.       And -- and -- and you asked me to repeat it

       4        and I am.

       5        Q.       On the XJail information --

       6        A.       Uh-huh.

       7        Q.       -- it indicates that that inmate made a

       8        suicide attempt and he's moved to observation one,

       9        correct, on November 13th?

      10        A.       Yes.

      11        Q.       And that information would've been known to

      12        Mr. Cox?

      13        A.       It would've been known, sure.

      14        Q.       Okay.     And according to Mr. Cox, it was known

      15        to Mr. Cox.

      16        A.       Right.

      17                 MR. SIMON:     Okay.   Let's take a break.

      18                 THE VIDEOGRAPHER:      We are off the record at

      19        4:45 p.m.

      20                 (Recess from 4:45 p.m. to 4:56 p.m.)

      21                 THE VIDEOGRAPHER:      We are back on the record

      22        at 4:56 p.m.

      23        Q.       All right, Director.       What I want to do at

      24        this time, I want to take you through the inmate

      25        suicides that occurred at LMDC starting in October



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 193 of 248 PageID #:
                                     3695
                                                                                193


       1        of 2013.

       2                 On October 19th of 2013 a Mr. Mahmoud Hindi

       3        hanged himself in a single cell with bars on the

       4        fifth floor of the Hall of Justice.            You are aware

       5        of that as director?

       6        A.       Yes, sir.

       7        Q.       What do you know about Mr. Hindi's suicide?

       8        A.       What's the date again?

       9        Q.       October 19th, 2013.

      10        A.       It's four and a half years ago.          Just that I

      11        believe Mr. Hindi was in custody on a -- kind of a

      12        high profile double homicide case, I believe, and I

      13        don't recall much else in terms of mental health or

      14        him being a problematic inmate.

      15        Q.       But the location where he was found and the

      16        manner and instrumentalities of his suicide, that's

      17        correct, he was hanging in a single cell with bars

      18        with ligature?

      19        A.       I -- I -- if you say so.        Again, I don't

      20        remember exactly where he was found.            But as I

      21        pointed out, I mean, I -- I've seen inmates --

      22        Q.       Right.

      23        A.       -- commit suicide by a variety of methods.

      24        Q.       All right.    And Mr. -- and Mr. Hindi had been

      25        cleared by mental health prior to being placed in



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 194 of 248 PageID #:
                                     3696
                                                                                194


       1        that single cell with bars?

       2        A.       I don't know, sir.

       3        Q.       You don't know?

       4        A.       I -- I do not know about a case that occurred

       5        almost five years ago.

       6        Q.       After Mr. Hindi's suicide, did you institute

       7        any policy changes regarding single cell use by

       8        inmates with indications being high risk for

       9        suicide?

      10        A.       We -- as I -- as I attempted to convey

      11        throughout this testimony, throughout this

      12        deposition, that we are -- constantly review and try

      13        to improve how we handle complex cases, how we

      14        handle suicides, serious suicide attempts, use of

      15        force.

      16                 (Ms. Norris left the deposition room.)

      17        Q.       Okay.   That -- and that's why you do a

      18        mortality review after an event like this, right?

      19        A.       That's why we do after action reviews on a

      20        lot of different things, yes.

      21        Q.       All right.    And after Mr. Hindi's suicide on

      22        October 19th, 2013, did that result in any change of

      23        policy by corrections?

      24        A.       Counselor, I -- again, it's almost five years

      25        ago.     I don't know exactly.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 195 of 248 PageID #:
                                     3697
                                                                                195


       1        Q.       Laron Moore is a person that hanged himself

       2        with a ligature in a single cell with bars.              This

       3        took place -- actually he made an attempt on

       4        August 6th of 2013.

       5        A.       Uh-huh.

       6        Q.       All right.    Then he was released to the

       7        general population in -- later in August of 2013,

       8        and he committed suicide, he was successful on that

       9        suicide attempt on January 3rd of 2014.

      10        A.       Okay.

      11        Q.       Are you familiar with Mr. Laron Moore's

      12        suicide?

      13        A.       I'm familiar with -- I am familiar with Laron

      14        Moore --

      15        Q.       All right.

      16        A.       -- and the fact that he committed suicide,

      17        yes.

      18        Q.       All right.    Now, the other facts that I

      19        mentioned to you about his previous attempt and

      20        being cleared and then where it happened and with a

      21        ligature in a single cell with bars, is that all

      22        consistent with what your memory is of that event?

      23                 (Ms. Norris reentered the deposition room.)

      24        A.       Can you -- can you rephrase the question,

      25        please?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 196 of 248 PageID #:
                                     3698
                                                                                196


       1        Q.       The facts that I told you surrounding

       2        Mr. Moore at the jail about the method in which he

       3        died --

       4        A.       Uh-huh.

       5        Q.       -- where he was housed, the type of unit that

       6        he was housed in --

       7        A.       Uh-huh.

       8        Q.       -- and the fact that he was -- made two

       9        suicide attempts, is that consistent with what your

      10        understanding is about that -- about that suicide

      11        and that inmate?

      12        A.       Again, without -- without reviewing that

      13        case, I certainly do remember the Larama -- the

      14        Laron Moore suicide, and from a -- from a practical

      15        perspective, it is the after action reviews, in --

      16        inclusive of the mortality reviews, that create

      17        opportunities for us to debrief and make

      18        improvements.

      19        Q.       So what did you do --

      20        A.       And it was --

      21        Q.       -- after Laron Moore's death?         Did you do --

      22        A.       I can't tell you exactly what we -- exactly

      23        what we did four or five years ago.            What I can tell

      24        you is what we did then and what we do now are two

      25        different things, and I think that -- that some of



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 197 of 248 PageID #:
                                     3699
                                                                                197


       1        the progress and some of the metrics bear that out.

       2                 And that is everything from -- from

       3        implementing things like no bars, doing more

       4        training, doing cross systems training, taking a

       5        look at what works and what doesn't work.

       6                 You know, we haven't -- we haven't just sat

       7        on our thumbs and had these things happen and not

       8        been responsive to trying to make them and do

       9        better.

      10        Q.       Do you have Exhibit 12?        This is the email?

      11        A.       I do.

      12        Q.       Okay.   Isn't that something that was

      13        instituted by corrections after Mr. Moore's suicide?

      14        A.       Mr. -- Mr. Moore died when?

      15        Q.       His second and successful attempt was

      16        January 3rd of 2014.

      17        A.       Okay.

      18        Q.       All right.    And the date of this email that

      19        was sent out by Mr. Ernst was what?

      20        A.       Ten days later, on January 13th.

      21        Q.       All right.    So are you telling us that this

      22        was a measure that was taken in response to

      23        Mr. Moore's suicide?

      24        A.       I --

      25                 MR. OGBURN:    Objection to form.        Go ahead and



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 198 of 248 PageID #:
                                     3700
                                                                                198


       1        answer.

       2        A.       I would say based upon the timing and the

       3        dates that you just provided me, the -- the -- the

       4        timing certainly looks as if that may be congruent.

       5        Q.       And if you made this change that's reflected

       6        in the email that's in Deposition Exhibit 12 --

       7        A.       Uh-huh.

       8        Q.       -- what steps did corrections do to make sure

       9        that their classification staff understood that

      10        directive?

      11                 MR. OGBURN:    Objection.      Form.    Go ahead and

      12        answer.

      13        A.       I'm -- I'm really having a tough time with

      14        your question.       Your question is not making a whole

      15        lot of sense to me.

      16        Q.       All right.    I'll rephrase it.

      17        A.       Okay.

      18        Q.       The -- the methodology that is set out in

      19        that email by Mr. Ernst --

      20        A.       Yes, sir.

      21        Q.       -- that is to accomplish what?          What is the

      22        purpose of that?

      23        A.       It appears that the purpose of this email

      24        was -- and I think I pointed this out earlier in the

      25        deposition, was to give guidance to classification



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 199 of 248 PageID #:
                                     3701
                                                                                199


       1        staff when a sergeant calls for a single cell, let

       2        them know you're going to call them back, that

       3        you're going to check with medical.            And again, I --

       4        I can -- I can read this again if you wish.

       5        Q.       No, but what's it --

       6        A.       I under -- I understand what this says.

       7        Q.       Yeah.   Okay.    What's the import --

       8        A.       I don't understand your question.

       9        Q.       Why is that important?       Why is that an

      10        important directive for classification officers to

      11        follow?

      12        A.       Well, again, I -- I didn't write this and I

      13        didn't send it, I'm not aware of it, nor am I on the

      14        distribution of this memo, but what I can tell you

      15        is that if there are ways that we can mitigate risk

      16        in self-harm, we're going to attempt to do that.

      17        Q.       And this was a manner in which you attempted

      18        to do that, right?

      19        A.       This was a manner in which Mr. Ernst

      20        communicated to his classification staff.              This is

      21        not a policy, nor is it embedded in a policy.               This

      22        was a communication, this was an internal

      23        communication.

      24        Q.       Well, it's in a -- would you say as a --

      25        would it be a fair statement to say that it was a



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 200 of 248 PageID #:
                                     3702
                                                                                200


       1        communication for the purpose of fulfilling a -- an

       2        objective of your policy?

       3        A.       It was a communication guiding subordinate

       4        staff to do something to mitigate risk.             That's why

       5        this was done, to mitigate risk.

       6        Q.       Right.    All right.    Continuing with the

       7        suicides, the next is a Mr. Wright on October 27th

       8        of 2014.     Do you remember that -- that suicide of

       9        that inmate?

      10        A.       No, I do not.

      11        Q.       Did you -- were you involved in the -- the

      12        after action review of Mr. Wright's suicide?

      13        A.       Counselor, I -- I think I just pointed out I

      14        don't recall that suicide, so if I don't recall that

      15        suicide, I'm certainly not going to recall being

      16        involved in the -- in the after action review.

      17        Q.       Okay.    What -- what changes in LMDC policy

      18        came about after Mr. Wright's suicide on

      19        October 27th of 2014?        Do you know of any?

      20        A.       No, but I know that -- I -- with an -- with

      21        any critical incident -- and I do not recall the

      22        Wright case specifically.         Should I get the

      23        opportunity to review that case, I'm sure it may

      24        come back to -- may come back to me.

      25                 Again, we look at every bad outcome as an



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 201 of 248 PageID #:
                                     3703
                                                                                201


       1        opportunity for improvement.          What exactly we did as

       2        a result of that, I don't recall.           I don't recall.

       3        Q.       There's an indication that there was an

       4        inmate named Robert Workun, spelled W-O-R-K-U-N, was

       5        an inmate suicide on February 26th of 2015.              Are you

       6        familiar with that name --

       7        A.       No.

       8        Q.       -- as an inmate suicide?

       9        A.       It's not ringing a bell, Counselor.

      10        Q.       Going to show you an email -- or a document

      11        that I've labeled Deposition Exhibit 14 and ask you

      12        if you can identify that email.

      13        A.       I can identify who the principals are and the

      14        date.

      15        Q.       Okay.   Who are the principals?

      16        A.       Jennifer Eubanks.

      17        Q.       And who -- what is her position with

      18        corrections?

      19        A.       She was a lieutenant over our Professional

      20        Standards Unit who's since retired.

      21                 (Bolton Deposition Exhibit 14 was marked for

      22        identification and is filed with this transcript.)

      23        Q.       And she sent --

      24        A.       Kevin Despain.

      25        Q.       Yeah.   She spent -- sent this to Mr. Despain.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 202 of 248 PageID #:
                                     3704
                                                                                202


       1        Who is Kevin Despain?

       2        A.       Kevin Despain is a retired sworn, I believe,

       3        sergeant with the Public Integrity Unit.

       4        Q.       And that is part of -- that's corrections'

       5        Public Integrity Unit?

       6        A.       Yes, sir.

       7        Q.       And the subject is the death re -- is death

       8        reports for three inmates, correct?

       9        A.       Correct.

      10        Q.       All right.    And one of the inmates on the

      11        list is Robert Workun with a date of death of

      12        2-26-15.

      13        A.       Correct.

      14        Q.       And you're telling us you don't have any

      15        information, any knowledge about that person's

      16        death?

      17        A.       What I'm telling you, Counselor, is I don't

      18        recall.     That could've been an HIP person too.

      19        Q.       Okay.   Well, what I'm saying is we have no

      20        documents whatsoever in terms of discovery on

      21        Mr. Workun's death, so can you provide --

      22        A.       Yeah, you know why?       And again, I -- if I

      23        may.

      24        Q.       Sure.

      25        A.       I -- and I don't know that, but I believe



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 203 of 248 PageID #:
                                     3705
                                                                                203


       1        that he may have been a HIP participant.

       2        Q.       All right.     Can you give us --

       3        A.       Now, if it's an HI -- if it's -- if it's an

       4        HIP participant, it's not an in -- in-custody death

       5        investigation.

       6        Q.       I'd agree with that.       My que -- my -- my --

       7        A.       I'm not asking if you agree, I'm telling you

       8        what it is.

       9        Q.       Okay.   So are you saying that's what it was?

      10        A.       What I'm saying is --

      11        Q.       Know that for sure?

      12        A.       What I'm saying is --

      13                 THE REPORTER:     Gentlemen, I need one at a

      14        time.    You're starting to overlap.

      15                 THE WITNESS:     All right.     Gotcha.

      16        Q.       All right.     Let me ask the question.        Do you

      17        know whether Workun was an HIP participant when

      18        he -- when he died?

      19        A.       I do not know that, but that name is not

      20        familiar.     If it's not familiar, I'm thinking that

      21        it could be.

      22        Q.       Can you provide us that information?

      23        A.       We can get that, yeah.

      24        Q.       All right.     On February 16th of 2015, an

      25        inmate, last name of Bolton, died by hanging from a



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 204 of 248 PageID #:
                                     3706
                                                                                204


       1        ligature point in a single cell with bars.

       2        A.       Uh-huh.

       3        Q.       Are you familiar with Mr. Bolton's suicide at

       4        corrections?

       5        A.       I'm familiar with that name.

       6        Q.       Well, I know the name, but do you remember

       7        the suicide?

       8        A.       I -- I'm familiar with an individual with

       9        that name committing suicide, yes.

      10        Q.       All right.    This is an individual, records

      11        show that he was booked on December 24th of 2015,

      12        had a history of bipolar, PTSD, other psychological

      13        issues, but -- and that he was placed in a single

      14        cell with bars following threats to another inmate.

      15        Would that -- would you have any information that

      16        would contradict that?

      17        A.       Not off the top of my head, no.

      18                 MS. NORRIS:    Just correct the date.         I think

      19        you said booked 2-24-15.         It would be booked

      20        2-24-14.

      21                 MR. SIMON:    '14.    You're right.      I apologize.

      22        Q.       His date of death is 2-16-15.         Okay.    With

      23        that correction, you have any information that would

      24        contradict what I stated --

      25        A.       Not off --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 205 of 248 PageID #:
                                     3707
                                                                                205


       1        Q.       -- about his suicide?

       2        A.       -- the top of my head, no.

       3        Q.       Okay.     After -- this is Franklin Bolton's,

       4        his full name.       After Mr. Bolton's suicide on

       5        February 16th of 2015, can you tell us of any policy

       6        changes that you made at LM -- LMDC regarding the

       7        placement of inmates in single cells with bars?

       8        A.       As -- as I've already stipulated, if I may

       9        stipulate, previous testimony in this deposition, we

      10        use all critical incidences as an opportunity to

      11        make improvements, improvements our dynamic, and we

      12        continue to look at making improvements --

      13        Q.       Can you --

      14        A.       -- that are within a --

      15        Q.       Can you --

      16        A.       Let me finish.

      17        Q.       -- point us -- can you point us to any change

      18        in policy that took place --

      19        A.       Uh-huh.

      20        Q.       -- after Mr. Bolton's suicide by corrections?

      21        A.       Yeah.

      22        Q.       Tell us.

      23        A.       Yeah.     One change in policy would be we have

      24        moved towards realtime constant supervision on level

      25        ones observation, and not just relying upon a 15- or



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 206 of 248 PageID #:
                                     3708
                                                                                206


       1        20-minute officer watch.         The level ones are now

       2        under constant supervision vis-à-vis remote

       3        surveillance in a control room.

       4        Q.       Was that in response to Mr. Bolton's suicide?

       5        A.       That is in response to a challenge.           That's

       6        what that's in response to.          So if your -- if your

       7        question is, and I believe it was, what have we --

       8        what are we doing or what have we done relative to

       9        this arena, that's one of the things that we have

      10        done.

      11        Q.       Okay.   Could you have done that after an

      12        earlier suicide?

      13        A.       Yeah, we can Monday morning quarterback a lot

      14        of things.

      15        Q.       I'm just asking you the question.           Is it

      16        possible that corrections could've -- could've

      17        implemented that policy, do the realtime observation

      18        of inmates on observation one at a time before

      19        Mr. Bolton's suicide?

      20        A.       I don't know if Mr. Bolton was on level one

      21        observation at the time of his suicide, number one.

      22        Okay.    But, yeah, we could've -- technology is

      23        advancing every day, and the technology that we

      24        re -- recently implemented is very new technology.

      25        We are actually going to be expanding that



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 207 of 248 PageID #:
                                     3709
                                                                                207


       1        technology even further.         We have some significant

       2        plans.

       3                 So you ask if we're doing anything.           We've

       4        got several things that are --

       5        Q.       All right.

       6        A.       -- in the -- in the cue.

       7        Q.       Director, let me ask you questions.           Okay?

       8        A.       Okay.

       9        Q.       Mr. Ashby was a inmate that committed suicide

      10        in a single barred cell on the sixth floor of the

      11        Hall of Justice on October 4th of 2015.             Do you

      12        remember, you have a memory of Mr. Ashby's suicide

      13        in corrections?

      14        A.       I do.   I do.

      15        Q.       Okay.   Tell us what else you remember about

      16        it.

      17        A.       That's about all I recall.

      18        Q.       Do you recall that he was placed in a single

      19        cell with bars as a matter of disciplinary

      20        segregation after a fight with an inmate?

      21        A.       No, I don't recall that.

      22        Q.       Okay.   Would you have any information to show

      23        that was not correct?

      24        A.       No.

      25        Q.       After Mr. Ashby's suicide on October 4th of



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 208 of 248 PageID #:
                                     3710
                                                                                208


       1        2015, can you point us to a change in policy or

       2        procedure that came about because of that?

       3        A.       I believe that, again, when you look at

       4        things in total, certainly migrating towards

       5        alternative housing and trying to figure out a way

       6        to house people in a jail that's full of bars to try

       7        to mitigate that, well, that is certainly one thing.

       8        That's how this protocol developed with the -- with

       9        the no bar -- bars alert.

      10                 Again, utilizing technology on level ones for

      11        realtime observation again is another, and we have

      12        some additional technology we're going to be adding

      13        this year --

      14        Q.       Okay.

      15        A.       -- which would be much more --

      16        Q.       You've mentioned that before.

      17        A.       Right.    Well, you asked me again.

      18        Q.       Can you -- okay.      But can you point us to any

      19        particular policy or procedure that was changed as a

      20        result of Mr. Ashby's suicide?

      21        A.       I think I've answered that question.

      22        Q.       Which is no.

      23        A.       No, that's not what I said.

      24        Q.       Tell us again what you said.

      25        A.       Okay.    What I -- what I said is that we use



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 209 of 248 PageID #:
                                     3711
                                                                                209


       1        every critical incident as a opportunity for

       2        improvement.     In -- in these cases that we have

       3        discussed, we have implemented things like the after

       4        action review, mortality review, in-depth

       5        investigations on in-custody death.            We have

       6        implemented additional training.           We had no training

       7        in mental health prior to 2 -- 2008.            We've added

       8        training on suicide mitigation.           We have done a

       9        number of things.

      10                 If you're asking me specifically on the fly,

      11        I'm not going to be able to give you dates, I'm not

      12        going to be able to respond to incidents that

      13        occurred three, four, five, six years ago, but I can

      14        tell you that as a -- as a general response to your

      15        questions, we have done a lot of things, including

      16        the no bars protocol, to the point where in 2016 we

      17        had no suicides and no in-custody deaths.              Zero.

      18        Q.       And the no bars protocol -- strike that.

      19                 When you instituted the no bars protocol,

      20        would it be a fair statement is that you could've

      21        instituted that at an earlier point in time?

      22        A.       We implemented it when we implemented it.

      23        Q.       Okay.   According to what we've learned in the

      24        case, after Mr. Troutman's suicide in -- on

      25        November 24th of 2015, corrections no longer placed



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 210 of 248 PageID #:
                                     3712
                                                                                210


       1        any inmate that was being handled for a

       2        disciplinary -- in a disciplinary manner in a single

       3        cell with bars.       Is that a change in policy that

       4        came about after Mr. Troutman's suicide?

       5        A.       Can you repeat the question again?

       6                 MR. SIMON:     Could you restate it, please?

       7                 THE REPORTER:     Sure.

       8                 (Reporter read from the record as requested.)

       9        A.       That's not --

      10                 MR. OGBURN:     Objection.     Form.    Go ahead and

      11        answer.

      12        A.       Yeah, that's not a correct statement.

      13        Q.       Okay.     Let me ask that question again.

      14                 Was there a change in policy by corrections

      15        after Mr. Troutman's suicide that prohibited an

      16        inmate who had a prior suicide attempt in custody

      17        from being placed in a single cell with bars?

      18        A.       No, that's not correct.

      19        Q.       How do you know that's not correct?

      20        A.       Because it's not correct.

      21        Q.       So if members of Metro Corrections --

      22        A.       Uh-huh.

      23        Q.       -- are of the opinion that that is the policy

      24        of -- of their employer, are they incorrect?

      25        A.       Counselor, let's be real clear.          Okay.    I



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 211 of 248 PageID #:
                                     3713
                                                                                211


       1        don't know what -- what -- what others -- what --

       2        what other individuals may have said.             What I'm

       3        telling you is the fact of the matter.             Okay?

       4                 If there is a no bars alert on an individual,

       5        he will not be placed in a no bars administrative

       6        segregation housing.        Okay?    A no bars alert can

       7        come off of an individual and sometimes it will stay

       8        on an individual.       Okay?

       9                 A no -- just because a person gets released,

      10        that no bars alert may or may not come off.                Okay?

      11        There's a variety of -- of factors that drive that

      12        process, but it's not absolute and it's not

      13        everybody all the time.         It is on a case-by-case

      14        basis.

      15                 But if you have a no bars alert in your

      16        record and that's the -- and that has not been

      17        removed for whatever reason, you should not be

      18        placed in a bars segregation unit.            That I can tell

      19        you.

      20        Q.       If we learn during the course of this lawsuit

      21        that corrections personnel believe that the policy

      22        of LMDC is to prevent -- or would prohibit an

      23        individual with a prior suicide attempt while in

      24        custody from being placed in a single cell with

      25        bars, would that person be incorrect about the



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 212 of 248 PageID #:
                                     3714
                                                                                212


       1        policy?

       2                 MR. OGBURN:       Objection to form.     Go ahead and

       3        answer the question.

       4        A.       I'm going to ask you to rephrase your

       5        question.

       6        Q.       I'm going to -- you want me to rephrase it?

       7        A.       I want you to rephrase it.

       8                 MR. SIMON:    Tracy, read that back, please.

       9                 THE REPORTER:       Sure.

      10                 (The Reporter did not read back.)

      11                 MR. SIMON:    All right.        Let's take a break.

      12                 THE VIDEOGRAPHER:       We are off the record at

      13        5:28 p.m.

      14                 (Recess from 5:28 p.m. to 5:36 p.m.)

      15                 THE VIDEOGRAPHER:       Okay.     We are back on the

      16        record at 5:36 p.m.

      17        Q.       Director, I'm going to ask you again if you

      18        would look at the inmate movement notes on Mr.

      19        Troutman.       Trying to remember the number on that.

      20        A.       Exhibit 11?

      21        Q.       Yes.    Eleven.

      22        A.       Yes, sir.

      23        Q.       All right.    So what's established from these

      24        entries is that there's a notation by your staff

      25        that Mr. Troutman was suicidal at -- soon after he



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 213 of 248 PageID #:
                                     3715
                                                                                213


       1        arrived at corrections, correct?

       2        A.       I believe what the -- what the document

       3        conveys is that the inmate tried to hang himself on

       4        the booking floor.

       5        Q.       All right.    That's what it says?

       6        A.       Correct.

       7        Q.       All right.    And as a result of that, he goes

       8        to mental health and he's on observation one for

       9        three days, correct?

      10        A.       Looked like he was cleared for GP on

      11        November 17th, but it says -- it says cleared from

      12        detox.

      13        Q.       Okay.   All right.     J2W/OB1 --

      14        A.       I'm sorry?

      15        Q.       -- is that -- on that entry, is that detox or

      16        observation or is it just both?

      17        A.       It looks like it's observation one, so that

      18        would be inclusive of detox.

      19        Q.       When he's discharged to general population on

      20        the 17th of November --

      21        A.       Yes, sir.

      22        Q.       -- he could be discharged in one of two ways.

      23        He could be put on a no bars list that there was

      24        testimony about and -- that's Deposition Exhibit 7?

      25        A.       No, I -- unless I'm hearing you correctly,



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 214 of 248 PageID #:
                                     3716
                                                                                214


       1        that's not correct.

       2        Q.       He could not be put on a no bars list if he

       3        was discharged --

       4        A.       He was -- he was --

       5        Q.       -- from detox?

       6        A.       This -- in this particular case he was

       7        cleared for general population.

       8        Q.       Right.    But hypothetically he could've been

       9        put on a no bars list.

      10                 MS. O'REILLY:     Objection.     Form.    Foundation.

      11        A.       Okay.

      12        Q.       Are you agreeing with me?

      13        A.       No, I'm -- I'm -- I'm not really

      14        understanding the breadth of your question or your

      15        comment.

      16        Q.       Let's just talk about inmates in general.

      17        A.       Uh-huh.

      18        Q.       An inmate that would be -- come into the jail

      19        would have a situation where he tried to hang

      20        himself according to LMDC officers' reports and he

      21        goes to observation --

      22        A.       Uh-huh.

      23        Q.       -- for a period of time.

      24        A.       Uh-huh.

      25        Q.       When he comes out of observation, when he's



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 215 of 248 PageID #:
                                     3717
                                                                                215


       1        cleared from observation --

       2        A.       Uh-huh.

       3        Q.       -- by medical, he can either be placed on a

       4        no bars alert list or he could be released to the

       5        general population without that designation.

       6                 MS. O'REILLY:     Objection.     Form.    Foundation.

       7                 MR. OGBURN:     Same objection.

       8        A.       Okay.

       9        Q.       I mean, are you agree --

      10        A.       I'm -- I'm not -- I -- I -- I --

      11        Q.       Are you agreeing with me?

      12        A.       No, I'm -- I'm -- I'm really not clear with

      13        what you're trying to ask me, Counselor, so I'm not

      14        going to try to put words in your mouth, I'm -- I'm

      15        going to ask you to -- to rephrase the question.

      16        Q.       When an individual is released from

      17        observation --

      18        A.       Okay.

      19        Q.       -- during this time period at LMDC, he can be

      20        released from observation by being put on a no bars

      21        single cell alert or he can be released without that

      22        alert.     Would that -- is that correct?

      23        A.       I -- I -- I -- I guess that hypothetically

      24        could happen.

      25        Q.       Let me see.     Exhibit 7 is the -- here,



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 216 of 248 PageID #:
                                     3718
                                                                                216


       1        Exhibit 7 was the no bars alert.

       2        A.       I've got it.     Yeah.

       3        Q.       All right.     Now, this was an alert and a

       4        procedure that was available at the time that Mr.

       5        Troutman was released from observation, was it not?

       6        A.       I'll stipulate that, yes.

       7        Q.       Okay.     If an inmate is discharged into the

       8        general population and a disciplinary matter came up

       9        and discipline -- the disciplinary policy at the

      10        time required that inmate to be placed in a single

      11        cell --

      12        A.       Uh-huh.

      13        Q.       -- and there were no single cells available

      14        without bars, what was the policy at corrections for

      15        that inmate?

      16        A.       I'm -- I'm going to have to have you repeat

      17        the question.

      18                 MR. SIMON:     Tracy, can you repeat the

      19        question?

      20        A.       You -- you're speaking in a language that I'm

      21        not understanding, Counselor.

      22        Q.       Uh-huh.     I'll have her repeat the question.

      23                 THE REPORTER:     Sure.

      24                 (Reporter read from the record as requested.)

      25        A.       I -- again, I'm not -- I'm not assimilating



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 217 of 248 PageID #:
                                     3719
                                                                                217


       1        the question.      I'm not getting it.

       2        Q.       When an inmate is put in a single cell with

       3        bars during this time period --

       4        A.       Uh-huh.

       5        Q.       -- and he is -- strike that.

       6                 When an inmate is put into a single cell with

       7        bars at corrections during this time period, what is

       8        the directive to the classification officer

       9        regarding the movement of that inmate as indicated

      10        in the email from Mr. Ernst?

      11        A.       I know what the email from Mr. Ernst says.

      12        Q.       Does that apply to that inmate's situation?

      13        A.       No, these are -- these -- these are two

      14        different things or could be two different things.

      15        Q.       Right.    Explain why --

      16        A.       This -- this --

      17        Q.       -- they're two different things.

      18        A.       -- this specifically says anytime a sergeant

      19        calls, okay, anytime a sergeant calls, okay, an

      20        individual that is involved in a -- for example, is

      21        involved in a altercation at CCC and moved back to

      22        the main jail complex, a sergeant may or may not

      23        call, it may or may not happen.           Okay?

      24                 Now, again, remember, we do not have single

      25        segregation cells at CCC.         That is a minimum custody



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 218 of 248 PageID #:
                                     3720
                                                                                218


       1        facility.     Okay?     So if there was a disciplinary

       2        incident over at CCC and the CCC commander or shift

       3        commander directs that that person return to the

       4        main jail complex because of that disciplinary, it

       5        sounds in thi -- like in this case a sergeant never

       6        called.

       7                 Now, what James Cox did in this situation,

       8        okay, is that it sounds like, and again I don't have

       9        the report in front of me, but he may have spoke

      10        with somebody.        I don't know if he spoke with a

      11        sergeant or not.        He may have spoke with a captain,

      12        he may have spoke with a lieutenant, he may have

      13        spoke with just an officer.          I don't know.

      14                 But what it sounds like he did in this

      15        situation is based upon being moved back and the

      16        physical altercation that he was in, okay, he made

      17        the decision to move him into a disciplinary

      18        segregation status.        Okay?

      19                 It sounds like what he attempted to do is he

      20        attempted to call mental health or medical staff.

      21        It sounds like that, and it -- it's documented in

      22        the movement report and in the case notes.

      23        Q.       And his testimony, what we learned from his

      24        testimony, is that he called to medical --

      25        A.       Uh-huh.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 219 of 248 PageID #:
                                     3721
                                                                                219


       1        Q.       -- for the purpose of communicating the fact

       2        that he was -- he had placed Mr. Troutman on a move

       3        list and he would soon be placed in a single cell

       4        with bars.       That's what we learned from Mr. Cox's

       5        testimony.

       6        A.       Okay.

       7        Q.       And Mr. Cox --

       8        A.       Are you -- are you asking me to stipulate

       9        that?

      10        Q.       No.     I'm just telling you that we learned

      11        that from Mr. Cox.       And Mr. Cox also said that he

      12        had told Nurse Brown, who is a staff member with

      13        CCS, of that fact.

      14                 Now, what would be your expectations of

      15        medical to get information to mental health as to

      16        the propriety of Mr. Troutman being placed in a

      17        single cell with bars?

      18                 MS. O'REILLY:     Objection.     Form.    I think it

      19        misstates testimony and it assumes facts not in

      20        evidence.

      21                 MR. OGBURN:     Same objection.

      22        Q.       Go ahead.

      23        A.       My expectation is that Louisville Metro has a

      24        contract with Correct Care Solutions.             We have that

      25        contract for a reason.        Within that contract there's



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 220 of 248 PageID #:
                                     3722
                                                                                220


       1        a scope of work, and the expectation is that Correct

       2        Care Solutions is going to comply with the terms and

       3        conditions of that contract.          My expectation is is

       4        they'll do just that.

       5        Q.       And you have policies that deal with

       6        communicating with your healthcare -- care provider?

       7        LMPD --

       8        A.       I --

       9        Q.       LMDC does have policies that deal with

      10        communicating with their healthcare provider?

      11        A.       We have -- we have a litany of -- of

      12        corrections policies, and Correct Care Solution has

      13        their own set of independent policies.

      14        Q.       Right.    When you --

      15        A.       There are accreditation standards.

      16        Q.       When they're -- when they were approved as

      17        the healthcare provider --

      18        A.       Uh-huh.

      19        Q.       -- would one of the things that would've been

      20        reviewed were their policies about communication?

      21        A.       Not necessarily.

      22        Q.       Would that be one of the performance points

      23        that you would look at in evaluating a healthcare

      24        provider?

      25        A.       What I would look at and what I do look at in



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 221 of 248 PageID #:
                                     3723
                                                                                221


       1        evaluating a healthcare provider is how they -- how

       2        have they performed in other jurisdictions, what

       3        does their litigation history look like, what is

       4        their SME qualifications, how does the scope of work

       5        comport with a community care standard of -- of --

       6        of medical correctional healthcare.            I mean, there's

       7        a lot of things that we're going to look at.

       8        Q.       Okay.   The HSA of CCS, Ms. Wallace, we

       9        learned during the course of this lawsuit that she

      10        believed that the information, the communication

      11        handoff between the classifications officer and the

      12        medical staff was a critical -- critical step.

      13        Would you agree with her on that?

      14                 MS. O'REILLY:     Objection.

      15                 MR. OGBURN:     Objection.

      16                 MS. O'REILLY:     Form.

      17        Q.       Let me rephrase it.

      18                 We learned during the dep -- deposition of

      19        the HSA of CCS during this time period when

      20        Classification Officer Cox called down and left a

      21        message for mental health to weigh in and give

      22        clearance to whether or not Mr. Troutman would

      23        remain or be moved in a single cell with bars.               She

      24        believed that that was a critical piece of

      25        information that should've been communicated to



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 222 of 248 PageID #:
                                     3724
                                                                                222


       1        mental health.        Do you agree with that assessment?

       2                 MR. OGBURN:     Objection.     Form.

       3                 MS. O'REILLY:     Same objection.

       4        A.       No, I really don't, but based upon -- and

       5        again, I -- I'm not sure exactly what -- what Ms.

       6        Wallace said or didn't say or how what she said may

       7        have been assimilated, but I've been in this

       8        business almost 40 years and communication is always

       9        really, really important.

      10                 What I can tell you with a high degree of

      11        certainty is that based upon Inmate Troutman, based

      12        upon the behavior that -- that triggered the

      13        evaluation in the first place was not the type of --

      14        of -- was not suicidal ideation that I would

      15        classify as acute.

      16                 Let me finish, if you would.

      17        Q.       Go ahead.

      18        A.       Or -- or not.     It's up to you.       And that is

      19        based upon the mental health evaluation and that is

      20        based upon the case notes that I read in the

      21        electronic medical record.

      22                 Now, Mr. Troutman was cleared from medical to

      23        go to GP.     Okay?     He was brought back for a

      24        disciplinary infraction.         There was nothing to

      25        indicate at the time of his return that he was



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 223 of 248 PageID #:
                                     3725
                                                                                223


       1        actively in -- there's nothing to indicate this,

       2        that he was actively acutely suicidal.

       3        Q.       Now, you --

       4        A.       Nothing in the record to indicate that,

       5        Larry.

       6        Q.       Let me ask you this:       What's indicated in the

       7        record is he's fighting with another inmate,

       8        correct?

       9        A.       Correct.

      10        Q.       You have previously identified that as a

      11        factor, a high risk factor of -- of a acutely

      12        suicidal inmate.

      13                 MR. OGBURN:     Objection.     Form.

      14        A.       I -- I -- I -- I didn't, and you can go back

      15        and you can check the transcripts of what I said,

      16        and I did not say that.         What I said, that is one of

      17        many that could be.

      18        Q.       Yes.

      19        A.       That could be.     Not that is, that could be --

      20        Q.       Right.

      21        A.       -- based upon a compilation of a lot of

      22        different things.

      23        Q.       Right.     And among those lot of different

      24        things would be the fact that this inmate made a

      25        suicide attempt while he was in custody, it was



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 224 of 248 PageID #:
                                     3726
                                                                                224


       1        reported in an Extraordinary Incident Report by a

       2        sergeant that you're familiar with.

       3        A.       It was reported by a corrections officer, not

       4        a mental health professional.          Okay.    That

       5        corrections officer, those sworn corrections

       6        personnel, did a great job of what we call due

       7        diligence.       Okay?   Based upon what they saw and what

       8        they observed, not as mental health professionals,

       9        but they saw enough to see that this person needed

      10        to be evaluated.

      11        Q.       Bear --

      12        A.       Okay?

      13        Q.       I agree.

      14        A.       And it was up to the mental health

      15        professional to make the determination to either

      16        continue them on observation, okay, to refer that

      17        case to the psychiatrist or the nurse practitioner,

      18        to develop a historical profile on that individual

      19        based upon that assessment, okay, and develop a

      20        treatment plan, to assess the incident in the --

      21        in -- in how in-depth that incident was and how

      22        serious it was, okay, and what that mental health

      23        professional, what that medical professional did is

      24        that based upon their evaluation with that inmate

      25        and what their statement is with respect to that



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 225 of 248 PageID #:
                                     3727
                                                                                225


       1        inmate, he is cleared for GP, and this act, based

       2        upon what is in the medical note, okay, was I'm

       3        trying to get attention, I just want to get out of

       4        here, I wasn't trying to harm myself.

       5                 Now, that's what we do know.         Okay.    There

       6        was nothing that --

       7        Q.       Do you know --

       8        A.       Let me finish 'cause you asked me the

       9        question.     What we do know, and there's -- and --

      10        and there's nothing to -- to -- to -- to counter

      11        this, is when Mr. Troutman was brought back from

      12        CCC, minimum custody for a violation of behavioral

      13        inmate guidelines, okay, there was nothing to

      14        indicate at that point in time, a week later, just a

      15        week after, okay, he was cleared by mental health

      16        for general population, there was nothing to

      17        indicate that he was actively or acutely had

      18        thoughts of wanting to harm himself.            Because if he

      19        had and based upon every case that we went over,

      20        okay, we took appropriate action based upon what we

      21        knew at the time.

      22                 We don't have a crystal ball, we do the best

      23        we can with what we know at the time, and we do a

      24        pretty good job of it.        What I can tell you, there

      25        was nothing to indicate that this inmate had --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 226 of 248 PageID #:
                                     3728
                                                                                226


       1        was -- was -- was going to kill himself.             If -- if

       2        there was, we would've done something about it.

       3        Q.       Okay.   As part -- part of the training, part

       4        of your experience in all your years, are inmates

       5        mani -- manipulative?

       6        A.       Oh, course they are, Counselor.          Absolutely.

       7        Q.       Thank you.

       8        A.       If -- if -- you know why?        They are so

       9        manipulative --

      10        Q.       I didn't ask you why.       I said are they

      11        manipulative or not.

      12        A.       Well, if you want to ask me why, I'll -- I'll

      13        answer that question for you.

      14                 (Ms. Norris left the deposition room.)

      15        Q.       Can you tell us what you learned from your

      16        after action review following Mr. Troutman's

      17        suicide?

      18        A.       On this specific case, I don't recall

      19        exactly.     It's been a number of years.

      20        Q.       And will you provide us that review, a copy

      21        of that review?

      22        A.       We don't administer that review process.

      23        Q.       Okay.   That review goes to -- that --

      24        A.       That review process, I believe I convicted

      25        this earlier on in my deposition.           It's administered



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 227 of 248 PageID #:
                                     3729
                                                                                227


       1        by the contract medical provider.

       2        Q.       All right.    Which is CCS.

       3        A.       Yes, sir.

       4        Q.       And do they provide you with a copy of that

       5        review when it's completed?

       6        A.       I don't recall.

       7        Q.       Who would know whether or not you were

       8        provided with a copy of that review?

       9        A.       The contract provider, CCS would know that.

      10        May know that.

      11        Q.       What -- excuse me?

      12        A.       May know that.

      13        Q.       All right.

      14                 (Ms. Norris reentered the deposition room.)

      15        Q.       The -- the outcome of Mr. Troutman being

      16        placed in a single cell with bars obviously resulted

      17        in his death.

      18        A.       Is that a question or a statement?

      19        Q.       That's the beginning of a question.

      20                 No, strike that.

      21                 MR. SIMON:    All right.     Let's go off record

      22        for a sec.

      23                 THE VIDEOGRAPHER:      We are off the record at

      24        6:02 p.m.

      25                 (Recess from 6:02 p.m. to 6:19 p.m.)



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 228 of 248 PageID #:
                                     3730
                                                                                228


       1                 THE VIDEOGRAPHER:      We are back on the record

       2        at 6:19 p.m.

       3        Q.       All right.    Director, earlier you stated that

       4        one suicide in the jail by an inmate is too many?

       5        A.       Yes, sir.

       6        Q.       Okay.   You still stand by that statement, I

       7        assume.

       8        A.       Absolutely.

       9        Q.       And the time frame that is referenced by this

      10        case, from October of 2013 until November of 2015,

      11        when Mr. Troutman hanged himself in a single cell

      12        with bars, you had six in-custody suicide deaths at

      13        your facility.

      14        A.       That sounds correct, yes.

      15        Q.       What steps did you take after Mr. Troutman's

      16        suicide to try to achieve an outcome of zero

      17        suicides?

      18        A.       Counselor, I believe that's a repetitive

      19        question, but I'll -- I'll go ahead and -- and --

      20        and respond again.

      21                 2016, by way of comparison, we had no

      22        in-custody deaths, no suicides.           And as I have

      23        stated I believe on multiple occasions throughout

      24        this deposition, that we look at every critical

      25        incident as a -- as an opportunity to improve, and I



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 229 of 248 PageID #:
                                     3731
                                                                                229


       1        think the -- the results of -- of using those

       2        opportunities and developing measures, protocols,

       3        and practices like the no bars alerts, like enhanced

       4        technology that is constant observision --

       5        observation on level one, by engaging in daily

       6        briefings inclusive of our mental health staff and

       7        enhancing communication, by improving and adding

       8        training by being more mindful as to the skill set

       9        of our mental health staff and looking for the best

      10        that we can find are -- are all things that we have

      11        engaged in over the years that we feel has -- has

      12        driven the -- the -- the obvious metric of -- of

      13        continuous improvement.

      14                 You know, jails are tough places.

      15        Q.       Okay.

      16        A.       And certainly, you know, continuous

      17        improvement is something that we strive for, and I

      18        think we've seen the results, and -- and -- and I

      19        stand by the fact that -- that every suicide is --

      20        is -- is tragic.

      21        Q.       When you say you added training, can you be

      22        specific as to the training that was added?

      23        A.       Yeah.   And again, I'm certainly not the --

      24        not the trainer or the -- or the subject matter

      25        expert, but, you know, we have enhanced and modified



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 230 of 248 PageID #:
                                     3732
                                                                                230


       1        our training curriculum to be more inclusive of

       2        signs and symptoms in utilizing our -- our mental

       3        health staff to deliver that training.

       4                 I think the -- the -- the contract provider

       5        has developed a higher level of -- of training and

       6        oversight from the corporate perspective of their

       7        local healthcare, mental health staff.             You know,

       8        I've -- I've -- I've had lengthy discussions with my

       9        colleagues across the nation on suicide awareness

      10        and high risk --

      11        Q.       Is this --

      12        A.       -- and --

      13        Q.       Is this something that you've done after

      14        Troutman's death?

      15        A.       No, this is something that we've -- we've

      16        done all along.       Continuous improvement is a -- it's

      17        a daily function, and certainly -- certainly the

      18        outcome with Troutman is -- is just another one of

      19        those things that -- that -- that -- that -- that

      20        drive putting things under a microscope and --

      21        and -- and trying to improve.          It's not just

      22        Troutman.

      23        Q.       What have you -- what have you implemented?

      24        What policies, procedures, or practices have you

      25        implemented after Troutman's death --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 231 of 248 PageID #:
                                     3733
                                                                                231


       1        A.       Yeah, again, I --

       2        Q.       -- if you can tell us?

       3        A.       Counselor, I don't know that without in-depth

       4        research.

       5        Q.       What do you have to research?

       6        A.       Well, you're -- you're -- you're asking me to

       7        equate all of these things that we have done which I

       8        just rattled off, and there's more and there's more

       9        coming, and you're asking me to equate that with a

      10        certain event and a certain time.           I'd have to plot

      11        it out.     We would have to plot that out.

      12        Q.       That's --

      13        A.       I think that's reasonable and makes sense.

      14        Q.       In the deposition we've identified maybe four

      15        policies and procedures that were listed as

      16        deposition exhibits.        Does that sound correct?

      17        A.       I think you've got about 14 exhibits, I

      18        believe.

      19        Q.       No.     Exhibits that are copies of policies and

      20        procedures.

      21        A.       Okay.

      22        Q.       Okay.     And what those policies and procedures

      23        show is that if they were revised, they were revised

      24        maybe every three years or so.

      25        A.       Policies are reviewed annually.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 232 of 248 PageID #:
                                     3734
                                                                                232


       1        Q.       But they're actually revised, according to

       2        the exhibits that are in evidence or that you

       3        testified to, maybe once every few years.

       4        A.       Is that a question or a comment?

       5        Q.       That's a question.

       6        A.       Can you --

       7        Q.       Do you agree with that?

       8        A.       Can you --

       9        Q.       Do you agree with me?

      10        A.       -- can you rephrase the question, please?

      11        Q.       How often were these -- how often were these

      12        policies and procedures revised?

      13        A.       Policies are reviewed every year.

      14        Q.       And what changes were made to these policies

      15        after Mr. Troutman --

      16        A.       They -- I want to look at --

      17        Q.       Wait, I haven't finished my question.

      18        A.       Okay.

      19        Q.       What changes to these policies that you have

      20        identified as exhibits in this deposition, what

      21        changes came about after Troutman's death?

      22        A.       I think I've already asked -- you've already

      23        asked and I've answered, and I -- and I don't know

      24        specifically.      We went over two or three bullet

      25        points in a six-page policy.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 233 of 248 PageID #:
                                     3735
                                                                                233


       1        Q.       We know from the -- the testimony of other

       2        witnesses in this case that Classification Officer

       3        Cox called Nurse Brown regarding Troutman being

       4        placed on a move list to go to a single cell with

       5        bars, correct?

       6                 MS. O'REILLY:     Objection.

       7        A.       Correct.

       8                 MS. O'REILLY:     Form.

       9                 MR. OGBURN:     Objection.     Asked and answered.

      10        Q.       Okay.   Now, we know also that Classification

      11        Officer Cox never got a return call back from mental

      12        health regarding the placement of Mr. Troutman in a

      13        single cell with bars.

      14                 MR. OGBURN:     Objection.     Asked and answered.

      15        Q.       Would you agree?

      16        A.       Correct.

      17        Q.       If mental health in a situation like that

      18        doesn't receive the communication from the

      19        classification officer that an individual in Mr.

      20        Troutman's situation is being moved into a single

      21        cell with bars, doesn't that prevent him from being

      22        evaluated at that point in time by a mental health

      23        professional?

      24                 MR. OGBURN:     Objection.     Form.

      25        A.       I'm not sure how many times you're going to



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 234 of 248 PageID #:
                                     3736
                                                                                234


       1        ask me the ques -- same question a different way,

       2        Counselor, and --

       3        Q.       Can you answer that one?

       4        A.       I -- I -- I -- I will answer like you've

       5        asked similar questions already that Mr. Troutman

       6        was involved in a behavior that was reported by

       7        custody staff, by officers, that he had engaged in

       8        a -- in a -- in a -- in a gesture that they

       9        perceived to be self-harm.

      10        Q.       Okay.   Well, wait.     Let me --

      11        A.       You're --

      12        Q.       I -- I -- let me interrupt you --

      13        A.       Okay.

      14        Q.       -- if I might, and then go ahead and explain

      15        your answer.     Can you answer that question yes or

      16        no?

      17        A.       It's got -- I -- I -- I believe what I just

      18        said is that you have asked this question to me

      19        multiple times, and I will answer it the same way

      20        I've answered the question already.            So if you want

      21        a yes-or-no question, you can rephrase the question,

      22        ask it again and I'll attempt to give you the same

      23        answer, the shortened version.

      24                 MR. SIMON:    All right.     Tracy, can you ask

      25        the same question?       Can you read back the same --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 235 of 248 PageID #:
                                     3737
                                                                                235


       1        the question that I asked?

       2                 THE REPORTER:     Sure.

       3                 (Reporter read from the record as requested.)

       4                 MR. OGBURN:     Again, note objection to form.

       5        Q.       Well, do you have an answer to that question

       6        yes or no?

       7        A.       I've answered that que --

       8        Q.       Is that the --

       9        A.       I've answered that question multiple times

      10        throughout this deposition.

      11        Q.       Tell me your answer -- just tell me your

      12        answer to that question.         Is it yes -- is it yes or

      13        no?

      14        A.       It's not a yes-or-no question.

      15        Q.       If mental health has no idea that Mr.

      16        Troutman is being moved into a single cell with

      17        bars, how in the world would they be able to do an

      18        evaluation of him to do their dil -- due diligence

      19        about whether --

      20        A.       Couple things.

      21        Q.       -- an inmate -- wait, whether an inmate in

      22        his position should be placed in a single cell with

      23        bars?

      24        A.       Okay.   We'll go back and we can retrace this

      25        again, Counselor.       Okay?    Mr. Troutman, as I was



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 236 of 248 PageID #:
                                     3738
                                                                                236


       1        stating before you interrupted me, okay, was

       2        invol -- was involved in a -- in a behavior on the

       3        booking floor at the time of his admission.              It was

       4        reported.     It was reported by officers, it got to

       5        mental health.

       6                 Mental health conducted an -- an evaluation

       7        on this individual.       He was cleared on that

       8        evaluation.       The notes in the medical database

       9        indicate that it was not a serious attempt, that the

      10        inmate himself --

      11        Q.       Uh-huh.

      12        A.       -- stated he was just trying to get out of

      13        the -- out of a lockup.         You asked --

      14        Q.       I'm --

      15        A.       -- a question, I'll answer it the same way

      16        that I have.

      17        Q.       Okay.     Well, you have.

      18        A.       Okay.

      19        Q.       All right?     So my question is:       We're talking

      20        about November 24th of 2015.

      21        A.       Okay.

      22        Q.       We're not talking about the 13th of November

      23        of 2015.

      24        A.       Okay.

      25        Q.       Okay?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 237 of 248 PageID #:
                                     3739
                                                                                237


       1        A.       Uh-huh.

       2        Q.       So would you agree with the statement that

       3        the evaluation of a client -- of a client, the

       4        evaluation of an inmate who has demonstrated to your

       5        line staff an attempt to commit suicide in your

       6        institution, who is still in your institution,

       7        shouldn't that inmate be subject to a continuing

       8        evaluation process?

       9        A.       For the -- for the -- for maybe the fifth or

      10        sixth time, okay, 'cause I'm not going to allow you

      11        to put words in my mouth.         Okay?    This individual

      12        was seen and cleared by mental health.             Mental

      13        health made a note in the medical record, okay, that

      14        the attempt was really nothing more than attention

      15        getting.     The inmate himself said he -- it was a --

      16        it wasn't a -- even a halfhearted attempt.

      17                 We can pull the record out and --

      18        Q.       It's right here.

      19        A.       -- and -- and -- and -- and bring it up

      20        verbatim if you wish.

      21        Q.       It's right here.

      22        A.       Okay.     Well, if you --

      23        Q.       Is that it?

      24        A.       -- want to pull it out as an exhibit, let's

      25        do that.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 238 of 248 PageID #:
                                     3740
                                                                                238


       1        Q.       Okay.   Here it is, it's Exhibit 15.          That's

       2        Mr. Troutman's inmate medical record.

       3                 (Bolton Deposition Exhibit 15 was marked for

       4        identification and is filed with this transcript.)

       5        A.       Okay.   Would you like me to read it?

       6        Q.       Have -- are you acquainted with it prior to

       7        today?

       8        A.       I equate -- today.

       9        Q.       Okay.   All right.     Does it show that Mr.

      10        Troutman has a history of substance abuse?

      11        A.       Yes.

      12        Q.       Does it show that he had a traumatic brain

      13        injury?

      14        A.       I'm not seeing it.      If you would like to

      15        point it out.

      16        Q.       Okay.   We learned from the testimony of

      17        Dr. Smith that she made that -- she made note of

      18        that history.

      19        A.       Okay.

      20        Q.       All right?    That -- we know from the medical

      21        file that Mr. Troutman had a previous suicide

      22        attempt when he was 13 years old?

      23        A.       Where are you seeing that?

      24        Q.       That's on Bate stamp page 3.

      25        A.       Prior Self-Harm Attempt, age 13 when he --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 239 of 248 PageID #:
                                     3741
                                                                                239


       1        "age 13 took few asa when angry."           Angry.     I'm not

       2        sure what that means.

       3        Q.       Okay.     Is it documented as a prior suicide

       4        attempt?

       5        A.       It's documented as a self-harm attempt, not a

       6        suicide attempt.

       7        Q.       In Dr. Smith's testimony, according to

       8        Dr. Smith, she said that she had a conversation

       9        during the 30 minutes that she spent with Mr.

      10        Troutman before she made a determination to release

      11        him into the general population with no follow-up,

      12        that Mr. Troutman agreed that he would enter into a

      13        no self-harm contract with her.           That's what we

      14        learned.     In --

      15        A.       Apparently customary in the business, yeah.

      16        Q.       Well, would there be some documentation of

      17        that contract in an inmate's medical record?

      18        A.       I don't know that.      I don't know whether the

      19        medical department --

      20        Q.       Have you seen that in there?

      21        A.       Pardon?

      22        Q.       Have you seen that in his medical record?

      23        A.       Well, Counselor, what you've put -- what

      24        you've given me here looks like it's probably 50, 60

      25        pages, so if you want to go through that, we'll --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 240 of 248 PageID #:
                                     3742
                                                                                240


       1        Q.       Okay.

       2        A.       -- schedule for --

       3        Q.       If --

       4        A.       -- another day.

       5        Q.       No.     If I told you that there's no such

       6        evidence of that, no self-harm contract in the

       7        records --

       8                 MR. OGBURN:     Note an objection to form and

       9        the rambling without question.

      10        A.       Your question is?

      11        Q.       If I told you that there is no such

      12        indication of a no self-harm contract in Mr.

      13        Troutman's rec -- medical records after I've

      14        reviewed this record, would you doubt that?

      15        A.       I wouldn't doubt that.

      16        Q.       Okay.     In the Extraordinary Incident Report

      17        that was from November 13th of 2015 -- should be in

      18        there someplace.

      19        A.       Do you know what exhibit that is, Larry?

      20        What that exhibit number is?

      21        Q.       Yeah.

      22        A.       These are all over the place.

      23                 MS. O'REILLY:     Five.

      24                 MR. SIMON:     Is it 5?    Yes.

      25        Q.       Yeah, it's a one-page document.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 241 of 248 PageID #:
                                     3743
                                                                                241


       1        A.       Yes, sir.     Got it.

       2        Q.       Okay.   Is there indication in that document

       3        that Mr. Troutman expressed hopelessness and fear

       4        about his future?

       5        A.       Specifically what the report says is that,

       6        (Reading) Inmate stated he was a junkie and had no

       7        reason to live because he was going to get 20 years

       8        for his charges.

       9        Q.       And he made the statement, almost a quote, if

      10        not a quote, "Leave me there to die."             Is that in

      11        there as well?

      12        A.       You have to point that out to me, Counselor.

      13        I don't see it.       Again, it's been a long day.          I

      14        don't see it in this report, no.

      15        Q.       Okay.

      16                 MR. SIMON:     Huh?     Oh, okay.

      17        Q.       I think we had seen that in another report

      18        regarding the same incident.

      19        A.       Yeah, it's not in Exhibit 5 that I can tell.

      20                 MR. OGBURN:     He had six hours with a lunch

      21        break.

      22        Q.       Okay.   From the investigation of the -- of

      23        Troutman's death, do you remember seeing a report

      24        that Mr. Troutman was informed by Corrections

      25        Officer Ramey that nobody was posting his bond?                 He



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 242 of 248 PageID #:
                                     3744
                                                                                242


       1        had -- Mr. Troutman had made an inquiry about the --

       2        about that to the corrections officer shortly before

       3        he committed suicide?

       4        A.       I don't recall.

       5        Q.       In the LMPD report --

       6        A.       You got an exhibit?

       7        Q.       Yes.    Nine.

       8        A.       I don't recall seeing that exhibit.           The --

       9        well -- how you remember those things.             I'm not -- I

      10        don't recall seeing 9, at least with what you

      11        provided.       Oh, here it is.    I do have it.       I'm

      12        sorry.     Exhibit 9 dated April 25th, 2016?

      13        Q.       Okay.    In that report --

      14        A.       Yes, sir.

      15        Q.       -- if you would go to the -- there's a

      16        summary of an interview with an inmate named Mitchem

      17        who was in the same single cell dorm with Mr.

      18        Troutman that -- that evening.

      19        A.       What page are you referring to?

      20        Q.       It's on 2.

      21        A.       On page 2?

      22        Q.       I think.

      23        A.       What paragraph?

      24        Q.       Okay.    The bottom paragraph where it talks

      25        about Inmate Donell Mitchem.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 243 of 248 PageID #:
                                     3745
                                                                                243


       1        A.       On the bottom of page 2?

       2        Q.       Yeah.

       3        A.       Last paragraph?

       4        Q.       No.     Sorry.    Hold on.   Think it's LMDC.      It's

       5        Metro Corrections' report.

       6        A.       So you're talking a different exhibit.

       7        You're talking --

       8        Q.       Oh, no, no, no.       You may be looking at the

       9        right thing.

      10        A.       This is L --

      11        Q.       Yeah.     Yeah.

      12        A.       This is L --

      13        Q.       Yeah.

      14        A.       This is LMPD.

      15        Q.       Right.     That's what I'm asking you.

      16        A.       Okay.

      17        Q.       That's what I'm asking.

      18        A.       I don't see anything in the last paragraph on

      19        page 2.

      20        Q.       Well, no, I was looking at the wrong report.

      21        I apologize.

      22        A.       Okay.     If we're going to keep going, I'm

      23        going to have to get something to eat too really

      24        quick.

      25        Q.       We'll be finished.       We'll be finished very



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 244 of 248 PageID #:
                                     3746
                                                                                244


       1        soon.    Are we looking at the same thing?           Is this --

       2        A.       No.     What this is, Larry, that's the LM --

       3        Q.       I know.     I know.

       4        A.       -- that's the LMDC report.

       5        Q.       All right.

       6        A.       It's a different exhibit.

       7        Q.       Okay.     Well, go to that report.       I apologize.

       8        A.       Okay.     That's what I tried to tell you.

       9        Q.       Well, they're in both reports, and I just

      10        have the wrong page marked.

      11        A.       Okay.     You are looking at Exhibit -- what's

      12        the exhibit on that?

      13        Q.       Eight, I believe.

      14        A.       I've got my hands on Exhibit 8.

      15        Q.       All right.     Now, at the bottom of page 2 of

      16        that report should be a partial paragraph talking

      17        about Inmate Donell Mitchem?

      18        A.       Yes, sir.

      19        Q.       Okay.     And it reads in part, (Reading) Inmate

      20        Mitchem stated he heard Inmate Troutman ask an

      21        officer to check if his bond had been paid; then

      22        heard Officer Ramey, who was one of the two

      23        corrections officers on duty there that evening, to

      24        advise him that the bond had not been paid.              Inmate

      25        Mitchem stated Troutman started to punch or kick his



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 245 of 248 PageID #:
                                     3747
                                                                                245


       1        cell door and cuss because his bond was not paid.

       2        A.       Right.

       3        Q.       Then a few minutes later, there's the next

       4        paragraph, Mitchem hears a sheet ri -- a ripping.

       5        A.       Uh-huh.

       6        Q.       So one of the potential warning signs of

       7        suicide is receiving bad news?

       8        A.       I'll stipulate that, yeah.

       9        Q.       Okay.     And being agitated?

      10        A.       Thirty-three thousand --

      11        Q.       To a lesser degree.

      12        A.       -- 33,000 inmates come into our --

      13        Q.       I understand.

      14        A.       -- our sally port every year.         They're all

      15        agitated, safe to say.

      16        Q.       Let me ask you this:       Can you tell us whether

      17        or not an inmate kicking on his door inside a single

      18        cell dorm like the one on the fifth floor of the

      19        Hall of Justice, whether that inmate's banging on

      20        the door can be heard by a corrections officer who's

      21        in the corrections office on that floor?

      22        A.       I -- I'm -- I'm not going to -- I can't

      23        universally.       I can give you my opinion.        Depends

      24        upon a lot of things.

      25        Q.       Okay.     What --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 246 of 248 PageID #:
                                     3748
                                                                                246


       1        A.       Depends on -- depends on noise level, what's

       2        going on at that time, depends on the officer's

       3        hearing, depends on what else is going on, depends

       4        on radio traffic, depends on background noise.               Be a

       5        whole lot of reasons why an officer can or cannot

       6        hear or maybe responded or failed to respond based

       7        upon noise.

       8        Q.       Okay.   We've learned during the course of

       9        this case that on occasions inmates would come from

      10        other areas of the jail with their bedding and take

      11        it to their new placement.         Has that been your

      12        experience?

      13        A.       Throughout my career that's -- that -- that

      14        may or may not happen, yeah.

      15        Q.       So it just depends.

      16        A.       It just -- yeah, it just --

      17        Q.       It might happen, it may not happen.

      18        A.       It depends on a lot of things.          Yeah.

      19        Q.       All right.    Director, I'm going to check with

      20        my co-counsel one last time --

      21        A.       Okay.

      22        Q.       -- and then if we're done, we will let you

      23        know.

      24        A.       Yeah.   I think we --

      25        Q.       All right?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 247 of 248 PageID #:
                                     3749
                                                                                247


       1        A.       -- I think we indicated we'd be done at 6:30,

       2        it's almost now 7:00 o'clock, and I have got to

       3        get --

       4                 THE VIDEOGRAPHER:      We are off record --

       5        A.       -- food.

       6                 THE VIDEOGRAPHER:      -- at 6:49 p.m.

       7                 (Recess from 6:49 p.m. to 6:53 p.m.)

       8                 THE VIDEOGRAPHER:      We are back on -- we are

       9        back on the record at 6:53 p.m.

      10                 MR. SIMON:    Thank you.       Director, no more

      11        questions.     If counsel have any questions.

      12                 MR. OGBURN:     I don't have any further

      13        questions.

      14                 MS. O'REILLY:     None for me.

      15                 THE VIDEOGRAPHER:      Okay.     This concludes the

      16        video deposition of Mark Bolton at 6:53 p.m.

      17                 (Deposition concluded at 6:53 p.m.)

      18                      *                  *                  *

      19

      20

      21

      22

      23

      24

      25



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-11 Filed 05/21/19 Page 248 of 248 PageID #:
                                     3750
                                                                                248


       1         STATE OF KENTUCKY           )
                                             )   SS.
       2         COUNTY OF JEFFERSON         )

       3                I, Tracy P. Lundergan, a Notary Public within

       4        and for the State at Large, my commission as such

       5        expiring 23 January 2021, do hereby certify that the

       6        foregoing deposition of MARK EDWARD BOLTON was taken

       7        before me at the time and place stated and for the

       8        purpose in the caption stated; that the witness was

       9        first duly sworn to tell the truth, the whole truth,

      10        and nothing but the truth, that the deposition was

      11        reduced by me to shorthand writing in the presence

      12        of the witness; that the foregoing is a full, true,

      13        and correct transcript of the said deposition so

      14        given; that there was no request that the witness

      15        read and sign the deposition; that the appearances

      16        were as stated in the caption.

      17              I further certify that I am neither of counsel

      18        nor of kin to any of the parties to this action and

      19        am in nowise interested in the outcome of said

      20        action.

      21               WITNESS my hand this 13th day of March 2018.

      22

      23
                                        Registered Merit Reporter
      24                                KY CCR 20042B070
                                        Notary Public, State at Large
      25



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
